    

Exhibit 10.16
[kbssoriiq42014ex1016pg1.jpg]


MANAGEMENT AGREEMENT
 
 
LOCATION:
DoubleTree Resort by Hilton Myrtle Beach Oceanfront
3200 South Ocean Boulevard
Myrtle Beach, South Carolina 29577
DATED:
December 30, 2014
 
BY AND BETWEEN
OWNER:
IC Myrtle Beach Operations LLC
MANAGER:
Doubletree Management LLC



 





Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA

--------------------------------------------------------------------------------

    

TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
1


 
1.1
Definitions
1


 
 
 
 
ARTICLE II
TERM; KEY MONEY
12


 
2.1
The Term
12


 
2.2
Extension Term
12


 
2.3
Key Money
12


 
 
 
 
ARTICLE III
PROPERTY IMPROVEMENT PLAN AND PRE-BRAND
 
 
 
COMMENCEMENT DATE PERIOD
13


 
3.01
Property Improvement Plan and IT Systems
13


 
3.02
Operations During the Pre-Brand Commencement Date Period
14


 
3.03
Pre-Brand Commencement Date Services
14


 
3.04
Pre-Brand Commencement Date Expenses and Budget
14


 
 
 
 
ARTICLE IV
MANAGER'S AUTHORITY, SERVICES, AND COMPENSATION
15


 
4.01
Authority and Duty of Manager
15


 
4.02
Specific Authorizations
16


 
4.03
Services and Centralized Purchasing
17


 
4.04
Fees and Reimbursements
19


 
4.05
Place and Means of Payment
21


 
4.06
Hotel Personnel
21


 
4.07
Capital Expenditures
23


 
 
 
 
ARTICLE V
ACCOUNTS; WORKING FUNDS; RECORDS AND REPORTS
25


 
5.01
Bank Accounts
25


 
5.02
FF&E Reserve
25


 
5.03
Working Funds
26


 
5.04
Expenditures
26


 
5.05
Books and Records
27


 
5.06
Budgets
28


 
5.07
Major Capital Expenditures
30


 
5.08
Reports
30


 
5.09
Meetings with Manager
31


 
5.10
Owner's Rights to Inspection and Review
32


 
5.11
Compliance with ADA and Consent Decree
32


 
 
 
 
ARTICLE VI
INSURANCE AND INDEMNITIES
32


 
6.01
Required Insurance Coverage
32


 
6.02
Specific Requirements
32


 
6.03
Responsibility for Maintaining Insurance
32


 
6.04
Liability for Claims
34


 
6.05
Ability of Manager to 'Force Place' Insurance
34


 
6.06
Changes to Insurance
34




Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA

--------------------------------------------------------------------------------

    






--------------------------------------------------------------------------------

    

 
6.07
Named Insureds
34


 
6.08
Schedule of Insurance
34


 
6.09
Waiver of Subrogation
34


 
6.10
Business Interruption Insurance
35


 
6.11
Indemnities
35


 
 
 
 
ARTICLE VII
TITLE; ASSIGNMENT
36


 
7.01
Title of Hotel
36


 
7.02
Assignment by Manager
36


 
7.03
Assignment by Owner
37


 
7.04
Manager Cooperation
40


 
7.05
Permitted Mortgages
40


 
7.06
Successors and Assigns
41


 
7.07
Public Offering or Transfer
41


 
7.08
Sale of Securities
41


 
7.09
Blocked Persons or Entities
42


 
7.10
Anti-Bribery Laws
43


 
 
 
 
ARTICLE VIII
DEFECTS AND IMPROVEMENTS; DAMAGE OR DESTRCUTION;
 
 
 
EMINENT DOMAIN
45


 
8.01
Defective Conditions
45


 
8.02
Damage or Destruction
46


 
8.03
Eminent Domain
46


 
 
 
 
ARTICLE IX
INTELLECTUAL PROPERTY
47


 
9.01
Intellectual Property
47


 
9.02
Trademarks
48


 
9.03
Hotel Names
49


 
9.04
Intellectual Property Disputes
49


 
9.05
Prohibition on Owner Activities
49


 
 
 
 
ARTICLE X
DEFUALT AND TERMINATION
49


 
10.01
Manager Event of Default and Owner Termination Event
49


 
10.02
Owner Event of Default and Manager Termination Event
50


 
10.03
Cure Period
52


 
10.04
Effect of Termination
53


 
10.05
Remedies
53


 
10.06
Employee Termination Notice Requirements
53


 
10.07
Actions to Be Taken on Termination
53


 
 
 
 
ARTICLE XI
PERFORMANCE TEST
55


 
11.01
Right of Termination
55


 
11.02
Termination
55


 
11.03
Payment of Cure Amount
55


 
11.04
No Termination if Force Majeure
56


 
11.05
Changes to the Competitive Set
56




Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-ii-

--------------------------------------------------------------------------------

    

ARTICLE XII
DISPUTE RESOLUTION
57


 
12.01
Expert Determination
57


 
12.02
Arbitration of Other Disputes
58


 
12.03
Miscellaneous
59


 
 
 
 
ARTICLE XIII
GENERAL PROVISIONS
61


 
13.01
Notices
61


 
13.02
Modification and Changes
62


 
13.03
Entire Agreement
62


 
13.04
References and Interpretations
62


 
13.05
Consents and Approvals
62


 
13.06
Survival of Covenants
62


 
13.07
Third Party Beneficiaries
62


 
13.08
Waivers
62


 
13.09
Partial Invalidity
63


 
13.10
Applicable Law
63


 
13.11
Representations and Warranties of Manager
63


 
13.12
Representations and Warranties of Owner
64


 
13.13
Limitations on Fiduciary Duties
65


 
13.14
Confidentiality
67


 
13.15
Further Assurances
67


 
13.16
Force Majeure
67


 
13.17
Area Restriction
68


 
13.18
Non-Resort Land and Buildings
68


 
13.19
Campground Area
70





EXHIBIT A     Legal Description of the Land
EXHIBIT B     Permitted Mortgages
EXHIBIT C     Property Improvement Plan
EXHIBIT D     Form of Owner Agreement
EXHIBIT E     Map of Restricted Area



Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-iii-

--------------------------------------------------------------------------------

    

MANAGEMENT AGREEMENT
This Management Agreement (this "Agreement") is entered into as of December 30,
2014 (the "Effective Date") by and between IC Myrtle Beach Operations LLC, a
Delaware limited liability company ("Owner"), and Doubletree Management LLC, a
Delaware limited liability company ("Manager").
RECITALS
A.Lessor owns the Land and the Hotel located thereon, and Owner leases, pursuant
to the Hotel Lease, the Land and the Hotel located thereon, which is to be
operated under the Brand Name.
B.    Manager and its Affiliates are engaged in the worldwide ownership,
operation and licensing of hotels, including hotels under the Brand Name.
C.    Owner wishes to retain Manager to operate the Hotel, and Manager wishes to
render those services, all upon the terms and conditions in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which hereby are acknowledged, Owner and Manager agree
as follows:
ARTICLE I
DEFINITIONS
1.01    Definitions. As used in this Agreement, capitalized terms have the
following meanings:
1.01.1    AAA – as defined in Section 12.02.2.
1.01.2    ADA – Title III of the Americans with Disabilities Act.
1.01.3    ADA Survey Buildings – means each of the following buildings further
highlighted on Schedule 2 of Exhibit A as “ADA Survey Buildings”:  (i) the
parking garage referred to as the Live Oak Parking Garage, (ii) the parking
garage referred to as the Palmetto Parking Garage, (iii) the building referred
to as the Live Oak Building as of the Effective Date, (iv) the building referred
to as Palmetto – Phase II as of the Effective Date and (v) solely to the extent
first opened for occupancy after January 26, 1993, the building referred to as
The Cypress Building.
1.01.4    Additional Services – collectively: (a) all mandatory programs and
services provided to all or substantially all hotels managed by Manager under
the Brand Name; and (b) all optional programs and services offered to all or
substantially all hotels managed by Manager under the Brand Name, which the
general manager of the Hotel determines are beneficial for the Hotel's
operations.




--------------------------------------------------------------------------------

    

1.01.5    Additional Services Fee – the fee payable for the Additional Services,
as reasonably determined by Manager from time to time.
1.01.6    Affiliate – any natural person or firm, corporation, partnership,
association, trust or other entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the subject entity. For purposes
of this Agreement, “control,” “controlled,” “controlling” or words of similar
import mean, unless otherwise specified in this Agreement, direct or indirect
possession of the power to direct or cause the direction of the management and
policies of the entity, or the power to veto major policy decisions of the
entity, whether through the ownership of voting securities, by contract, or
otherwise.
1.01.7    Agreement – as defined in the introductory paragraph.
1.01.8    Anti-Corruption Laws – as defined in Section 7.10.1.
1.01.9    Base Fee – as defined in Section 4.04.1.
1.01.10    Brand Commencement Date – the date on which Manager determines that
the Hotel may begin operations under the Brand Name, which shall be no later
than September 30, 2016, subject to any extensions as a result of (a) a Force
Majeure Event or (b) delays primarily caused by Manager.
1.01.11    Brand Insurance Requirements – as defined in Section 6.01.
1.01.12    Brand Name –"Doubletree by Hilton” or “DoubleTree Resort by Hilton”,
as that name is used to identify the chain of hotels operated under the Brand
Standards. The Brand Name does not mean Hilton Worldwide, Inc., its Affiliates,
the "Hilton" chain of hotels, or other chains of hotels that include the word
"Hilton" as a modifier within their brand names (such as "Hilton Garden Inn" or
"Homewood Suites by Hilton."
1.01.13    Brand Services – the mandatory programs and services provided by
Manager and its Affiliates to substantially all hotels (whether owned, operated,
leased or franchised) operating under the Brand Name and which are paid for by
the Brand Services Fee which for the Hotel shall include group advertising and
business promotion (including national marketing programs) and maintaining the
reservations system.
1.01.14    Brand Services Fee – the fee payable for the Brand Services, as
determined by Manager or its Affiliates from time to time. As of the Effective
Date, the Brand Services Fee is equal to 4% of Total Rooms Revenue; provided,
however, such fee may be increased by Manager or its Affiliates during the Term
to the extent such increase is also reflected as the then-current “program fee”
or other similar fee in the then-current “Franchise Disclosure Document” filed
by Manager or its Affiliates in the United States in connection with the Brand
Name.
1.01.15    Brand Standards – the written specifications, standards and
requirements issued from time to time by Manager or its Affiliates for

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-2-

--------------------------------------------------------------------------------

    

constructing, designing, equipping, furnishing, supplying, operating,
maintaining and marketing hotels operating under the Brand Name and any branded
ancillary operations associated with Manager or its Affiliates, including the
Standard Practices.
1.01.16    Budgets – collectively, the Operating Budget and the Capital Budget.
1.01.17    Building Systems – any mechanical, electrical, plumbing, heating,
ventilating, air conditioning, sanitation, water treatment, sewer treatment and
disposal, life safety systems, vertical transportation systems and other similar
systems and items of equipment installed in or upon, and affixed to, the Hotel.
1.01.18    Campground Area – means that certain area of the Hotel as depicted on
Schedule 2 of EXHIBIT A as the “Campground”.
1.01.19    Campground Area Revenue – any leasing or other revenue received by
Owner (including under any lease or other operating agreement entered into by
Owner with a third party lessee or operator) with respect to the Campground
Area.
1.01.20    Capital Budget – as defined in Section 5.06.1(b).
1.01.21    Capital Expenditure – any expenses properly categorized under GAAP as
capital in nature, for any alterations, improvements, replacements and additions
to the Hotel Building, the Building Systems or FF&E.
1.01.22    CAR Fee – an amount equal to 2% of any Campground Area Revenue.
1.01.23    Claims – claims, demands, actions (including enforcement proceedings
initiated by any government agency), penalties, suits and liabilities (including
the cost of defense, settlement, appeal, reasonable attorneys' fees and
disbursements and any other amounts required to be paid to third parties in
connection with such matters).
1.01.24    Closing – as defined in Section 7.03.2.
1.01.25    Commencement Date – shall mean the Effective Date.
1.01.26    Competitive Set – the hotels that for any given Operating Year are
most comparable to the Hotel in quality, price, geographic market, and target
market segments (with due consideration given to age, quality, size, amenities,
amount of meeting space and mix of business) and against which the Hotel's
performance can most accurately and fairly be measured, initially consisting of
the (i) the Marriott Myrtle Beach Resort & Spa Grande Dunes, (ii) the Sheraton
Myrtle Beach Convention Center Hotel, (iii) the Hilton Myrtle Beach Resort, (iv)
the Embassy Suites Myrtle Beach Oceanfront Hotel and Resort, (v) the Hampton Inn
& Suites Myrtle Beach Oceanfront, (vi) the Breakers Myrtle Beach Resort and
(vii) the Patricia Grand Myrtle Beach.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-3-

--------------------------------------------------------------------------------

    

1.01.27    Complying Replacement Facilities – as defined in Section 13.18.3.
1.01.28    Consent Decree – that certain Consent Decree entered by the U.S.
District Court for the District of Columbia on November 30, 2010 in case number
1:10-cv—01924-RWR.
1.01.29    Controlling Person – as defined in Section 7.08.1.
1.01.30    Corporate Personnel – any personnel from the corporate offices of
Manager or its Affiliates who perform services at or on behalf of the Hotel
under this Agreement.
1.01.31    CPI – Consumer Price Index (All Cities – All Items) (1982‑84 = 100).
1.01.32    Cure Amount – an amount equal to the difference between: (a) 90% of
the GOP as set out in the approved Budget; and (b) the actual GOP, in each case
for the first of the two Measurement Years giving rise to Owner's right to
terminate this Agreement pursuant to Section 11.01.
1.01.33    Customary Actions – as defined in Section 13.13.3.
1.01.34    Departmental Expenses – as defined by the Uniform System.
1.01.35    EBITDA Less Replacement Reserve – as defined by the Uniform System;
provided that EBITDA Less Replacement Reserve shall exclude Campground Area
Revenue and any operating expenses with respect to the Campground Area.
1.01.36    Effective Date – as defined in the introductory paragraph.
1.01.37    Employee Termination Notice Requirements – any obligation under
federal, state or local law having jurisdiction over the Hotel to give advance
notice of employment termination, including obligations under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et seq., as amended,
and any similar federal or state statute.
1.01.38    Employment Costs – the direct salaries, wages and fringe benefits
paid to, payable to, or accrued for the benefit of any individual, including:
(a) contributions required pursuant to any Legal Requirement; (b) employment
taxes; (c) pension fund contributions; (d) group life, accident and health
insurance premiums; (e) profit sharing; (f) retirement benefits; (g) disability
benefits; and (h) recruitment and relocation expenses.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-4-

--------------------------------------------------------------------------------

    

1.01.39    Equity Interest – any direct or indirect legal or beneficial equity
interest.
1.01.40    Executive Staff – the general manager, director of sales (to the
extent applicable) and either the controller or director of finance (to the
extent applicable).
1.01.41    Expert – a third party individual selected pursuant to Section 12.01:
(a) having not less than ten years' experience in the hospitality industry;
(b) in good standing in the ISHC; (c) not having had any direct relationship
with either party in the preceding twenty-four month period, except to the
extent disclosed and accepted by the other party; (d) having demonstrated
knowledge of the hotel market where the Hotel is located; and (e) having
demonstrated knowledge of the operation and marketing of hotels in the Hotel's
market segment.
1.01.42    Extension Term – as defined in Section 2.02.
1.01.43    FF&E – all furniture, fixtures, equipment, and other personal
property used in, or held in storage for use in the operation of the Hotel other
than: (a) Operating Equipment; (b) Operating Supplies; and (c) fixtures attached
to and forming part of the Improvements.
1.01.44    FF&E Expenditures – any Capital Expenditures pertaining to FF&E.
1.01.45    FF&E Reserve – as defined in Section 5.02.
1.01.46    Force Majeure Event – an extraordinary and unusual event outside the
control of the parties that materially affects, directly or indirectly, the
operation of the Hotel, including: (a) casualty that results in damage or
destruction to the Hotel; (b) storm, earthquake, hurricane, tornado, flood or
other act of God; (c) war, act of terrorism, insurrection, rebellion, riots or
other civil unrest; (d) epidemics, quarantine restrictions or other public
health restrictions or advisories; (e) strikes or lockouts or other labor
interruptions; (f) disruption to local, national or international transport
services; (g) embargoes, lack of materials, water, power or telephone
transmissions necessary for the operation of the Hotel in accordance with this
Agreement; or (h) failure of any applicable governmental authority to issue any
licenses, permits or approvals, or the suspension, termination or revocation of
any material approvals, required for the operation of the Hotel.
1.01.47    Full Operating Year – an Operating Year consisting of twelve full
calendar months.
1.01.48    GOP – "Gross Operating Profit" as defined by the Uniform System.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-5-

--------------------------------------------------------------------------------

    

1.01.49    Government or Government Entity – includes the following: (a) any
agency, instrumentality, subdivision or other body of any national, regional,
local or other government; (b) any commercial or similar entities owned or
controlled by such government, including any state-owned and state-operated
companies; (c) any political party; or (d) any public international
organization.
1.01.50    Government Official – includes the following: (a) officers and
employees of any national, regional, local or other Government; (b) officers or
employees of companies in which a Government owns an interest; (c) any private
person acting in an official capacity for or on behalf of any Government or
Governmental Entity (such as a consultant retained by a government agency);
(d) candidates for political office at any level; (e) political parties and
their officials; or (f) officers, employees or official representatives of
public (quasi-governmental) international organizations (including the United
Nations, World Bank or International Monetary Fund).
1.01.51    Hilton Affiliate – Hilton Worldwide Holdings, Inc. and any of its
wholly-owned or controlled subsidiaries.
1.01.52    Hotel – the Campground Area, Pier Area, Resort Land and Buildings and
the Non-Resort Land and Buildings, subject to Sections 13.18 and 13.19, having
the components and facilities described in Schedule 1 to Exhibit A.
1.01.53    Hotel Accounts – as defined in Section 5.01.
1.01.54    Hotel Building – the buildings (including all roof coverings and
exterior facades and any walkways and bridges) located on the Land and all
structural elements of such building, all of which are a fixture on the Land.
1.01.55    Hotel Guest Data – as defined in Section 5.05.
1.01.56    Hotel Lease – that certain lease dated December 30, 2014 by and
between Lessor and Owner, pursuant to which Owner is granted a leasehold estate
in, and the right to occupy and utilize the Land and the Hotel.
1.01.57    Hotel Personnel – all employees of Manager or its Affiliates, other
than Corporate Personnel, who perform services at the Hotel pursuant to this
Agreement.
1.01.58    Implied Fiduciary Duties – as defined in Section 13.13.2.
1.01.59    Impositions – all taxes, assessments, duties, rates and charges,
levies, license fees, permit fees, inspection fees and other authorization fees
and charges imposed by any Government that at any time may be assessed, levied,
confirmed or imposed on the Hotel or its operation. Impositions exclude income,
franchise or similar taxes imposed on Owner.
1.01.60    Improvements – the buildings, structures (surface and subsurface) and
other improvements now or hereafter located on the Land.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-6-

--------------------------------------------------------------------------------

    

1.01.61    Incentive Fee – as defined in Section 4.04.1.
1.01.62    Incentive Income – shall mean with respect to each Operating Year,
the excess (if any) of EBITDA Less Replacement Reserve (after reversing any
deduction made for Incentive Fee) for such Operating Year less 12% per annum of
Owner's Total Investment (non-cumulative and non-compounded), calculated on a
monthly basis.
1.01.63    Initial Term – as defined in Section 2.01.
1.01.64    Insolvency Event – either:
(a)    a person or entity: (i) applies for or consents to the appointment of a
receiver, trustee or liquidator of the person or entity or of all or a
substantial part of the person's or entity's assets; (ii) files a voluntary
petition in bankruptcy; (iii) admits in writing its inability to pay debts as
they come due; (iv) makes a general assignment for the benefit of creditors;
(v) files a petition or an answer seeking reorganization or arrangement with
creditors or takes advantage of any insolvency law; or (vi) files an answer
admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or
(b)    a court of competent jurisdiction enters any order, judgment or decree:
(i) adjudicating a person or entity bankrupt or insolvent; (ii) approving a
petition seeking reorganization of the person or entity; or (iii) appointing a
receiver, trustee or liquidator of the person or entity or of all or a
substantial part of the person's or entity's assets, and the order, judgment or
decree continues unstayed and in effect for sixty consecutive days.
1.01.65    Intellectual Property – as defined in Section 9.01.
1.01.66    ISHC – as defined in Section 12.01.2.
1.01.67    JAMS – Judicial Arbitration Services, Inc., and its successors and
assigns.
1.01.68    Key Money – as defined in Section 2.03.1.
1.01.69    Land – the land described in EXHIBIT A.
1.01.70    Legal Requirements – all public laws, statutes, codes, ordinances,
orders, rules, regulations, permits, licenses, authorizations, directions and
requirements of all Governments applicable to the Hotel and its operation,
including those relating to zoning, building, life/safety, environmental and
health, employment, collective bargaining, employee benefits and continued
health care coverage under the Employees Retirement Income Security Act of 1974,
as amended.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-7-

--------------------------------------------------------------------------------

    

1.01.71    Lessor – IC Myrtle Beach LLC, a Delaware limited liability company.
1.01.72    Loan-to-Value Ratio – the ratio between: (a) the aggregate amount of
indebtedness secured by a Mortgage and all other indebtedness secured by the
liens against the Hotel or secured by liens against interests in Owner; and
(b) the appraised value at origination or refinancing of the Hotel as determined
by Mortgagee in connection with its underwriting of the loan secured by such
Mortgage.
1.01.73    Major Capital Expenditures – any Capital Expenditures pertaining to
the Hotel Building or Building Systems.
1.01.74    Managed Hotels – collectively the Hotel and Other Managed Hotels.
1.01.75    Management Fee – as defined in Section 4.04.1.
1.01.76    Manager – as defined in the introductory paragraph.
1.01.77    Manager Event of Default – as defined in Section 10.01.1.
1.01.78    Manager Interested Party – as defined in Section 7.10.2.
1.01.79    Manager-Owned Hotel Names – as defined in Section 9.03.
1.01.80    Manager Software – as defined in Section 9.01.
1.01.81    Manager Termination Event – as defined in Section 10.02.2
1.01.82    Manager's Grossly Negligent or Willful Acts – any gross negligence,
willful misconduct or fraud committed by Manager or its Affiliates or the
Corporate Personnel in the performance of Manager's duties under this Agreement,
including the gross negligence or willful misconduct of the Corporate Personnel
in hiring or supervising Hotel Personnel. The acts or omissions (including
grossly negligent, willful or fraudulent acts or omissions) of Hotel Personnel
shall not be imputed to Manager or its Affiliates, or to the Corporate
Personnel, nor be deemed to constitute Manager's Grossly Negligent or Willful
Acts.
1.01.83    Measurement Year – as defined in Section 11.01.
1.01.84    Mortgage – any mortgage, deed of trust or trust deed, pledge or
encumbrance of or other security interest in the Hotel or the direct or indirect
ownership interests in Owner or any part of or interest in either.
1.01.85    Mortgagee – the holder of any Mortgage and the holder of any
indebtedness secured thereby.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-8-

--------------------------------------------------------------------------------

    

1.01.86    Non-Resort Land and Buildings – those portions of the Hotel located
on the Land as depicted as the “Non-Resort Land and Buildings” on Schedule 2 to
Exhibit A which, for the avoidance of doubt, excludes the Campground Area.
1.01.87    Operating Budget – as defined in Section 5.06.1(a).
1.01.88    Operating Equipment – non-consumable items used in, or held in
storage for use in the operation of the Hotel, including all china, glassware,
linens, silverware, uniforms and other similar items, but not including FF&E.
1.01.89    Operating Period – the period from the Commencement Date through
termination of this Agreement.
1.01.90    Operating Supplies – consumable items used in, or held in storage for
use in the operation of the Hotel, including food and beverages, guest
amenities, fuel, cleaning materials, printed materials, and other similar items.
1.01.91    Operating Year – each calendar year during the Operating Period,
except that: (a) the first Operating Year (if not commencing on January 1) shall
be the period from the Commencement Date through December 31 of such calendar
year; and (b) the last Operating Year shall be the period from January 1 of the
year in which this Agreement is terminated through the date of termination.
1.01.92    Other Brand Services – collectively: (a) the mandatory programs and
services provided by Manager and its Affiliates to substantially all hotels
(whether owned, operated, leased, or franchised) operating under the Brand Name
(but excluding the Brand Services); and (b) all optional programs and services
offered to substantially all hotels (whether owned, operated, leased, or
franchised) operating under the Brand Name, which the general manager of the
Hotel determines are beneficial for the Hotel's operations.
1.01.93    Other Brand Services Fee – the fee payable for the Other Brand
Services, as determined by Manager or its Affiliates from time to time,
generally reflected in the then-most-current “Franchise Disclosure Document”
filed by Manager or its Affiliates in the United States in connection with the
Brand Name and allocated to the Hotel pursuant to Section 4.04.2.
1.01.94    Other Managed Hotels – hotels within the United States other than the
Hotel which are operated by Manager or its Affiliates under the Brand Name
(including such hotels which are owned by Manager or an Affiliate).
1.01.95    Outside Conversion Date – December 31, 2016.
1.01.96    Owner – as defined in the introductory paragraph.
1.01.97    Owner Agreement – as defined in Section 7.01.
1.01.98    Owner Event of Default – as defined in Section 10.02.1.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-9-

--------------------------------------------------------------------------------

    

1.01.99    Owner Interested Party – as defined in Section 7.10.1.
1.01.100    Owner Termination Event – as defined in Section 10.01.2.
1.01.101    Owner's Total Investment – shall mean USD$55,900,000; provided,
however, that on January 1, 2019 (and on January 1st of each Operating Year
thereafter), Owner’s Total Investment shall be adjusted by the amount by which
Capital Expenditures (excluding any expenditures made pursuant to the PIP)
during the immediately preceding Operating Year exceed the required
contributions to the FF&E Reserve pursuant to Section 5.02.2 during such
Operating Year.
1.01.102    Performance Notice – as defined in Section 11.02.
1.01.103    Permitted Lender – means (i) any foreign or domestic commercial
bank, savings and loan association, trust company or insurance company and any
foreign or domestic nationally respected lender-mortgagee (such as an
eleemosynary institution or foundation, publicly held corporation, real estate
investment trust, pension fund or the like), (ii) any investment bank, (iii) any
other entity generally recognized to be of institutional quality and customarily
involved in the business of the lending of money or (iv) any conduit,
corporation other entity created in connection with a public or private offering
conducted or sponsored by an investment bank or any of the entities described in
clause (i) above for the purpose of lending money, that (x) is regularly engaged
in the business of making commercial real estate loans and (y) is not a
Specially Designated National or Blocked Person.
1.01.104    Permitted Mortgage – as defined in Section 7.05.
1.01.105    Pier Area – that certain pier consisting of approximately 1060
linear feet as of the Effective Date located adjacent to the Resort Land and
Buildings extending into the Atlantic Ocean.
1.01.106    PIP – as defined in Section 3.01.
1.01.107    Pre-Brand Commencement Budget – as defined in Section 3.04.
1.01.108    Pre-Brand Commencement Date Period – the period from the
Commencement Date until the Brand Commencement Date.
1.01.109    Pre-Brand Commencement Date Services – as defined in Section 3.03.
1.01.110    Replaced Facilities – as defined in Section 13.18.
1.01.111    Replacement Facilities – as defined in Section 13.18.
1.01.112    Replacement Hotel Requirements – as defined in Section 11.05.2.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-10-

--------------------------------------------------------------------------------

    

1.01.113    Resort Land and Buildings – those portions of the Hotel located on
the Land as depicted as the “Resort Land and Buildings” on Schedule 2 to Exhibit
A.
1.01.114    Restricted Area and Restricted Period – each as defined in
Section 13.17.
1.01.115    RevPAR – means “Rooms RevPAR” as defined by the Uniform System.
1.01.116    RevPAR Index – the ratio, expressed as a percentage, of (a) the
RevPAR of the Hotel to (b) the average RevPAR of the Competitive Set.
1.01.117    RevPAR Test – as defined in Section 11.01(b).
1.01.118    Sale Termination Notice – as defined in Section 7.03.4(a).
1.01.119    Services – as defined in Section 4.03.1.
1.01.120    Services Fees – the sum of the Brand Services Fee, the Other Brand
Services Fee and the Additional Services Fee.
1.01.121    Smith Travel Research – Smith Travel Research or its successors or
assigns or, if no such entity exists, a nationally recognized person or
organization mutually acceptable to Owner and Manager with sufficient expertise
and access to data to calculate the RevPAR Index.
1.01.122    Specially Designated National or Blocked Person – either: (a) a
person or entity designated by the U.S. Department of Treasury's Office of
Foreign Assets Control from time to time as a "specially designated national or
blocked person" or similar status; (b) a person or entity described in Section 1
of U.S. Executive Order 13224, issued on September 23, 2001; or (c) a person or
entity otherwise identified by government or legal authority as a person with
whom Manager is prohibited from transacting business.
1.01.123    Standard Practices – the policies, practices and standards generally
employed by Manager or its Affiliates in operating Other Managed Hotels and
branded ancillary operations associated with Manager or its Affiliates, if
applicable.
1.01.124    Term – as defined in Section 2.01.
1.01.125    Termination Fee – as defined in Section 10.01.4.
1.01.126    Total Operating Revenue – as defined by the Uniform System, provided
that Total Operating Revenue shall exclude any Campground Area Revenue.
1.01.127    Total Rooms Revenue – as defined by the Uniform System.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-11-

--------------------------------------------------------------------------------

    

1.01.128    Trademarks –the trademarks, trade names, service marks and
copyrights associated with the Brand Name and the related marks that include the
word "DOUBLETREE" (including "DOUBLETREE HOTELS", "DOUBLETREE BY HILTON", the
"DOUBLETREE BY HILTON" mark and the "DOUBLETREE BY HILTON" logo or symbol),
together with the right to use any and all slogans, derivations, trade secrets,
know-how and trade dress and all other proprietary rights associated with such
names, marks and slogans.
1.01.129    Undistributed Operating Expenses – as defined by the Uniform System.
1.01.130    Uniform System – the Uniform System of Accounts for the Lodging
Industry (Eleventh Revised Edition 2014) published by the American Hotel &
Lodging Association, including any subsequent revisions to the Uniform System,
except in calculating (a) the Management Fee, the Services Fee and other fees
payable to Manager and its Affiliates under this Agreement and (b) whether a
right to terminate exists under ARTICLE XI (and, if so, the Cure Amount) for
which the parties shall rely upon the Eleventh Revised Edition 2014 (rather than
any subsequent revisions).
ARTICLE II
TERM; KEY MONEY
2.01    The Term. This Agreement shall commence on the Commencement Date and
expire at 11:59 p.m. on December 31 of the 20th Full Operating Year following
the Brand Commencement Date (the "Initial Term"). (The Initial Term and any
Extension Terms constitute the "Term".)
2.02    Extension Term. Manager and Owner may, upon mutual agreement, extend the
Initial Term for two successive periods of five years each (each, an "Extension
Term"). Each Extension Term shall commence upon expiration of the Initial Term
or prior Extension Term, as applicable. Each Extension Term shall be initiated
by either party giving notice to the other party of its desire to effectuate
such Extension Term, said notice to be delivered no more than one (1) year and
not less than six (6) months prior to the expiration of the then-current term.
If the party receiving such notice shall not, by notice delivered not less than
three (3) months prior to the expiration of the then-current term, indicate its
agreement to effectuate such Extension Term, the Term shall expire at the end of
the then-current term. If any Extension Term is timely effectuated, such
Extension Term shall be automatically effective without any amendment hereto,
but Owner and Manager shall execute and deliver any supplements to this
Agreement that either party shall reasonably request to evidence any such
extension.
2.03    Key Money.
2.03.1    Manager shall provide to Lessor a financial contribution in the amount
of US$900,000 (the “Key Money”) in connection with the renovation of the Hotel
pursuant to the PIP, to be funded on the Brand Commencement Date.
2.03.2    If this Agreement is terminated for any reason prior to the scheduled
expiration of the Initial Term, except as otherwise contemplated

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-12-

--------------------------------------------------------------------------------

    

in Section 7.03.4(a), Owner shall refund (or shall cause Lessor to refund) to
Manager an amount equal to (a) the Key Money, multiplied by (b) a fraction, the
numerator of which is the number of whole calendar months from the date of such
termination until the scheduled expiration of the Initial Term, and the
denominator of which is 240. Except as otherwise stated in Section 7.03.4(a), if
Owner is the party terminating this Agreement, the refund of the unamortized
portion of the Key Money shall be a condition of the effectiveness of any
termination.
2.03.3    In the event of any conflict between the terms and provisions of this
Section 2.03 and any other provision of this Agreement, the terms and provisions
of this Section 2.03 shall control. The provisions of this Section 2.03 shall
survive any cancellation, termination or expiration of this Agreement.
ARTICLE III
PROPERTY IMPROVEMENT PLAN AND PRE-BRAND COMMENCEMENT DATE PERIOD
3.01    Property Improvement Plan and IT Systems. From the revenues from the
operation of the Hotel, or with funds provided by Owner (or Lessor) under
Section 5.03 or otherwise, Owner agrees to complete (or cause Lessor to
complete) each task set forth in the property improvement plan attached hereto
as EXHIBIT C (the "PIP") on or before the date specified for such task. Owner
acknowledges that Manager has entered into this Agreement in reliance upon the
commitment to fully and timely fund the expenditures specified in the PIP and
that Owner’s (or Lessor’s) failure to do so shall cause Manager irreparable
injury to the integrity of the Brand Name and deny Manager of its benefits of
its bargain to retain a long term management agreement of the Hotel.
Additionally, to the extent not provided by Manager or its Affiliates, Owner (or
Lessor) shall purchase or lease and maintain all required hardware/equipment and
replace and upgrade required software and hardware systems on the schedule set
by Manager and its Affiliates to the extent set forth in the PIP or any
Pre-Commencement Budget, Operating Budget or Capital Budget approved by Owner.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-13-

--------------------------------------------------------------------------------

    

3.02    Operations During the Pre-Brand Commencement Date Period. During the
Pre-Brand Commencement Date Period, the parties agree that the Hotel shall be
managed by Manager under the name “Springmaid Beach Resort” (or such other name
as agreed to by Owner and Manager) pursuant to this Agreement. Owner represents
and warrants to Manager that Owner has the right to use and to permit Manager to
use the “Springmaid Beach Resort” name and any marks or logos existing on the
Hotel, the FF&E, the Operating Supplies or the Operating Equipment as of the
Commencement Date in connection with the operation of the Hotel, free from any
claims of infringement by any third parties. Owner shall cause such name and
marks to continue to be available to Manager and the Hotel until the occurrence
of the Brand Commencement Date. From and after the Brand Commencement Date, the
name of the Hotel shall be as set forth in or otherwise determined pursuant to
Section 9.03.
3.03    Pre-Brand Commencement Date Services. During the period starting with
the Commencement Date through the Brand Commencement Date, in addition to
Manager’s other rights and obligations under this Agreement, Manager shall
perform the following services (the “Pre-Brand Commencement Date Services”):
3.03.1    prepare and implement a plan for the sales promotion for the Hotel
under the Brand Name as of the Brand Commencement Date.
3.03.2    implement programs to secure reservations for the Hotel's facilities
for periods from and after the Brand Commencement Date.
3.03.3    employ and train the initial Hotel Personnel.
3.03.4    assist Owner in Owner’s installation of all systems for accounting,
reservations, and other computer hardware and software applications to allow the
Hotel to operate under the Brand Name in accordance with the Brand Standards.
3.03.5    render such other services incidental to the preparation and
organization of the Hotel operations, as may be reasonably required for the
Hotel to be adequately staged and capable of operating under the Brand Name on
the Brand Commencement Date in accordance with the Brand Standards.
3.04    Pre-Brand Commencement Date Expenses and Budget. The cost of the
Pre-Brand Commencement Date Services and all other costs and expenses incurred
to cause the occurrence of the Brand Commencement Date (including, without
limitation, all travel and out-of-pocket expenses incurred by Manager and its
Affiliates for those personnel of Manager and its Affiliates performing the
Pre-Brand Commencement Date Services and all salaries and wages for those
personnel of Manager and its Affiliates assigned to the Hotel on a full-time
basis in connection with the Pre-Brand Commencement Date Services, but only to
the extent set forth in the Pre-Commencement Budget approved by Owner), without
duplication of any costs and expenses set forth in the PIP or the Operating
Budget, shall be borne by Owner. Manager is authorized to pay such costs and
expenses from the Hotel Accounts to the extent set forth in the Pre-Commencement
Budget and to the extent Owner does not elect to pay from its own accounts any
such costs and expenses. The cost and expense of such Pre-Brand Commencement
Date Services and other costs and expenses necessary to open the Hotel for
operation under the Brand Name shall be subject to the pre-commencement budget
(the “Pre-Commencement Budget”). An initial proposed Pre-

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-14-

--------------------------------------------------------------------------------

    

Commencement Budget shall be delivered to Owner for review and approval on or
prior to February 6, 2015. In the event Owner and Manager are unable to agree,
in good faith, on the Pre-Commencement Budget within 45 days after Manager’s
delivery of the Pre-Commencement Budget, Owner or Manager shall be permitted to
submit any such disputes for expert determination in accordance with Section
12.01. Notwithstanding the foregoing:
3.04.1    Owner shall not have the right to withhold approval of expenditures
necessary to prevent a threat to life, health or safety of persons or damage to
the Hotel or to comply with any Legal Requirement. Owner shall have the right to
challenge whether any expenditure in the proposed Budget is necessary to comply
with the Brand Standards, but not the right to challenge (i) what the Brand
Standards are, or (ii) any expenditures that would otherwise be required to
prevent a threat to life, health or safety of persons or damage to the Hotel or
to comply with any Legal Requirement.
3.04.2    Owner shall not be excused from its obligation to complete (or cause
Lessor to complete) the PIP in accordance with Section 3.01 regardless of the
contents of the Pre-Commencement Budget;
3.04.3    Owner and Manager agree and acknowledge that the Pre-Commencement
Budget is only an estimate of costs and expenses required to open the Hotel to
the general public under the Brand Name. Accordingly:
(a)    Manager shall use commercially reasonable efforts not to exceed the
Pre-Commencement Budget, but may do so to the extent that there are changes in
the scope, timing or other assumptions upon which the Pre-Commencement Budget
was based; and
(b)    To the extent the contents of the Pre-Commencement Budget are
insufficient, due to changes in scope, timing or other assumptions, to open the
Hotel to the general public under the Brand Name, the same shall not be deemed
to be a “delay primarily caused by Manager” for purposes of Section 10.02.2(a)
or be deemed a waiver by Manager to terminate the Management Agreement pursuant
to Section 10.02.2(a).
ARTICLE IV
MANAGER'S AUTHORITY, SERVICES, AND COMPENSATION
4.01    Authority and Duty of Manager. Manager shall have the sole and exclusive
right and obligation to operate the Hotel according to (i) the Standard
Practices during the Pre-Brand Commencement Date Period and (ii) the Brand
Standards on and following the Brand Commencement Date, in each case pursuant to
the terms of this Agreement. Subject to the Standard Practices or Brand
Standards, as applicable, Manager shall have the sole authority and
responsibility to: (a) determine operating policy, standards of operation,
quality of service, the maintenance and physical appearance of the Hotel and any
other matters affecting operations and management; (b) supervise and direct all
phases of advertising, sales, and business promotion for the Hotel; and
(c) carry out all programs consistent with the Budgets; provided that Manager
shall be excused from the performance of any of its obligations under this
Agreement to the extent such performance is prevented by Owner's failure to
cooperate with Manager and provide all funds or

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-15-

--------------------------------------------------------------------------------

    

resources (if applicable) required to be provided by Owner pursuant to the
Budgets or as otherwise expressly set forth in this Agreement.
4.02    Specific Authorizations. In addition to the general grant of authority
above and subject in all instances to the Budgets and the other express
provisions of this Agreement, Manager is specifically authorized and directed
to:
(a)    consummate leases for the commercial and office space, and concession or
other arrangements for other space and facilities, in the Hotel in the name of
and as agent for Owner, subject to Owner's approval for leases or concessions
with a term of more than one year and not terminable at will on thirty days'
notice or less, and subject to the provisions set forth in Section 15B of the
Owner Agreement;
(b)    enter into contracts for goods or services in the name of and as agent
for Owner, subject to Owner's prior written approval for any contract with a
term of more than one year and not terminable at will on thirty days' notice or
less or with anticipated aggregate annual expenditures of over US$50,000 (as
adjusted for increases in the CPI from January 1, 2014); provided, however,
Owner's approval shall not be required for booking and other similar agreements
entered into by Manager in the normal course of business;
(c)    subject to compliance with the applicable Capital Budget, make all
repairs, decorations, revisions, alterations and improvements as reasonably
necessary to maintain the Hotel in good order, condition and repair;
(d)    purchase such Operating Equipment and Operating Supplies as reasonably
necessary for the proper operation of the Hotel in the name of and as agent for
Owner;
(e)    use its reasonable efforts to obtain and maintain all licenses and
permits required for the operation and management of the Hotel, except that
Manager shall not be required to obtain and maintain alcoholic beverage licenses
or related permits in the name of Manager, or on behalf of Owner, unless Manager
is specifically required to do so pursuant to applicable laws or regulations
imposed by governing authorities. Owner shall execute and deliver any and all
applications and other documents as reasonably required and shall otherwise
cooperate with Manager in applying for, obtaining and maintaining such licenses
and permits;
(f)    except for those obligations imposed on Owner under Section 5.11, use its
reasonable efforts to comply with all Legal Requirements;
(g)    use its reasonable efforts to comply with the terms of all insurance
policies;
(h)    retain and direct legal counsel for the Hotel in the name of and as agent
for Owner with respect to any matter regarding the operation of the Hotel with
respect to (i) uninsured claims, (ii) to the extent permitted under the
applicable insurance policy, insured claims which are covered by
Manager-purchased insurance

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-16-

--------------------------------------------------------------------------------

    

programs and (iii) at Manager’s option, and to the extent permitted under the
applicable insurance policy, claims which are not covered by Manager-purchased
insurance programs; with respect to uninsured claims, Manager shall obtain
Owner’s prior written approval for any matter for which aggregate legal fees are
anticipated to exceed US$25,000 provided, further, with respect to any other
uninsured claim that does or could reasonably be expected to materially and
adversely affect the image or reputation of Owner, any of Owner’s Affiliates or
the Hotel, Owner shall be entitled to provide input and consult with Manager
regarding the handling of any such claim (and Manager shall reasonably consider
such input and consultation in good faith) and Owner shall be entitled to
approve any final settlement of any such claim. In no event shall Manager admit
or confess to any liability of Owner (or Lessor) without Owner’s (or Lessor’s,
as applicable) consent;
(i)    control the defense, including settlement, of any legal action involving
multiple hotels managed by Manager or its Affiliates or business practices of
Manager or its Affiliates applicable to multiple hotels, and allocate the costs
of defense, settlement, and liability to the Hotel in its reasonable and
equitable discretion according to the relative legal risk faced by the Hotel;
provided, however, that (1) Manager shall provide Owner with notice and
opportunity to provide input over the defense of any action that would result in
liabilities in excess of $60,000 to Owner or the Hotel and (2) in no event shall
Manager admit or confess to any liability of Owner (or Lessor) without Owner’s
(or Lessor’s, as applicable) consent;
(j)    collect on behalf of Owner and account for and remit to Government
authorities all Impositions collectible by the Hotel directly from patrons or
guests, or as part of the sales price of any goods, services or displays,
including gross receipts, admissions or similar or equivalent taxes, duties,
levies or charges;
(k)    collect all charges, rent and other amounts due from guests, lessees,
concessionaires and other debtors of the Hotel;
(l)    pay all monetary obligations, including insurance premiums, of the Hotel;
and
(m)    perform such other tasks as are customary and usual in the operation of a
hotel of the class and standing of the Hotel.
4.03    Services and Centralized Purchasing. Manager shall cause the following
services to be made available to the Hotel:
4.03.1    Services.
(a)    During the Pre-Brand Commencement Date Period, Manager shall furnish the
Additional Services. Owner and Manager acknowledge that Manager is not providing
Brand Services or Other Brand Services prior to the Brand Commencement Date.
(b)    On and following the Brand Commencement Date, Manager shall furnish the
Brand Services, Other Brand Services and the Additional Services

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-17-

--------------------------------------------------------------------------------

    

(collectively, the "Services") to the Hotel. Owner acknowledges that the
Services are an integral part of Manager's marketing and operation of hotels and
resorts under the Brand Name, and Manager requires the flexibility to modify the
Services to respond to market trends, competitive conditions, customer demands,
economic conditions, technological advances and other factors affecting the
marketing and operation of hotels under the Brand Name (including the costs
associated with maintaining and upgrading such Services), as they may change
from time to time. Accordingly, Owner agrees that Manager shall have the right
to: (a) modify the structure, scope, delivery, fees, costs and terms of any
Services; (b) add new, or discontinue existing Services; or (c) make mandatory
Services optional, or make optional Services mandatory, as Manager deems
advisable from time to time, each such change to be implemented upon no less
than sixty days' notice to Owner; provided that in each case that following any
such change, the Services shall continue to be allocated on a fair and equitable
basis considering the factors that Manager or its Affiliate deems most relevant,
including the nature of the Services provided, the benefit received, and the
marginal cost of providing the Services to different classes of hotels
(recognizing that one or more of such hotels may have unique characteristics or
circumstances justifying a different basis).
4.03.2    Centralized Purchasing. During the Pre-Brand Commencement Date Period,
Manager may, and on and following the Brand Commencement Date Manager shall,
furnish centralized purchasing programs for goods, supplies, equipment and
services for the Hotel, including Operating Supplies, Operating Equipment,
insurance and long distance telephone services, to the same extent furnished to
Other Managed Hotels. Owner authorizes Manager to mark up its costs, and receive
and retain remuneration and other benefits from vendors and service providers
based on such purchases, provided that: (a) the total cost of goods and services
(including any mark‑up, fees and other remuneration) is generally on terms no
less favorable to Owner than that which would be available through unrelated
third party vendors in an arms-length transaction; and (b) Manager shall, on an
annual basis, remit to the Hotel Accounts the proportionate share of the pre‑tax
profits earned by Manager and its Affiliates through such purchases by hotels
participating in the purchasing programs, after deducting all operating expenses
and capital costs attributable to providing such services. For purposes of
calculating Owner's proportionate share of such pre‑tax profits, Manager shall
use the number of available rooms at the Hotel divided by the total number of
available rooms in all hotels participating in such services, or any other
manner that reasonably approximates the proportionate share of purchases made by
the Hotel in relation to the total purchases made by all hotels participating in
Manager's purchasing services.
4.03.3    Services by Affiliates. Manager may provide any service required by
this Agreement through an Affiliate. If Manager arranges for an Affiliate of
Manager to perform services Manager is required to provide, Manager is
ultimately responsible to Owner, and Owner shall not pay more for the
Affiliate's services and expenses than Manager would have been entitled to
receive under this Agreement had Manager performed the services. If Manager
arranges for an Affiliate of Manager to provide goods to the Hotel, such goods
shall be supplied at prices and on terms at least as favorable to the Hotel as
generally

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-18-

--------------------------------------------------------------------------------

    

available in the relevant market. At the request of Owner (but not more than
once in each Operating Year), Manager shall provide Owner with a current list of
any direct or indirect subsidiaries of Hilton Worldwide, Inc. through which
Manager is providing goods or services to the Hotel.
4.04    Fees and Reimbursements. Owner shall pay Manager the following fees and
reimbursements:
4.04.1    Management Fee. As consideration for Manager's services during the
Term, Owner shall pay to Manager a management fee (the "Management Fee") equal
to the sum of: (a) the Base Fee; (b) the CAR Fee (if any) and (c) 15% of
Incentive Income (if any) for each Operating Year (the "Incentive Fee").
The "Base Fee" is an amount equal to (i) during the Pre-Brand Commencement Date
Period, 2.50% of Total Operating Revenue and (ii) on and following the Brand
Commencement Date a percentage of Total Operating Revenue as follows:
Full Operating Year Following the Brand Commencement Date
% of Total Operating Revenue
First
(and preceding short Operating Year)
2.50%
Second
2.75%
Third and thereafter
3.00%
 
 

4.04.2    Services Fees.
(a)    Starting with the Brand Commencement Date, as consideration for the Brand
Services, Owner shall pay to Manager or its Affiliate the Brand Services Fee.
(b)    Starting with the Brand Commencement Date, as consideration for the Other
Brand Services, Owner shall pay to Manager or its Affiliate the Other Brand
Services Fee.
(c)    Starting with the Commencement Date, as consideration for the Additional
Services, Owner shall pay to Manager or its Affiliate the Additional Services
Fee.
The costs related to the provision of Services to Brand Name hotels shall be
allocated on a fair and equitable basis considering the factors that Manager or
its Affiliate deems most relevant, including the nature of the Services
provided, the benefit received, and the marginal cost of providing the Services
to different classes of hotels (recognizing that one or more of such hotels may
have unique characteristics or circumstances justifying a different basis). The
Services Fees may include amounts reasonably calculated to cover the overhead
and other costs incurred by Manager or its Affiliate, including: (i) recovery of
development costs and promotion costs for such Services; (ii) costs of equipment
employed in providing the Services; (iii) costs of operating, maintaining and
upgrading the Services; (iv) the costs

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-19-

--------------------------------------------------------------------------------

    

for the installation and maintenance of any equipment and technology systems at
the Hotel used in connection with the Services; and (v) compensation and
employee benefits of Corporate Personnel directly involved in providing the
Services. Manager represents and warrants to Owner that Services Fees do not
include a profit component (i.e., a mark-up in addition to the cost of the items
provided as part of the Services). Owner acknowledges that, from time to time,
there might be a current surplus or current deficit of funds for any one or more
Services and that any retention of funds for use at a later date (including
interest earned thereon) shall not constitute a profit.
4.04.3    Reimbursements to Manager. Owner shall pay or reimburse Manager for
the following costs and expenses, subject in all instances to the Budgets and as
otherwise expressly provided in this Agreement:
(a)    the Employment Costs paid by Manager or its Affiliates in connection with
the Hotel Personnel;
(b)    the Employment Costs payable to all employees of Manager and its
Affiliates while working on an assignment for the specific benefit of the Hotel,
Owner or its Affiliates;
(c)    reasonable travel and entertainment expenses of all employees of Manager
and its Affiliates incurred in performing Manager's duties hereunder in
connection with the operation of the Hotel in accordance with the policies of
Manager then in effect;
(d)    the expenses paid or reimbursed by Manager or its Affiliates to all
independent consultants rendering services to the Hotel;
(e)    payments made or incurred by Manager or its Affiliates, or its or their
employees to third parties for goods and services in the ordinary course of
business in the operation of the Hotel;
(f)    all taxes and similar assessments (other than Manager's income taxes)
levied against any reimbursements payable to Manager under this Agreement for
expenses incurred for Owner's account, including the reimbursable expenses
described in this Section 4.04.3;
(g)    reasonable legal fees incurred by Manager in connection with operation of
the Hotel;
(h)    as an Owner expense, and not a Hotel operating expense, legal fees
incurred by Manager in connection with review and preparation of a
subordination, attornment and non‑disturbance agreement under Section 7.05; and
(i)    all other expenditures which are authorized, permitted or required under
the provisions of this Agreement which have been paid or funded by Manager on
Owner's behalf.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-20-

--------------------------------------------------------------------------------

    

To the extent that any Employment Costs or other expense payable by Owner or
reimbursable to Manager or its Affiliates is not incurred solely for the benefit
of the Hotel, Manager shall allocate such amount or expense accordingly.
4.05    Place and Means of Payment.
4.05.1    Payment. Manager shall pay itself the amounts due it under
Section 4.04 from the Hotel Accounts each month concurrently with the delivery
of the monthly report under Section 5.08.1. The Base Fee and CAR Fee paid each
month shall be the applicable percentage of the Total Operating Revenue or
Campground Area Revenue (as applicable) as set forth in such monthly report. The
Incentive Fee paid each month shall be the difference between: (a) 15% of
year-to-date Incentive Income; less (b) the aggregate of Incentive Fees paid
year-to-date. If the aggregate monthly Management Fees paid during an Operating
Year either exceed or are less than the Management Fee shown in the annual
report for such Operating Year, then Manager shall deposit into or withdraw the
amount of such overpayment or underpayment, as the case may be, from the Hotel
Accounts.
4.05.2    Taxes. All amounts shall be paid to Manager in United States dollars,
in immediately available funds, without reduction for any withholding tax, value
added tax and any other assessment, tax, duty, levy or charge required under the
applicable laws of any applicable jurisdiction. If any gross receipts, sales,
use, excise or similar tax that is based upon gross income or revenues is
imposed upon Manager for the receipt of any payments under this Section 4.05,
then Owner shall also pay Manager an amount equal to such tax. If any gross
receipts, sales, use, excise or similar tax that is based upon gross income or
revenues is imposed upon the payment made pursuant to this Section 4.05, the
amount due will be such that the net amount retained by Manager, after payment
of such tax, equals the amount payable to Manager under Section 4.05 as if no
gross receipts, sales, use, excise or similar tax had been imposed upon Manager
for the receipts of any payments under this Section 4.05.
4.05.3    Interest. To the extent that there are insufficient available funds in
the Hotel Accounts for Manager to pay itself the amounts due it under this
Section 4.05, all unpaid amounts shall bear interest at an annual rate of
interest equal to the lesser of: (a) the prevailing lending rate of Manager's
principal bank for working capital loans to Manager plus 3%; and (b) the maximum
amount permitted by applicable law. Interest shall accrue from the date payment
was first due until either: (i) there are sufficient funds in the Hotel Accounts
for Manager to pay itself the entire outstanding amount; or (ii) Owner otherwise
pays Manager the entire outstanding amount.
4.06    Hotel Personnel.
4.06.1    Manager as Employer. Manager or its Affiliate shall be the employer,
and shall have sole discretion and authority over the hiring, firing, promotion,
supervision, training and compensation, of the Hotel Personnel (except as
provided in Section 4.06.2 below); provided, however, all Employment Costs of

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-21-

--------------------------------------------------------------------------------

    

Hotel Personnel shall be the responsibility of Owner, subject in all instances
to the Budgets and as otherwise expressly provided in this Agreement. Manager is
permitted to draw on the Hotel Accounts in connection with the payment of such
Employment Costs to the Hotel Personnel. To the extent there are insufficient
available funds in the Hotel Accounts, Owner shall immediately reimburse Manager
for the amount of such payments in accordance with Section 4.04.3.
4.06.2    Executive Staff. Owner shall have the right to interview and approve
the individuals selected by Manager as the members of the Executive Staff prior
to each individual’s respective appointment, which approval shall not be
unreasonably withheld or delayed. Prior to appointing a member of the Executive
Staff, Manager shall provide Owner with a written summary of such individual's
professional experience and qualifications and shall offer Owner the opportunity
to interview the candidate at the Hotel or another mutually acceptable location.
Owner shall forego its right to interview any such individual if Owner or its
authorized representative is unwilling or unable to participate in the interview
within five business days following Manager's offer. Owner shall be deemed to
have approved the appointment of any such individual unless Owner delivers
notice of its disapproval of such appointment within ten business days after
Manager's offer to Owner to interview the candidate. Owner acknowledges that it
may not reject more than three qualified candidates proposed by Manager for any
Executive Staff position each time the position is being filled and if Owner
disapproves three proposed qualified candidates, Manager may hire any of the
three qualified candidates in its sole discretion.
4.06.3    Labor Relations. Manager shall have the exclusive authority to
negotiate with any labor unions representing the Hotel Personnel, and shall so
negotiate for the best interests of Owner. Any collective bargaining agreement
or labor contract will be executed by Manager or its Affiliate as the employer. 
For the avoidance of doubt, neither Manager nor its Affiliates shall have
authority to bind Owner or Lessor with respect to any other hotels owned or
leased by Owner or Lessor except to the extent Manager or its Affiliates operate
such hotel on behalf of Owner or Lessor and then only pursuant to and in
accordance with the terms of the related management agreement with Owner or
Lessor. With respect to labor negotiations not involving multi-employer
bargaining arrangements applicable to the Hotel and other hotel properties not
owned or operated by Manager, Manager shall consult with Owner in advance of,
and, to the extent practicable, during the course of, negotiations with any
labor union.
4.06.4    Manager Personnel. Manager may temporarily assign its (or its
Affiliates') employees from other hotels or from its corporate offices to act as
an Executive Staff member, or with respect to other managerial positions of the
Hotel. Manager shall allocate the Employment Costs of such personnel to the
Hotel in proportion to the time and services rendered to the Hotel by the
personnel.
4.06.5    Business Expenses. Manager shall reimburse Hotel Personnel from the
Hotel Accounts for all reasonable business expenses, including business
entertainment and travel expenses, in accordance with its Standard Practices,

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-22-

--------------------------------------------------------------------------------

    

subject in all instances to the Budgets and as otherwise expressly provided in
this Agreement.
4.06.6    Benefit Plans.
(a)    Manager shall have the right, subject in all instances to the Budgets and
as otherwise expressly provided in this Agreement, to provide eligible Hotel
Personnel who are not covered by collective bargaining or similar arrangements
with benefits of: (i) incentive plans; (ii) pension, profit sharing or other
employee retirement; and (iii) disability, health, welfare or other benefit
plans now or hereafter applicable to employees of Other Managed Hotels. Manager
shall charge the Hotel with the Hotel's pro rata share of the costs and expenses
of such plans allocated to the Hotel on the same basis as allocated to
participating Other Managed Hotels.
(b)    Manager may (but shall not be required to) provide benefits and allow
participation in such plans on whatever modified basis as it may determine
appropriate under the circumstances, and may waive any waiting period or any
preconditions to coverage or participation otherwise applicable to such
employees. No statement, promise, representation or warranty regarding the terms
of such plans or the participation or coverage of employees shall be
enforceable, binding or effective in any way unless made in writing and signed
by an authorized representative of Manager.
4.06.7    Non-Solicitation. Owner, its Affiliates, and Owner's representatives,
and their respective successors and assigns shall not solicit the employment of
Corporate Personnel or any member of the Executive Staff at any time during the
Term or within twelve months following termination of this Agreement (provided
that the foregoing restriction shall not apply with respect to Executive Staff
in the event of a termination pursuant to a Manager Event of Default) without
Manager's prior written approval.
4.07    Capital Expenditures.
4.07.1    Manager's Obligations. Manager is authorized to make (or arrange for),
at Owner's (or, if applicable, Lessor’s) expense, all Capital Expenditures that
are: (a) described in the approved Budget; (b) otherwise approved in writing or
via email by Owner, if not included in the approved Budget; (c) reasonably
necessary to repair or correct any condition on or about the Hotel which
constitutes a violation of any Legal Requirement that imposes liability or
potential liability on the Owner or Manager; (d) reasonably necessary to repair
or correct any condition on or about the Hotel which presents a threat to life
or property of Owner, Manager, the Hotel Personnel or any guest or invitee on or
about the Hotel; or (e) necessary to maintain the Brand Standards of the Hotel.
Notwithstanding the foregoing, Owner (and Lessor) shall not be obligated to fund
Capital Expenditures that are not included in the Capital Budget to maintain the
Brand Standards of the Hotel, unless such expenditures are also required
pursuant to clause (c) or (d) above. Notwithstanding the foregoing, Manager
shall

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-23-

--------------------------------------------------------------------------------

    

not be responsible for making any Major Capital Expenditures, unless
specifically agreed upon by Manager and Owner.
4.07.2    FF&E Expenditures. Manager shall use the funds in the FF&E Reserve for
FF&E Expenditures. If at any time there are insufficient available funds in the
FF&E Reserve to pay for FF&E Expenditures required or permitted under this
Agreement, Manager shall notify Owner of the amount required and, within thirty
days after such notice, Owner (or Lessor) shall provide sufficient amounts to
Manager for the FF&E Expenditures. Owner acknowledges that costs to be incurred
and funds associated with the same may be required in advance of the work being
performed.
4.07.3    Other Capital Expenditures. Owner shall separately provide (or cause
Lessor to provide) all funds necessary for all Capital Expenditures (other than
FF&E Expenditures made from the FF&E Reserve) under any approved Capital Budget
or as otherwise expressly set forth in this Agreement. Manager shall use
reasonable efforts to anticipate the need for any Capital Expenditures to the
Hotel, and in connection therewith, Manager shall advise Owner of any reasonably
anticipated Capital Expenditures in order to enable Owner to plan for such
Capital Expenditures. If Owner (or Lessor) fails to provide funds necessary for
any Capital Expenditures required or permitted under this Agreement within
thirty days after receipt of written notice from Manager, or at any times
provided in the Budget, Manager shall have the right to use funds in the FF&E
Reserve for such Capital Expenditures, and replenish the funds in the FF&E
Reserve from the revenues generated by the Hotel prior to the payment of any
amounts to Owner. Manager's right to so use funds in the FF&E Reserve shall not
excuse Owner's failure to provide funds on a timely basis.
4.07.4    Major Capital Expenditures. If Manager performs supervisory services
with respect to carrying out any Major Capital Expenditures, Manager shall be
paid a supervisory fee in connection therewith. Owner shall have the option of
whether to utilize Manager or a third party for such Capital Expenditures
execution; provided, however, any third party selected therefor shall be subject
to Manager's reasonable approval. All Capital Budgets shall contain an estimate
of fees for Manager's or a third party's services in connection with the same.
4.07.5    Limitations. Notwithstanding anything to the contrary contained
herein, Manager shall not be permitted to carry out any Capital Expenditures
without Owner's prior written approval, if the Capital Expenditures in question
involves: (a) structural changes to the Hotel Building envelope or Hotel
Building skin, including physical additions to the Hotel Building (i.e., the
addition of more space to the Hotel Building); (b) changes to the size of the
guest rooms; or (c) reconfiguration of any load bearing walls in the Hotel.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-24-

--------------------------------------------------------------------------------

    

ARTICLE V
ACCOUNTS; WORKING FUNDS; RECORDS AND REPORTS
5.01    Bank Accounts. Manager shall establish and maintain bank accounts in the
name of Owner (or with respect to the FF&E Reserve and accounts relating to
Campground Area Revenue, Lessor) at a banking institution or institutions
mutually selected by Owner and Manager (collectively, the "Hotel Accounts").
Manager shall deposit in the applicable Hotel Accounts all monies furnished by
or on behalf of Owner as working funds under Section 5.03(b) and all monies
received from the operation of the Hotel, and shall disburse the same for the
purposes set forth in Section 5.04. Manager may maintain such funds as it
reasonably deems proper in house banks or in petty cash funds at the Hotel.
Manager's designees shall be the only persons authorized to draw from the Hotel
Accounts, and Manager may make deposits in all Hotel Accounts, in accordance
with the terms of this Agreement and Manager's standard accounting policies and
practices. Manager shall establish controls to ensure accurate reporting of all
transactions involving the Hotel Accounts. Unless due to Manager's Grossly
Negligent or Willful Acts, any loss suffered in the Hotel Accounts, or in any
investment of funds into any such account, shall be borne by Owner, and Manager
shall have no liability or responsibility therefor. Manager shall reasonably
cooperate with Owner, at Owner’s expense, to transfer the Hotel Accounts to be
in the name of Lessor or Owner, as applicable, in the event such change is
necessary to comply with REIT requirements.
5.02    FF&E Reserve.
5.02.1    Establishment of FF&E Reserve. From the revenues from the operation of
the Hotel, or with funds provided by or on behalf of Owner (or Lessor) under
Section 5.03(b) or otherwise, Manager shall establish and maintain a reserve
(the "FF&E Reserve").
5.02.2    Contribution to FF&E Reserve. Concurrently with the delivery of the
monthly reports required under Section 5.08.1, Manager shall deposit into the
FF&E Reserve an amount equal to (i) during the Pre-Brand Commencement Date
Period, 1.0% of Total Operating Revenue (ii) on and following the Brand
Commencement Date, a percentage of the preceding month's Total Operating
Revenue, as follows:
Full Operating Year following the
 
% of Total Operating
Brand Commencement Date
 
Revenue
First
 
1%
(and preceding short Operating
 
 
Year)
 
 
Second
 
2%
Third
 
3%
Fourth and thereafter
 
4%

The foregoing amounts are minimum and do not represent the amounts which may be
necessary to operate and maintain the FF&E according to the Brand Standards, and
the Capital Budgets may call for expenditures in excess of the amounts being
reserved.
5.02.3     FF&E Reserve Account. Manager shall maintain the FF&E Reserve in an
interest-bearing Hotel Account. Interest earned on the FF&E

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-25-

--------------------------------------------------------------------------------

    

Reserve shall be added to the FF&E Reserve, but shall not be credited against
amounts required to be added thereto. Any amounts remaining in the FF&E Reserve
at the end of each Operating Year shall be carried forward until fully expended,
but shall not be credited against required contributions to the FF&E Reserve for
any subsequent Operating Year.
5.02.4     Additional Contributions. As the Hotel ages, the contribution to the
FF&E Reserve described in this Section 5.02 may not be sufficient for the
replacements, renewals and additions to the FF&E required to maintain the Brand
Standards. If Manager, acting reasonably, determines that the percentage
contribution to the FF&E Reserve is not adequate to maintain the Brand
Standards, Manager shall notify Owner and the parties shall, acting in good
faith, endeavor to agree upon an appropriate adjustment to the FF&E Reserve
contribution.
5.03    Working Funds. Owner shall provide working funds to Manager, to be
deposited into the Hotel Accounts, within fifteen business days of a request by
Manager stating the amount required and the necessity for such funds. Owner
shall provide (or shall cause Lessor to provide) sufficient funds to ensure the
uninterrupted and efficient operation of the Hotel, in accordance with the
then-applicable Budget or as otherwise expressly set forth in this Agreement,
including sufficient funds to pay all of the items described in Section 5.04. If
Owner (or Lessor) does not deposit the funds requested by Manager, Manager may
withdraw such funds from the FF&E Reserve. In such event, Manager shall notify
Owner and Owner shall immediately replenish (or shall cause Lessor to
immediately replenish) the funds withdrawn from the FF&E Reserve. On or prior to
the Commencement Date, Owner shall deposit (or cause Lessor to deposit) initial
working funds in the amount of at least US$600,000 (it being agreed by Owner and
Manager that approximately $300,000 of the foregoing $600,000 has been funded on
the date hereof from Owner’s Permitted Mortgagee’s seasonality reserve) into the
Hotel Accounts. In addition, Manager may (but is not obliged to) use or pledge
its credit or advance its own funds to make ordinary and customary purchases of
goods and payments for services for the Hotel on Owner's behalf, in which event:
(a)    Owner shall pay for such purchases when payment is due and shall
indemnify and defend Manager against all losses, costs and expenses, including
attorneys' fees and costs, interest and any late payment fees, that may be
incurred by or asserted against Manager by reason of Owner's failure to pay for
such purchases; and
(b)    any advances by Manager shall be due and payable on demand, together with
interest at the rate specified in Section 4.05.3.
5.04    Expenditures.
5.04.1    Operating and Other Expenses. Manager is authorized to pay all
expenses incurred in connection with the operation of the Hotel from the Hotel
Accounts (or, if appropriate, from house banks or petty cash funds available at
the Hotel), subject in all instances to the Budgets and as otherwise expressly
provided in this Agreement, in such order of priority determined by Manager in
its sole discretion, including the following:

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-26-

--------------------------------------------------------------------------------

    

(a)    the Management Fee, the Services Fees and all reimbursements and other
amounts due to Manager and its Affiliates under Section 4.04.3 or under any
other provision of this Agreement;
(b)    all Departmental Expenses and Undistributed Operating Expenses;
(c)    all costs and expenditures incurred or made in connection with the
authorized items under Section 4.02 and all other expenditures which Manager is
permitted or required to make under any other provision of this Agreement;
(d)    reimbursements for any advances made by Manager;
(e)    deposits into the FF&E Reserve;
(f)    Employment Costs of and reimbursements to Hotel Personnel; and
(g)    premiums for any insurance maintained by Manager under ARTICLE VI.
5.04.2    Capital Expenditures. Owner shall provide (or cause Lessor to provide)
funds in accordance with the applicable Capital Budgets and as otherwise
expressly set forth in this Agreement within the time periods set forth in
Section 4.07 after a request by Manager stating the amount required and the
necessity for such funds.
5.04.3    Distributions to Owner. Subject to the working funds requirements of
Section 5.03, Manager shall distribute excess funds from the Hotel Accounts to
Owner upon Owner's request but no more frequently than monthly.
5.05    Books and Records. Manager shall keep full and adequate books of account
and such other records as are necessary to reflect the results of the operation
of the Hotel. Owner shall make available to Manager, or its representatives, all
books and records, including contract documents, invoices and all other
construction records pertaining to the initial development of the Hotel and any
Major Capital Expenditures. Owner acknowledges that, if such books and records
are not made available to Manager, Manager may be unable to keep books of
account which fully and adequately reflect the results of the operation of the
Hotel. Manager shall keep the books and records for the Hotel in all material
respects in accordance with its Standard Practices and the Uniform System, on an
accrual basis in accordance with generally accepted accounting principles
consistently applied. Manager shall, on reasonable notice, afford to Owner's
auditors the right during normal business hours to inspect, at Owner's sole cost
and expense, the Hotel or examine and make extracts from the books and records
of the Hotel provided that: (a) Owner's auditors agree to keep such books and
records confidential; and (b) such inspections and examinations are made with as
little disruption to the business operations of the Hotel as reasonably
practicable. The books and records of the Hotel (including books of account,
front office records and guest information) shall be kept at the Hotel or, if
Manager maintains a centralized computer system serving the Hotel, at the
location of such centralized computer system with copies maintained at the
Hotel. Upon the termination of this Agreement, Manager shall provide Owner with
all such books and records of the Hotel (except to the extent prohibited by any
Legal Requirements, except as provided below regarding Hotel Guest Data or to
the extent any such book and records

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-27-

--------------------------------------------------------------------------------

    

represent Manager’s proprietary information (unless such proprietary information
is required in order to ensure the orderly continuation of the operation of the
Hotel subject to Legal Requirements)). In addition to the Hotel's books and
records, Manager shall maintain any guest profiles, contact information,
histories and other information obtained or collected by Manager at the Hotel in
the ordinary course of business from guests of the Hotel relating specifically
to such guests' stay at the Hotel (the "Hotel Guest Data"). During and after the
Term, Manager shall retain, use and otherwise process the Hotel Guest Data in
accordance with its publicly posted privacy policy, as amended from time to
time, and use its reasonable efforts to retain, use and otherwise process the
Hotel Guest Data in accordance with all Legal Requirements. Owner shall not be
permitted to use the Hotel Guest Data for any purpose during the Term. Upon the
expiration or earlier termination of this Agreement, Manager shall assist with
the generation of a set of hotel termination reports that will, among other
things, facilitate Owner’s performance of its obligations under
Section 10.07(e). During and after the Term, Owner and Manager each shall use
commercially reasonable efforts to (w) comply with all Legal Requirements
applicable to Hotel Guest Data,(x) comply with Manager’s or its Affiliates’
privacy policy applicable to Hotel Guest Data, (y) provide at least the same
level of privacy protection as is required by the relevant US-EU Safe Harbor
Privacy Principles, located at http://www.export.gov/safeharbor, as they may be
amended from time to time, with respect to Hotel Guest Data originating from the
European Union or Switzerland that Owner receives from Manager, and (z) refrain
from any action or inaction that could cause the other party to breach any Legal
Requirements or the privacy policy of Manager or its Affiliates with respect to
the Hotel Guest Data. The foregoing obligations of Owner and Manager which are
imposed both during and after the Term shall survive the termination of this
Agreement.
5.06    Budgets.
5.06.1    Owner and Manager agree that prior to the effective date of the
Operating Budget for the 2015 Operating Year as approved by Owner pursuant to
this Section 5.06, Manager shall be entitled to operate the Hotel in a manner
consistent with its Standard Practices in its reasonable discretion. Manager
shall submit to Owner proposed Budgets for the 2015 Operating Year by no later
than February 6th, 2015 and such proposed 2015 Operating Year Budgets shall be
subject to the review and approval process set forth in this Section 5.06. Not
later than November 1 of each subsequent Operating Year, Manager shall deliver
to Owner:
(a)    a forecast of estimated monthly and annual profit and loss, cash flow,
and departmental revenue and expenses for the following Operating Year
(collectively, the "Operating Budget"); and
(b)    the Capital Expenditures proposed for the following Operating Year,
including reasonable detail of the proposed projects and the associated costs
(the "Capital Budget").
Manager shall make reasonable commercial efforts to base the Budgets upon
current and reliable information then available, taking into account the
location of the Hotel and Manager's experience in operating other comparable
hotels.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-28-

--------------------------------------------------------------------------------

    

5.06.2    Budget Review Meeting. Manager shall make its representatives
available to meet with Owner within 10 days after delivery of the Budgets to
review and discuss the Budgets, including a comparison with the previous year's
performance, a discussion of marketing strategy, identity of markets,
composition of and adjustments to the Competitive Set, and proposed
expenditures.
5.06.3    Approval. Within 45 days after delivery of the Budgets, Owner shall
either approve or disapprove each line item in each Budget, acting reasonably
and exercising prudent business judgment. Owner shall not have the right to
withhold approval of the following expenditures: (a) expenditures necessary to
prevent a threat to life, health or safety of persons or damage to the Hotel;
(b) expenditures required by this Agreement, including the forecasted fees and
reimbursements under Section 4.04; and (c) Employment Costs. Owner shall have
the right to challenge whether any expenditure in the proposed Budget is
necessary to comply with the Brand Standards, but not the right to challenge (i)
what the Brand Standards are, or (ii) any expenditures that would otherwise be
required by Section 5.06.5(a)(iii) or (iv). Manager shall consider in good faith
any comments or suggestions regarding forecasted demand, room rates, or revenue,
but shall have the final authority over those items in its sole discretion. Any
line items not specifically disapproved by Owner shall be deemed approved.
5.06.4    Budget Disputes. Subject to Section 5.06.4(a), Owner and Manager shall
use commercially reasonable efforts to revise and agree upon any disputed line
items expeditiously. Either party may submit an unresolved dispute over a Budget
line item to an Expert for determination under Section 12.01 at any time after
thirty days after delivery of the Budgets.
(a)    Operating Budget during Dispute. Pending the resolution of any dispute
regarding line items in the Operating Budget, Manager shall operate the Hotel in
accordance with the approved line items and may make any expenditures which
Owner otherwise is required to approve in accordance with Section 5.06.3. With
respect to all other line items, Manager may make expenditures up to the amount
actually spent for such items in the immediately preceding Operating Year
increased by the difference between the CPI on January 1 of the Operating Year
immediately preceding the Operating Year in question and the CPI on January 1 of
the Operating Year in question, subject to further adjustment under
Section 5.06.5.
(b)    Capital Budget during Dispute. Pending the resolution of any dispute
regarding the Capital Budget, Manager may not make any expenditures for disputed
Capital Expenditures other than for ongoing Capital Expenditures from the prior
Operating Year.
5.06.5    Effect of Approved Budgets. Manager shall use commercially reasonable
efforts to comply with the Budgets. Owner acknowledges, however, that the
Budgets are forecasts based on assumptions made at the time of preparation, and
Manager does not guarantee or warrant the financial results set forth in the
Operating Budget or Capital Budget. Accordingly:

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-29-

--------------------------------------------------------------------------------

    

(a)    Compliance with Operating Budget. Manager may: (i) incur variable
expenses directly attributable to occupancy or revenues above forecasted levels;
(ii) pay all Impositions, utilities, insurance premiums, debt service required
under any Mortgages, and charges provided for in contracts and leases entered
into pursuant to this Agreement that are not within Manager's ability to
control; (iii) make any expenditures reasonably required on an emergency basis
to avoid or mitigate damage to the Hotel or injury to persons or property,
provided that it notifies Owner as promptly as reasonably possible; and
(iv) make any expenditures necessary to comply with, or to cure or prevent any
violation of, Legal Requirements.
(b)    Compliance with Capital Budget. Manager may reallocate expenditures
between line items in the Capital Budget and shall not deviate substantially
therein, provided, however, that Manager shall be entitled to reallocate up to
five percent (5%) of the amount budgeted with respect to any line item in such
Capital Budget to another item budgeted therein, so long as the total authorized
expenditures are not exceeded. Unless not practical due to the emergency nature
of an expenditure, Manager shall notify Owner at least thirty days prior to
making any expenditure from the FF&E Reserve that was not specifically
contemplated in the Capital Budget. Owner shall provide all funds necessary for
any approved Capital Expenditure, except for FF&E Expenditures paid for from the
FF&E Reserve, subject in all instances to the Capital Budget and as otherwise
expressly provided in this Agreement.
5.06.6    Modifications. Manager may from time to time during each Operating
Year prepare re-forecasts based on actual operations during the elapsed portion
of the Operating Year and Manager's judgment as to revenues and expenses
anticipated for the remainder of the Operating Year, but such re-forecasts shall
not be modifications of the approved Budgets then in effect without Owner's
approval.
5.07    Major Capital Expenditures. Major Capital Expenditures will be
undertaken only at the request of Owner, whether on its own initiative or at the
suggestion of Manager, and in any event shall be subject to the approval of
Manager. Major Capital Expenditures shall be the responsibility of and funded by
Owner.
5.08    Reports.
5.08.1    Monthly Reports. Within the time frames set forth below, Manager shall
deliver to Owner the following statements, substantially in the form used at
Other Managed Hotels (provided, however, that Manager shall be excused from
delivery within such time frames to the extent any delay in sending the reports,
as detailed below, is the result of any event or circumstance beyond Manager’s
reasonable control including, without limitation, a Force Majeure Event or
interruption or shut down to Manager’s reporting software or hardware):
(a)    a balance sheet within six business days after the end of each calendar
month during the Operating Period;

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-30-

--------------------------------------------------------------------------------

    

(b)    a related profit and loss statement showing the results of operation of
the Hotel for such month and the year‑to‑date, including a statement of
departmental operations and a computation of the Management Fee for such month
within six business days after the end of each calendar month during the
Operating Period;
(c)    a related statement of cash flows of the Hotel for such month and the
year‑to‑date within nine business days after the end of each calendar month
during the Operating Period; and
(d)    trial balance data in electronic form within six business days after the
end of each calendar month during the Operating Period.
Owner may reasonably request, and Manager shall provide within a reasonable time
following such request, such additional information relating to the foregoing
which is reasonably available to Manager.
5.08.2    Annual Reports. Within the timeframes set forth below, Manager shall
deliver to Owner the following information (in addition to the monthly report
for the last month of such Operating Year delivered pursuant to Section 5.08.1);
provided, however, that Manager shall be excused from delivery within such time
frames to the extent any delay in sending the reports, as detailed below, is the
result of any event or circumstance beyond Manager’s reasonable control
including, without limitation, a Force Majeure Event or interruption or shut
down to Manager’s reporting software or hardware:
(a)    within thirty days after the end of each Operating Year, any year-end
adjustments to the year-to-date information included in the monthly report for
the last month of such Operating Year delivered pursuant to Section 5.08.1; and
(b)    within forty-five days after the end of each Operating Year, the RevPAR
Index for the preceding Operating Year, as determined by Smith Travel Research.
5.08.3    Audited Statement. If Owner requests, Manager shall cooperate in
obtaining at Owner's expense an opinion on the statement of profit and loss and
statement of cash flows rendered by a firm of independent certified public
accountants of recognized standing in the hotel industry as approved by Owner
and Manager, showing the assets employed in the operation of the Hotel and the
liabilities incurred in connection therewith, as of December 31 of such year.
5.08.4    Owner's Obligations. Owner shall supply any information not otherwise
available to Manager that is necessary for the preparation of the above reports.
5.09    Meetings with Manager. Owner may meet quarterly with the general manager
or his or her designee to review the operation of the Hotel, including any
substantial deviation from the Operating Budget and the assumptions on which it
was based. Manager shall reasonably consider any comments or suggestions of
Owner.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-31-

--------------------------------------------------------------------------------

    

5.10    Owner's Rights to Inspection and Review. Upon reasonable advance written
notice to the general manager of the Hotel, Manager shall accord to Owner, its
accountants, attorneys and agents, the right to enter upon any part of the Hotel
at all reasonable times during the Term for the purpose of examining or
inspecting the same or examining and making extracts of the financial books and
records of the Hotel or for any other purpose which Owner, in its discretion,
shall deem necessary or advisable. All inspections shall be done without
material disruption to the operation and business of the Hotel.
5.11    Compliance with ADA and Consent Decree. Owner shall perform all
construction, survey, remediation, certification, and other obligations, as
applicable, solely with respect to the ADA Survey Buildings and related parking,
in each case to the extent that Manager is required to require of “hotel owners”
under paragraphs 16(c), 16(f) through (h), 18 and 19 of the Consent Decree. 
Owner acknowledges that it has received a copy of the Consent Decree.  Owner
acknowledges that Manager is required to operate the Hotel consistent with
paragraphs 23, 24, 25, 28, 29, 30, and any other applicable provisions of the
Consent Decree.
ARTICLE VI
INSURANCE AND INDEMNITIES
6.01    Required Insurance Coverage. Owner shall obtain and maintain insurance
in accordance with the terms of the Brand Standards (the "Brand Insurance
Requirements"). In addition to the Brand Insurance Requirements, Owner shall
also be bound by the terms contained in this ARTICLE VI, which shall supersede
anything to the contrary contained in the Brand Insurance Requirements.
6.02    Specific Requirements. Without limiting the generality of the foregoing:
(a)    the general liability and auto liability limits shall be no less than
US$100,000,000;
(b)    the crime insurance limit for employee dishonesty shall be no less than
US$2,000,000; and
(c)    employment practices liability insurance shall be obtained in an amount
no less than US$2,000,000. Such insurance shall include coverage for
"mass"/class action multi‑party claims, and shall specifically amend the
definition of "Employer" to include both Owner and Manager, regardless of who is
the statutory employer.
6.03    Responsibility for Maintaining Insurance. Owner is responsible for
maintaining insurance meeting the requirements of this ARTICLE VI. However,
notwithstanding the requirements of Section 6.02 to the contrary, if Manager is
the statutory employer of the employees of the Hotel, Manager must procure and
maintain, at Owner's expense, crime insurance for employee dishonesty,
employment practices liability insurance, workers' compensation and employer's
liability coverage. If Owner or another party is the statutory employer of the
employees of the Hotel, then Owner or such other party must obtain workers'
compensation and employer's liability coverage in satisfaction of the
requirements of this Section 6.03. Owner may request Manager, at the expense of
Owner, to procure and maintain the other types of required

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-32-

--------------------------------------------------------------------------------

    

insurance except the general liability and auto liability insurance referenced
in Section 6.02(a). If Owner so requests, the following shall apply:
(a)    Manager shall not be obligated to purchase insurance programs on behalf
of Owner that meet Owner's insurance requirements under this Agreement.
(b)    Upon termination or assignment of this Agreement, or material breach by
Owner, insurance coverage under any and all Manager-purchased insurance programs
shall terminate with respect to Owner and Owner's property and Owner's insurance
risks in the same manner as if the insurance had expired on the date of such
termination, assignment or breach.
(c)    Participation in a Manager-purchased insurance program shall require a
commitment of at least three annual policy periods by Owner, after which Owner
shall again have the option to purchase its own insurance or continue in the
Manager-purchased insurance program, subject always to the terms of
paragraphs (a) and (b) above. However, if Owner obtains financing under the
terms of which a lender requires insurance of a type or quality which a
Manager-purchased insurance program does not satisfy in whole or part, then
Owner shall be relieved from its three year commitment hereunder.
(d)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 6.03 may, at Manager's option, be effected under policies of
blanket insurance which also cover Other Managed Hotels. Manager shall have the
right to charge the Hotel a share of the total cost paid by Manager, such share
to be allocated to the Hotel using the same methodology or formula as used to
allocate to other participating Managed Hotels. The "total cost" will include
all costs associated with the procurement and maintenance of that insurance
program, including premiums, taxes, assessments, agent/broker fees, agent/broker
commissions, claims within deductibles, administrative costs of risk management
and claims personnel of Manager, actuarial fees, collateral costs, and claims
administration fees.
(e)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 6.03 may contain deductible or retention provisions for which Owner
shall be entirely responsible. If such a deductible or retention expense is
incurred, Manager may either invoice Owner with the payment to be made directly
by Owner or Manager may initially pay the expense on behalf of Owner and then
charge the cost back to Owner either directly or through the allocation of costs
as provided in paragraph (d) above.
(f)    Manager-purchased insurance programs, if any, maintained by Manager under
this Section 6.03 may use elements of self-insurance or self-assumption
including the use of captives or other forms of alternative risk financing.
(g)    Manager does not warrant that the insurance programs it purchases, if
any, will be more advantageous or competitive relative to the alternatives Owner
may be able to procure; however, such programs will be provided to the Hotel on
the same terms as any Other Managed Hotels.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-33-

--------------------------------------------------------------------------------

    

6.04    Liability for Claims. The insurance requirements contained herein shall
not be construed in any manner to replace, relieve or limit Owner's indemnity
obligations for any loss or Claims arising out of this Agreement or otherwise.
6.05    Ability of Manager to 'Force Place' Insurance. If Owner does not obtain
and continuously maintain in force the insurance and policy limits set forth in
Sections 6.01 and 6.02, Manager may (but is not obligated to) obtain and
maintain such insurance for Owner. Owner shall reimburse Manager for premiums
and other costs incurred by Manager in force placing such insurance.
6.06    Changes to Insurance. In addition to modifications made to the Brand
Insurance Requirements, Manager shall have the right to raise the minimum amount
of insurance to be maintained with respect to the Hotel required under Section
6.02 to make such insurance comparable to the amount of insurance carried with
respect to Other Managed Hotels, taking into account the size and location of
the Hotel. In addition, neither party shall unreasonably withhold its consent to
a written request by the other party, supported by relevant evidence, that such
minimum limits of insurance be lowered on the basis that such insurance cannot
be obtained in such amounts, or can be obtained only at a prohibitive cost.
6.07    Named Insureds. Any insurance policies obtained by Manager shall show
Manager or Manager's Affiliate as the principal or first named insured and Owner
as an insured. Any insurance policies obtained by Owner shall show Owner as the
principal or first named insured and Manager an insured, along with other
entities as are named in the Brand Insurance Requirements. If appropriate,
property insurance that is obtained on Owner's behalf by Manager shall include a
mortgagee endorsement clause in favor of mortgagees, as their interests may
appear.
6.08    Schedule of Insurance. Upon request, either party shall make available
to the other a schedule of insurance obtained by such party pursuant to this
ARTICLE VI, listing the policy numbers of the insurance obtained, the names of
the companies issuing such policies, the brokers or agents used, the names of
the parties insured, the amounts of coverage, the expiration date, and the risks
covered, thereby including the policy form, policy declarations, description and
list of endorsements. Each party shall provide to the other party certificates
of insurance or other satisfactory evidence of all insurance procured and
maintained by such party pursuant to this Agreement within a reasonable time
following such insurance being taken out, the policy being renewed, amended or
cancelled, or otherwise upon the request of the other party. The obligations
contained in this Section 6.08 are in addition to the evidence of insurance
obligations contained in the Brand Insurance Requirements.
6.09    Waiver of Subrogation. Neither Manager nor Owner shall assert against
the other, and both Manager and Owner hereby waive with respect to each other,
or against any related entity or person, and on behalf of their insurers, any
claims for any losses, damages, liability or expenses (including attorneys'
fees) incurred or sustained by either of them on account of injury to persons or
damage to property arising out of the ownership, development, construction,
completion, operation or maintenance of the Hotel, to the extent that the same
are covered by the insurance required under this ARTICLE VI. Each policy of
insurance shall contain a waiver of subrogation reflecting the provisions of
this Section 6.09.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-34-

--------------------------------------------------------------------------------

    

6.10    Business Interruption Insurance. Business interruption and/or contingent
business interruption coverage shall include the fair value of Manager's
expected compensation under this Agreement and other fees ordinarily paid to
Manager by Owner. Business interruption proceeds shall be allocated between
Owner and Manager in proportion to the net income to Owner and fees to Manager
that would have been earned during the period to which the proceeds relate.
6.11    Indemnities.
6.11.1    Owner Indemnity to Manager. Except as provided in Section 6.11.2,
Owner shall indemnify, defend and hold Manager harmless for, from and against
any and all Claims that Manager may have alleged against it, incur, become
responsible for or pay out for any reason related to: (a) the design,
construction, development, operation, or ownership of the Hotel (including, for
the avoidance of doubt, any environmental condition relating to the Hotel); or
(b) Owner's breach of its warranties or representations under Section 13.12.
6.11.2    Manager Indemnity to Owner. Manager shall indemnify, defend and hold
Owner harmless for, from and against any and all Claims that Owner may have
alleged against it, incur, become responsible for or pay out by reason or to the
extent caused by Manager's Grossly Negligent or Willful Acts.
6.11.3    Defense, Settlement and Insurance Coverage. Owner and Manager
acknowledge that their respective indemnity obligations may create a conflict of
interest in the defense of a Claim that could be exploited by a claimant. Owner
and Manager shall cooperate to defend and resolve any Claim in a manner that
minimizes the exposure to the claimant. All Claims asserted against Manager
shall be presumptively subject to the indemnity under Section 6.11.1, and all
Claims asserted against Owner shall be presumptively not subject to the
indemnity under Section 6.11.2, pending final resolution of the Claim. Pending
the resolution of any question as to whether Manager or any of its Affiliates or
any of its officers or employees are entitled to indemnity under this
Section 6.11, Manager is authorized to pay from the Hotel Accounts all expenses
of defending or handling any matter referred to in this Section 6.11. To the
extent that it is ultimately determined that such entities or persons are not
entitled to indemnity hereunder, Manager shall reimburse Owner for all such
expenses. After final resolution of the underlying Claim, Owner and Manager
shall cooperate in the exchange of any information reasonably necessary to
resolve their respective indemnity obligations. The settlement by either party
in good faith of any Claim shall not, by itself, create any presumption of the
validity of the Claim or that the acts or omissions giving rise to the Claim
constitute a basis for indemnity. Owner and Manager shall look first to the
appropriate insurance coverages in effect pursuant to this Agreement if any
claim or liability occurs as a result of personal injury or property damage,
regardless of the cause of such claim or liability.
6.11.4    Indemnified Parties. The indemnities contained in this Section 6.11
shall run to the benefit of Owner, Manager, their respective Affiliates, and the
directors, partners, members, managers, officers and employees of each such
entity.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-35-

--------------------------------------------------------------------------------

    

6.11.5    Survival. The provisions of this Section 6.11 shall survive any
cancellation, termination or expiration of this Agreement and shall remain in
full force and effect until such time as the applicable statute of limitation
shall cut off all demands, claims, actions, damages, losses, liabilities or
expenses which are the subject of this Section 6.11.
6.11.6    Notice of Indemnity Obligations. Any party seeking indemnity under
this Section 6.11 shall notify the other party promptly after receiving notice
of the underlying claim. Any omission or delay in providing such notice shall
relieve the other party of its indemnity obligation to the extent that it is
prejudiced by the omission or delay. Any indemnified party shall be entitled,
upon written notice to the indemnifying party, to the timely appointment of
counsel by the indemnifying party for the defense of any claim, which counsel
shall be subject to the approval of the indemnified party. If, in the
indemnified party's judgment, a conflict of interest exists between the
indemnified party and the indemnifying party at any time during the defense of
the indemnified party, the indemnified party may appoint independent counsel of
its choice for the defense of the indemnified party as to such claim. In
addition, regardless of whether the indemnified party has appointed counsel or
selects independent counsel: (a) the indemnified party has the right to
participate in the defense of any claim and approve any proposed settlement of
such claim; and (b) all reasonable costs and expenses (including attorneys' fees
and costs) of the indemnified party shall be paid by the indemnifying party. If
the indemnifying party fails to timely pay such costs and expenses (including
attorneys' fees and costs), the indemnified party has the right, but not the
obligation, to pay such amounts and be reimbursed by the indemnifying party for
the same, together with interest thereon in accordance with Section 4.05.3 until
paid in full. The Parties hereby acknowledge that it is not a defense to a
demand for indemnity that less than all claims asserted against the indemnified
party are subject to indemnification.
ARTICLE VII
TITLE; ASSIGNMENT
7.01    Title to Hotel. Owner covenants that, as of the Effective Date, it has,
pursuant to the Hotel Lease, a valid and subsisting leasehold interest in the
Land and the Hotel, and it shall continue to have such valid and subsisting
leasehold interest in and to the Land and Hotel. Owner shall cause the Lessor to
enter into an Owner Agreement in the form attached hereto as EXHIBIT D (the
“Owner Agreement”). Owner further covenants that, subject to the terms and
conditions of this ARTICLE VII and the Owner Agreement, it shall maintain
throughout the Term full ownership in such leasehold interest and the right to
utilize the FF&E and the Operating Equipment. Owner shall ensure that Manager is
able to peaceably and quietly operate the Hotel free from molestation, eviction
and disturbance by Owner or by any other person or persons claiming by, through
or under Owner.
7.02    Assignment by Manager.
7.02.1    Prohibited Assignments. Except as provided in Section 7.02.2, Manager
shall not assign this Agreement without the prior written consent of Owner. Any
consent granted by Owner to an assignment shall not be deemed a

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-36-

--------------------------------------------------------------------------------

    

waiver of the covenant herein contained against assignment in any subsequent
case. Except as otherwise provided in Section 7.02.3, an assignment of this
Agreement shall not release Manager from any of its obligations under this
Agreement.
7.02.2    Permitted Assignments. Manager, without the consent of Owner, has the
right to assign this Agreement to: (a) any Affiliate of Manager; (b) any entity
which may become an Affiliate as a result of a related and substantially
concurrent transaction; (c) any successor or assign of Manager which may result
from any merger, consolidation or reorganization involving Manager; or (d) a
corporation or other entity which shall acquire all or substantially all of the
business and assets of Manager, provided that in each instance, the any such
assignee expressly assumes all of Manager’s obligations under this Agreement and
shall have, at the time of such assignment, the necessary experience (directly,
through its Affiliates, by contract or otherwise) to perform this Agreement and
any such assignee is able at the time of such assignment, whether directly,
through an Affiliate, by contract or otherwise, to assure the uninterrupted
operation of the Hotel in accordance with this Agreement.
7.02.3    Release. Upon execution of any assignment permitted under this
Section 7.02, Manager shall provide Owner with a copy of the assignment, and
thereupon, except in the case of an assignment to an Affiliate of Manager,
Manager shall be released of all of its covenants and liabilities hereunder,
other than liabilities accruing or based upon events occurring prior to the date
of the delivery of such assignment to Owner. Any such release shall be
contingent upon the delivery to Owner of an appropriate instrument whereby the
assignee shall assume all of the obligations of Manager hereunder.
7.03    Assignment by Owner.
7.03.1    Prohibited Transfers. Except as otherwise provided in this
Section 7.03, Owner shall not sell, lease or otherwise transfer or convey any
interest in the Hotel or this Agreement without the prior written consent of
Manager. No Equity Interest in Owner, the Hotel and/or the Land shall be issued,
converted to or held as, bearer shares or any other form of ownership, for which
there is no traceable record of the identity of the legal and beneficial owner
of such Equity Interest.
7.03.2    Manager’s Consent. Manager may withhold its consent to the sale or
lease of the Hotel and to the assignment of this Agreement to a proposed
purchaser or tenant if: (a) the proposed transferee, or any of its Affiliates,
is the owner of a trade name of a chain of hotels which competes with the Brand
Name Hotels, irrespective of the number of hotels comprising the competitive
chain; (b) the proposed transferee is a Specially Designated National or Blocked
Person; (c) the proposed transferee or any of its Affiliates is generally
recognized in the community as being of ill repute, is in any other manner a
person with whom a prudent business person would not wish to associate in a
commercial venture or a person that, in Manager's reasonable determination,
would be considered by regulators in the gaming industry in any jurisdiction
where Manager or any of its

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-37-

--------------------------------------------------------------------------------

    

Affiliates holds a gaming license to be an unsuitable business associate of
Manager and its Affiliates or is unable to satisfactorily complete Manager's
compliance review process; (d) the proposed transferee does not have the ability
to fulfill Owner's financial obligations under this Agreement; or (e) the
proposed transferee or any of its Affiliates maintained a prior business
relationship with Manager or any of its Affiliates that was terminated by
Manager or any of its Affiliates, in which event Owner shall be prohibited from
assigning this Agreement to the proposed purchaser or tenant. Furthermore,
Manager may, at its sole option, condition its consent of any proposed transfer
on: (i) the cure of any existing defaults, including the payment in full at the
closing of such sale or lease and assignment (the "Closing") of all unpaid
obligations owed Manager and its Affiliates by Owner and/or Owner's agreement to
undertake and complete renovation of all or part of the Hotel; (ii) receipt of
evidence from the purchaser or tenant that insurance coverage, as required by
ARTICLE VI, is in full force and effect on the Closing date; and (iii) payment
of the amount of any estimated fees and charges which shall accrue to Manager
and its Affiliates through the Closing date, which amounts cannot be calculated
in full prior to or at the Closing date together with payment of the
then-customary application fee being charged by Manager in connection with
similar sales or leases. To the fullest practical extent, Owner shall give to
Manager sufficient written notice of the date on and place at which such sale or
lease is to be consummated in order to give Manager an opportunity to prepare
appropriate transfer documents and to be present at such time.
7.03.3    Marketing of the Hotel. Owner agrees that it will provide prompt
notice to Manager informing Manager that it is marketing the Hotel for sale,
lease or other transfer.
7.03.4    Effect of Sale or Lease.
(a)    If at any time after January 1, 2017 Owner sells, leases or otherwise
transfers or conveys the Hotel to an unrelated third party purchaser in a bona
fide arm's length transaction, Owner shall have the right to terminate this
Agreement by giving prior written notice (the "Sale Termination Notice") to
Manager. The Sale Termination Notice shall set forth an estimate of the
effective termination date of this Agreement, which date shall not be less than
thirty days subsequent to the date of the Sale Termination Notice. The actual
termination shall be effective as of the Closing, regardless of the estimate
provided in the Sale Termination Notice. Accordingly, Owner shall, upon
reasonable notice, have the right to extend the effective date of such
termination for a reasonable period of time based on delays in the Closing,
provided that Owner shall pay all actual costs reasonably incurred by Manager in
postponing the effectiveness of such termination. On reasonable notice, Owner
shall have the right to rescind such Sale Termination Notice, provided that
(x) Owner shall pay all actual costs reasonably incurred by Manager as a result
of the rescission of the effectiveness of such termination, and (y) Owner
recognizes that in anticipation of such termination, certain Hotel Personnel may
have resigned from their employment with the Hotel, or certain hotel guests may
have cancelled their reservations with the Hotel, and that such factors may
negatively impact Manager’s ability to operate the Hotel pursuant to the
Operating Budget. As a condition of any

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-38-

--------------------------------------------------------------------------------

    

termination of this Agreement by Owner under this Section 7.03.4(a), (i) Owner
shall pay to Manager, on or before the effective date of such termination all
amounts due Manager and its Affiliates under this Agreement for the period of
time prior to the date of termination and (ii) the proposed unrelated third
party purchaser must be approved for, and enter into, a franchise agreement with
Manager or its Affiliate to license the Brand Name for the Hotel under the
licensor’s then-current terms and conditions; but which the parties agree shall
provide for (1) a term of not less than the then-remaining balance of the
then-current Term under this Agreement, and (2) a territorial restriction
substantially similar to the territorial restriction set forth in this Agreement
which shall remain in effect for the Restricted Area until December 30, 2022 (a
“Replacement Franchise Agreement”). If this Agreement is terminated by Owner
pursuant to this Section 7.03.4(a), Owner shall not be responsible for repayment
of the unamortized Key Money; provided, however, that as an additional condition
to termination of this Agreement the Replacement Franchise Agreement and related
ancillary documents shall provide that if the Replacement Franchise Agreement is
terminated for any reason prior to the scheduled expiration date of the Initial
Term, then the third party purchaser shall refund to Manager’s Affiliate an
amount equal (a) the Key Money, multiplied by (b) a fraction, the numerator of
which is the number of whole calendar years from the date of such termination
until the scheduled expiration of the Initial Term, and the denominator of which
is 20.
(b)    Unless this Agreement is terminated pursuant to Section 7.03.4(a), the
Hotel shall not be sold or leased unless the purchaser or tenant, as the case
may be, first delivers to Manager an executed written instrument, reasonably
satisfactory in form and substance to Manager, expressly assuming and agreeing
to perform all of the terms and provisions of this Agreement. Upon any such sale
or lease of the Hotel in accordance with this Section 7.03, all of the rights
and obligations of Owner hereunder shall vest in the purchaser or tenant, as the
case may be, and all such rights and obligations of the seller or lessor shall
thereupon terminate (with the exception of any liabilities or obligations
incurred prior to the date of such sale or lease, as to which the seller or
lessor shall remain fully liable). If Owner does not satisfy any terms and
conditions of this Section 7.03, consent to any sale, lease or transfer of the
Hotel and/or assignment of this Agreement shall be deemed withheld by Manager
and any such sale, lease, transfer and/or assignment shall be a default
hereunder.
7.03.5    Transfer of Controlling Interest in Owner. The voluntary or
involuntary sale, assignment, transfer or other disposition, or transfer by
operation of law (other than by will or the laws of intestate succession) of
(i) any of Equity Interests in Owner the result of which is that after such
transaction thirty-five percent (35%) or more of the Equity Interests in Owner
is owned, directly or indirectly, by any one person or entity that, as of the
Effective Date, is not a direct or indirect owner of 35% or more of an Equity
Interest in Owner (the “Transfer Threshold”), or (ii) a controlling interest in
Owner (i.e., the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of Owner, whether through the
ownership of voting securities or by contract or otherwise), shall be deemed a
sale or lease of the Hotel with respect to Sections 7.03.1 and 7.03.2, and shall
be subject to the same rights of Manager as set forth in such Sections. Owner
from time to time, upon the written request of

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-39-

--------------------------------------------------------------------------------

    

Manager, shall promptly furnish Manager with a list of the names and addresses
of the owners of the capital stock, partnership interests or other proprietary
interests in Owner. Owner shall notify Manager of any contemplated sale or other
disposition of a controlling interest in Owner in writing with the names and
addresses of the transferee or transferees of such controlling interest.
Notwithstanding the foregoing to the contrary, the following transfers of Equity
Interests in Owner shall not be deemed to be a sale, lease or assignment under
this Article VII (and therefore expressly permitted):
(a)    any transfers (or distributions) of Equity Interests in Owner to a person
or entity that is the sole 100% direct or indirect owner of the transferring (or
distributing) entity.
(b)    any transfers (or the pledge or encumbrance) of Equity Interests or other
interests in KBS SOR US Properties II LLC, or in any of the direct or indirect
owners of KBS SOR US Properties II LLC (including, without limitation, KBS
Strategic Opportunity Limited Partnership II, KBS Strategic Opportunity Holdings
II, LLC or KBS Strategic Opportunity REIT II, Inc.) provided that (i) KBS
Strategic Opportunity REIT II, Inc. continues to own, either directly or
indirectly, 51% of the ownership interests in Owner, and (ii) in the case where
a transfer described in this subsection (a) exceeds the Transfer Threshold or
otherwise results in change in a controlling interest of Owner (i.e., the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of Owner, whether through the ownership
of voting securities or by contract or otherwise), (A) the proposed transferee
is not (1) the owner of a trade name of a chain of hotels that competes with the
Brand Name Hotels nor is any Affiliate of such proposed transferee; (2) a
Specially Designated National or Blocked Person; (3) a person or entity that
would be considered by regulators in the gaming industry in any jurisdiction
where Manager or any of its Affiliates holds a gaming license to be an
unsuitable business associate of Manager and its Affiliates; (4) a person or
entity that would expose Manager or its Affiliates to potential civil or
criminal liability under anti-bribery, anti-corruption, anti-money laundering or
similar laws; or (5) is a person or entity not under investigation and has not
been convicted of fraud or similar criminal activities, and (B) Owner shall
promptly provide to Manager (1) copies of the documentation relating to such
transfer, together with reasonably satisfactory evidence that such transfer
satisfied the conditions set forth in clauses (i) and (ii), and (2) an updated
organizational chart of Owner.
7.04    Manager Cooperation. Manager shall cooperate with Owner and any
prospective purchaser, lessee, Mortgagee or other lender in connection with any
proposed sale, lease or financing of or relating to the Hotel, but shall not be
required to release any information that is confidential or proprietary to
Manager or its Affiliates. Owner shall reimburse Manager for any associated
out‑of‑pocket expenses, including attorneys' fees.
7.05    Permitted Mortgages. Owner shall not grant, either in connection with
original financing or any refinancing, any Mortgage unless such Mortgage: (a) is
listed or described in EXHIBIT B; (b) is approved by Manager in advance and in
writing; or (c) complies with each of the following requirements: (i) the
related financing is obtained from a Permitted Lender which is not

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-40-

--------------------------------------------------------------------------------

    

an Affiliate of Owner and (ii) the Loan-to-Value Ratio (when aggregated with any
other Mortgages) does not exceed 80%. The following shall apply to each
Mortgage: (A) a copy of the Mortgage and other loan documents shall be delivered
to Manager promptly after closing of the loan; (B) Mortgagee shall enter into a
subordination, attornment and non‑disturbance agreement with Manager in a form
and in substance reasonably acceptable to Manager, which shall provide, inter
alia, that this Agreement shall survive the foreclosure of any such Mortgage, or
the granting of a deed in lieu thereof, and shall be binding upon the purchaser
at any such foreclosure, or the grantee of a deed in lieu thereof, and their
respective successors and assigns, and Owner shall pay the reasonable fee
charged by Manager for execution of such subordination, attornment and
non-disturbance agreement (which such fee is, as of the Commencement Date,
$3,000); (C) except to the extent otherwise set forth in a subordination,
attornment and non-disturbance agreement contemplated in clause (B) above, any
security interest in the Hotel Accounts or the FF&E Reserve shall be subject to
the terms of this Agreement; (D) no security interest shall be granted in the
payroll account; and (E) except to the extent otherwise set forth in a
subordination, attornment and non-disturbance agreement contemplated in clause
(B) above, no security interest shall be given in business interruption proceeds
to be used either for Hotel operations or allocated to Manager unless such
Permitted Mortgagee acknowledges that it shall be obligated to release any
business interruption proceeds for the continued operation of the Hotel
including, without limitation, for payment to Manager of business interruption
proceeds to the extent provided in Section 6.10 of the Management Agreement
notwithstanding such security interest. A Mortgage which satisfies the
conditions set forth in this Section shall be a "Permitted Mortgage".
7.06    Successors and Assigns. Subject to the foregoing, this Agreement shall
inure to the benefit of and be binding upon the Owner and Manager, their
respective heirs, legal representatives, successors and assigns.
7.07    Public Offering or Transfer. Neither any transfer of publicly traded
stock nor any public offering of equity ownership interests (whether partnership
interest, corporate stock, shares or otherwise) in either party or by its parent
company or other owner of such party, or entity that itself or through its
ownership of legal or beneficial interests in one or more other entities holds
legal or beneficial interests or voting power in such an owner shall be deemed
to be a sale, lease or assignment under this ARTICLE VII.
7.08    Sale of Securities.
7.08.1    Any sale or offers to sell any securities issued by Owner and any
person controlling Owner (a “Controlling Person”) through the medium of any
prospectus or otherwise shall clearly disclose to all purchasers and offerees
that: (a) neither Manager nor any of its Affiliates or their respective
officers, directors, agents or employees are issuers or underwriters of the
securities; and (b) Manager, its Affiliates and their respective officers,
directors, agents and employees have not assumed and shall not have any
liability whatsoever arising out of or relating to the sale of, or offer to
sell, such securities, including any liability or responsibility for any
financial statements, prospectuses or other financial information contained in
any prospectus or similar written or oral communication.
7.08.2    Owner shall obtain Manager's advance approval for any description of
Manager, or any description of this Agreement or of Owner's relationship with
Manager hereunder, contained in any prospectus or similar

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-41-

--------------------------------------------------------------------------------

    

communication to be delivered in connection with the sale or offer by Owner or
any Controlling Person of any securities.
7.08.3    Manager may condition its approval upon changes in such descriptions
prior to the delivery therefor to any prospective purchaser; any such
descriptive materials, and any changes therein, shall be submitted to Manager at
least thirty days in advance of the proposed usage in connection with a sale or
offer of securities.
7.08.4    All terms used in this Section 7.08 shall have the same meaning as in
the Securities Act of 1933, as amended.
7.09    Blocked Persons or Entities.
7.09.1    Owner represents and warrants to Manager that, as of the date of this
Agreement, to Owner's knowledge: (i) neither Owner (including its directors and
officers) nor any of its Affiliates is a Specially Designated National or
Blocked Person; (ii) neither Owner nor any of its Affiliates is directly or
indirectly owned or controlled by the government of any country that is subject
to an embargo or economic or trade sanctions by the United States government;
(iii) neither Owner nor any of its Affiliates is acting on behalf of a
government of any country that is subject to such an embargo; and (iv) neither
Owner nor any of its Affiliates is involved in business arrangements or
otherwise engaged in transactions with countries subject to economic or trade
sanctions imposed by the United States government. Owner shall notify Manager in
writing immediately upon becoming aware of the occurrence of any event which
renders the foregoing representations and warranties of this paragraph
incorrect.
7.09.2    Manager represents and warrants to Owner that, as of the date of this
Agreement, to Manager's knowledge: (i) neither Manager (including its directors
and officers) nor any of the Hilton Affiliates is a Specially Designated
National or Blocked Person; (ii) neither Manager nor any of the Hilton
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo or economic or trade sanctions by the
United States government; (iii) neither Manager nor any of the Hilton Affiliates
is acting on behalf of a government of any country that is subject to such an
embargo; and (iv) neither Manager nor any of the Hilton Affiliates is involved
in business arrangements or otherwise engaged in transactions with countries
subject to economic or trade sanctions imposed by the United States government.
Owner represents and warrants to Manager that, as of the date of this Agreement,
to Owner's knowledge: (i) neither Owner (including its directors and officers)
nor any of its Affiliates is a Specially Designated National or Blocked Person;
(ii) neither Owner nor any of its Affiliates is directly or indirectly owned or
controlled by the government of any country that is subject to an embargo or
economic or trade sanctions by the United States government; (iii) neither Owner
nor any of its Affiliates is acting on behalf of a government of any country
that is subject to such an embargo; and (iv) neither Owner nor any of its
Affiliates is involved in business arrangements or otherwise engaged in
transactions with countries subject to economic or trade sanctions imposed by
the United States government. Manager

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-42-

--------------------------------------------------------------------------------

    

shall notify Owner in writing immediately upon becoming aware of the occurrence
of any event which renders the foregoing representations and warranties of this
paragraph incorrect.
7.09.3    Notwithstanding anything to the contrary in this Agreement, Owner
shall not permit the direct or indirect transfer of Owner’s interest in the
Hotel or in this Agreement, or any Equity Interest in Owner, the result of which
is that either (i) the Owner becomes a Specially Designated National or Blocked
Person, or (ii) a Specially Designated National or Blocked Person owns either a
twenty-five percent (25%) or more Equity Interest or a direct or indirect
controlling interest in the Hotel, Owner or Owner’s interest in this Agreement.
7.09.4    Notwithstanding anything to the contrary in this Agreement, Manager
shall not permit the direct or indirect transfer of Manager’s interest in this
Agreement or any Equity Interest in Manager, the result of which is that either
(i) the Manager becomes a Specially Designated National or Blocked Person, or
(ii) a Specially Designated National or Blocked Person owns either a twenty-five
percent (25%) or more Equity Interest or a direct or indirect controlling
interest in Manager or Manager’s interest in this Agreement.
7.09.5    Notwithstanding anything to the contrary in this Agreement, no direct
or indirect interest in the Hotel or in this Agreement, and no direct or
indirect interest of greater than 25% or which is a direct or indirect
controlling interest in Manager, may be transferred to a Specially Designated
National or Blocked Person or to an entity in which a Specially Designated
National or Blocked Person has an interest.
7.09.6    If Owner or any person with an Equity Interest in Owner becomes a
Specially Designated National or Blocked Person, or if a Specially Designated
National or Blocked Person acquires a direct or indirect interest in the Hotel,
Owner or Owner's interest in this Agreement, Manager may terminate this
Agreement by giving notice effective immediately and pursue all rights and
remedies available at law and/or in equity. If Manager or any person with an
Equity Interest in Manager becomes a Specially Designated National or Blocked
Person, or if a Specially Designated National or Blocked Person acquires a
direct or indirect interest in Manager or Manager's interest in this Agreement,
Owner may terminate this Agreement by giving notice effective immediately and
pursue all rights and remedies available at law and/or in equity.
7.10    Anti-Bribery Laws.
7.10.1    Representations of Owner.
(a)    Owner and its subsidiaries, directors, officers, employees,
representatives, consultants, agents and all other persons having a controlling
interest in owner or otherwise acting on its behalf (collectively, the “Owner
Interested Parties”) shall, in connection with activities associated with this
Agreement, comply with any applicable anti-corruption laws, including but not
limited to, the U.S. Foreign Corrupt Practices Act, and the U.K. Bribery Act

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-43-

--------------------------------------------------------------------------------

    

(collectively, the “Anti-Corruption Laws”). In connection with any aspect of
this Agreement, Owner represents, warrants and covenants, on a continuing basis,
that neither Owner nor any Owner Interested Party has taken or shall take any
action, directly or indirectly, that may result in a violation of the
Anti-Corruption Laws by Owner or Manager, including, without limitation, making,
offering, authorizing, or promising any payment, contribution, gift, business
courtesy, bribe, rebate, kickback, or giving of any other thing of value,
regardless of form or amount, to any foreign or domestic Government Official to
obtain a competitive advantage for any party or to receive favorable treatment
in obtaining or retaining business. Should Owner learn that conduct has or may
have occurred in violation of this provision, it will immediately notify
Manager.
(b)    Owner represents, warrants and covenants, on a continuing basis, that
except as may otherwise be disclosed by Owner to Manager in writing, neither
Owner, any Owner Interested Party, nor any of Owner’s direct or indirect
shareholders (including legal or beneficial shareholders), or other persons
designated by Owner to act on its own behalf or receive a benefit under this
Agreement is a Government Official. Furthermore, no Government Official has or
will have any existing or inchoate legal or beneficial interest in this
Agreement or any payments to be made hereunder. Owner shall notify Manager
immediately in writing in the event of a change in the Government Official
status of any such persons.
(c)    Owner represents, warrants and covenants, on a continuing basis, to
Manager that funds received or paid in connection with entry into or performance
of this Agreement have not been and will not be derived from or commingled with
the proceeds of any activities that are proscribed and punishable under the
criminal laws of the United States, and that it is not engaging in this
transaction in furtherance of a criminal act, including acts in violation of
applicable Anti-Corruption Laws. Should Owner learn that conduct has or may have
occurred in violation of this provision, it will immediately notify Manager.
(d)    Without prejudice to Section 10.02.1, in the event that Manager has any
basis for a reasonable belief that Owner may not be in compliance with any of
the foregoing representations, warranties, covenants, undertakings, obligations
or conditions set forth in this Section 7.10.1, Manager shall advise Owner of
such belief and Owner shall cooperate with any and all reasonable information
and other documentation requests, including requests for execution of
certificates of compliance, and inquiries in connection therewith, and shall
permit inspection at all reasonable times and upon reasonable prior notice of
books and records pertaining to development, ownership and use of the Hotel.
7.10.2    Representations of Manager.
(a)    Manager and its subsidiaries, directors, officers, employees,
representatives, consultants, agents and all Hilton Affiliates or other persons
acting on its behalf (collectively, the “Manager Interested Parties”) shall, in
connection with activities associated with this Agreement, comply with any
applicable Anti-Corruption Laws. In connection with any aspect of this
Agreement, Manager

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-44-

--------------------------------------------------------------------------------

    

represents, warrants and covenants, on a continuing basis, that neither Manager
nor any Manager Interested Party has taken or shall take any action, directly or
indirectly, that may result in a violation of the Anti-Corruption Laws by Owner
or Manager, including, without limitation, making, offering, authorizing, or
promising any payment, contribution, gift, business courtesy, bribe, rebate,
kickback, or giving of any other thing of value, regardless of form or amount,
to any foreign or domestic Government Official to obtain a competitive advantage
for any party or to receive favorable treatment in obtaining or retaining
business. Should Manager learn that conduct has or may have occurred in
violation of this provision, it will immediately notify Owner.
(b)    Manager represents, warrants and covenants, on a continuing basis, that
except as may otherwise be disclosed by Manager to Owner in writing, neither
Manager nor other persons designated by Manager to act on its own behalf under
this Agreement is a Government Official. Furthermore, no Government Official has
or will have any existing or inchoate legal or beneficial interest in this
Agreement or any payments to be made hereunder. Manager shall notify Owner
promptly in writing in the event of a change in the Government Official Status
of any such persons.
(c)    Manager represents, warrants and covenants, on a continuing basis, to
Manager that funds received or paid in connection with Manager’s entry into or
performance of this Agreement have not been and will not be derived from or
commingled with the proceeds of any activities that are proscribed and
punishable under the criminal laws of the United States, and that it is not
engaging in this transaction in furtherance of a criminal act, including acts in
violation of applicable Anti-Corruption Laws.
(d)    In the event that Owner has any basis for a reasonable belief that
Manager may not be in compliance with any of the foregoing representations,
warranties, covenants, undertakings, obligations or conditions set forth in this
Section 7.10.2, Owner shall promptly advise Manager of such belief and Manager
shall cooperate with any and all reasonable information and other documentation
requests, including requests for execution of certificates of compliance, and
inquiries in connection therewith, and shall permit inspection at all reasonable
times and upon reasonable prior notice of books and records pertaining to
management of the Hotel.
ARTICLE VIII
DEFECTS AND IMPROVEMENTS; DAMAGE OR DESTRUCTION; EMINENT DOMAIN
8.01    Defective Conditions. If the design or construction of the Hotel is
defective, and the defective condition causes material damage to the Hotel,
poses a risk of injury to people or property, does not comply with the Brand
Standards, or is not in compliance with one or more Legal Requirements, after
written notice from Manager, Owner shall as expeditiously as possible remedy
such defect. To the extent such design or construction poses a risk of injury to
people or is results in the Hotel not being in compliance with one or more Legal
Requirements, Owner's obligation to proceed expeditiously shall apply regardless
of whether or when insurance proceeds may be available to cover the necessary
expenditures. Any amounts expended by Owner in

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-45-

--------------------------------------------------------------------------------

    

effecting the remedy of any such defect shall not be deducted in determining
Total Operating Revenue and shall not be funded from any of the Hotel Accounts
(other than the FF&E Reserve to the extent any such remedy requires FF&E
Expenditures).
8.02    Damage or Destruction. If the Hotel is damaged by fire or other casualty
and: (a) the cost of restoration exceeds 25% of the replacement cost of the
Resort Land and Buildings and parking garage located within the Non-Resort Land
and Buildings, but specifically excluding land, excavations, footings and
foundations; (b) the estimated length of time required to restore the Hotel
substantially to its pre‑casualty condition and character is more than one
hundred eighty days, as indicated by an architect's certificate or other
evidence reasonably satisfactory to Manager; or (c) the Mortgagee does not make
sufficient proceeds of insurance available to Owner to permit Owner to rebuild
and restore the Hotel to the standards required by this Agreement, then Owner
may terminate this Agreement by delivering written notice to Manager within
sixty days after the occurrence of the casualty and paying the termination fee
to the extent required by Section 10.01.4 (in addition to all other fees and
amounts payable under Section 10.07(b)). If Owner does not terminate this
Agreement, Owner shall diligently commence and complete the restoration of the
Hotel to at least the condition and character of the Hotel immediately before
the casualty occurred. If Owner does not commence restoration within ninety days
after the casualty occurs, or complete restoration within two years after
casualty occurs (in each instance subject to extension up to 270 days as a
result of any Force Majeure Event), then Manager shall have the right to
terminate this Agreement pursuant to Section 10.02.2(f).
8.03    Eminent Domain.
8.03.1    Substantial Taking. If all of the Hotel, or such substantial portion
thereof as to make it infeasible, in the reasonable opinion of Owner to restore
and continue to operate the remaining portion for the purposes contemplated
hereby or in the reasonable opinion of Manager to restore and continue to
operate the remaining portion in accordance with the Brand Standards or Standard
Practices, shall be taken through the exercise, or by agreement in lieu of the
exercise, of the power of eminent domain, then upon the date that Owner shall be
required to surrender possession of the Hotel, or a portion thereof, this
Agreement shall terminate and neither party shall have any further obligation to
the other party hereunder, except for (a) Owner’s obligation to pay to Manager
the Termination Fee to the extent required by Section 10.01.4 (in addition to
all fees and amounts payable under Section 10.07(b)) and (b) liabilities
accruing, or based upon events occurring, prior to or concurrently with the
effective date of such termination. If a substantial portion of the Hotel is
taken, but Mortgagee fails or refuses to make available to Owner sufficient
proceeds of such eminent domain proceedings in order to permit Owner to make
appropriate alterations, restorations or repairs to the remainder of the Hotel,
so that the Hotel would continue to be operable for the purposes herein
contemplated, then Owner and Manager shall have the right to terminate this
Agreement upon written notice to the other party. Upon the date that Owner shall
be required to surrender possession of the Hotel to the condemning authority,
this Agreement shall terminate and neither party shall have any further
obligation to the other party hereunder, except for (a) Owner’s obligation to
pay to Manager the Termination Fee to the extent required by Section 10.01.4 (in
addition to all fees and amounts

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-46-

--------------------------------------------------------------------------------

    

payable under Section 10.07(b)) and (b) liabilities accruing, or based upon
events occurring, prior to or concurrently with the effective date of such
termination.
8.03.2    Partial Taking. If such taking of a portion of the Hotel shall not
make it infeasible, in the reasonable opinion of Owner to restore and continue
to operate the remaining portion for the purposes contemplated hereby or in the
reasonable opinion of Manager to restore and continue to operate the remaining
portion in accordance with the Brand Standards or Standard Practices, then this
Agreement shall not terminate, and Owner shall proceed with all due diligence to
repair any damage to the Hotel, or to alter or modify the Hotel so as to render
it a complete architectural unit which can be operated as a hotel of
substantially the same type and class as before. If Owner does not complete
restoration within two years after the taking, then Manager shall have the right
to terminate this Agreement pursuant to Section 10.02.2(f).
8.03.3    Awards. If the Hotel is taken by the power of eminent domain, Manager
shall have the right, but not the obligation, subject to applicable law, either
to institute or to intervene in any available administrative proceeding or
judicial action intended to determine just compensation for the taking, for the
purpose of representing Manager's compensable interest in any award arising from
this Agreement and from Manager's right of quiet enjoyment. Any award made to
Owner that does not recognize the separate compensable interest of Manager shall
be apportioned between the parties in consideration, without limitation, of such
factors as: (a) recoupment by Owner of Owner's total investment in the Hotel;
(b) return on Owner's total investment in the Hotel to date; (c) actual loss of
income (including the Management Fee); (d) loss of reasonably anticipated future
income (including the Management Fee); (e) length of the unexpired Initial Term
(or, if applicable, the remaining term of any exercised Extension Term); and/or
(f) the proportion that the Management Fee has historically borne to the return
to Owner after payment of the Management Fee. If Owner and Manager cannot agree
upon an apportionment within ninety days after the amount of the award payable
to Owner has been determined by settlement or a final judicial determination,
either party may submit the dispute for resolution pursuant to Section 12.01.
ARTICLE IX
INTELLECTUAL PROPERTY
9.01    Intellectual Property. Owner acknowledges that Manager or one of its
Affiliates is or will become the owner or licensee of certain intellectual
property (collectively, "Intellectual Property") including its: (a) software in
use at one or more Other Managed Hotels and all source and object code versions
thereof and all related documentation, flow charts, user manuals, listing, and
service/operator manuals and any enhancements, modifications or substitutions
thereof (the "Manager Software"); (b) trade secrets, know-how and other
proprietary information relating to the operating methods, procedures and
policies distinctive to Other Managed Hotels; and (c) the Trademarks. Manager
shall utilize the Intellectual Property in connection with the operation of the
Hotel to the extent Manager deems appropriate for the purpose of carrying out
its agreements and obligations hereunder. Any use by Manager shall be strictly
on a non‑exclusive basis, and

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-47-

--------------------------------------------------------------------------------

    

neither the use nor anything contained in this Agreement shall confer any
proprietary license or other rights in the Intellectual Property upon Owner or
any third parties.
9.02    Trademarks.
9.02.1    Ownership of Trademarks. Manager represents that it has the right to
use the Trademarks in connection with the operation of the Hotel. Owner shall
not contest the rights of Manager or its Affiliates in respect of the
Trademarks, including any additions or improvements to the Trademarks by
whomever developed.
9.02.2    Use of Trademarks. As part of the management services to be provided
under the terms of this Agreement, the following provisions shall also apply to
the use of the Trademarks:
(a)    Owner may not itself use the Trademarks or apply for international,
United States federal or state or territorial registration of any rights in the
Trademarks. Without Manager's prior consent, Owner may not use any of the
Trademarks as all or part of its legal name or any other trade or assumed name
under which Owner does business, and Owner shall disclose in any trade or
assumed name filing that the Hotel is independently operated. Except as provided
in Section 9.03, no other letter, word, design, symbol or other matter of any
kind shall be superimposed on, associated with or shown in such proximity to the
Trademarks so as to alter or dilute them and Owner shall not combine any of the
Trademarks with any other trademark, service mark or logo, nor shall it use any
of the Trademarks in association with any of its other businesses or ventures
without first obtaining Manager's consent.
(b)    Manager reserves the sole right and discretion to:
(i)    determine how and on what materials the Trademarks may be used;
(ii)    require the signing of confidentiality agreements by Owner, Hotel
Personnel and third parties to protect the Trademarks or any other confidential
or proprietary materials of Manager or its Affiliates;
(iii)    set standards for and designate approved third-party suppliers of
products bearing any of the Trademarks, and receive third-party commissions,
fees or royalty payments; and
(iv)    handle disputes and control actual or threatened litigation with third
parties relating to any part of the Trademarks.
9.02.3    Obligations of Owner. Without first obtaining Manager's consent, Owner
shall not publish any Hotel advertising materials or implement any Hotel
advertising or promotional programs of its own. Owner shall promptly notify
Manager of any litigation filed or threatened against Owner involving the
Trademarks, as well as any apparent third-party infringement of the Trademarks

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-48-

--------------------------------------------------------------------------------

    

of which Owner becomes aware and, at Manager's expense, shall cooperate fully
with Manager on such matters.
9.03    Hotel Names. From and after the Brand Commencement Date, the Hotel shall
be known as the "DoubleTree Resort by Hilton Myrtle Beach Oceanfront" or by any
other name mutually agreed upon by Manager and Owner that includes the Brand
Name. The Brand Name (whether used alone or with other words), and all other
names, logos or designs owned by Manager or any of its Affiliates and used in
operation of the Hotel, together with the goodwill appurtenant thereto
(collectively, the "Manager-Owned Hotel Names"), are the exclusive property of
Manager or its Affiliates. No default of Manager or any provision of this
Agreement confers upon Owner, or its successors or assigns, the right to use
Manager-Owned Hotel Names for any purpose.
9.04    Intellectual Property Disputes. Notwithstanding Sections 12.01
and 12.02, Manager or its Affiliates may bring an action in any court of
competent jurisdiction to enforce or protect its rights in the Intellectual
Property, including enjoining any unauthorized or improper use of the
Intellectual Property.
9.05    Prohibitions on Owner Activities. For so long as this Agreement is in
effect, neither Owner, nor any of its Affiliates, shall use any part of the
Hotel, nor otherwise take any action in connection with the Hotel, to further or
promote: (a) any lodging facility or business (including any other hotel owned
and/or operated by Owner or an Affiliate, or of which a principal of Owner or an
Affiliate holds an interest) operated under a trade name or trademark not owned
by or licensed to Manager, including advertising or promotion of hotels,
vacation or time-sharing facilities (or any similar product sold on a fractional
or other basis with use rights on a weekly or other periodic basis), conference
centers or other lodging products; or (b) any other business or concession of
Owner or its Affiliates, or any of their principals, such rights of promotion
being strictly reserved to Manager and its Affiliates.
ARTICLE X
DEFAULT AND TERMINATION
10.01    Manager Event of Default and Owner Termination Event.
10.01.1    Manager Event of Default. Each of the following shall be an event of
default by Manager (each, a "Manager Event of Default"):
(a)    Manager fails to pay any funds required to be paid to Owner within 10
days after the date due hereunder, and such default continues for ten days after
notice is received from Owner; or
(b)    Manager fails to keep, observe or perform any other material covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Manager, and such default continues for thirty days after notice is received
from Owner;
(c)    any breach by Manager of Section 7.09; or
(d)    any breach by Manager of Sections 7.10.2(a) to 7.10.2 (c) (inclusive)

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-49-

--------------------------------------------------------------------------------

    

(e)    an Insolvency Event occurs with respect to Manager.
10.01.2    Owner Termination Event. Owner has the right to terminate this
Agreement (each, an "Owner Termination Event") under Sections 8.02 or 8.03. An
Owner Termination Event shall not constitute a breach of this Agreement.
10.01.3    Owner Termination Notice. If a Manager Event of Default or an Owner
Termination Event occurs, then Owner may exercise its right to terminate this
Agreement by delivering written notice to Manager at any time following the
occurrence of such event (provided that without limiting Owner’s obligations
under Section 10.06.1, no such notice shall be required for a Manager Event of
Default under Section 10.01.1(e)), or if a grace period is provided, then
following the expiration of the applicable grace period, and while such event
shall be continuing. Except as provided in the immediately preceding sentence
with respect to a Manager Event of Default under 10.01.1(e), this Agreement
shall terminate upon the date specified in such written notice, which date shall
be not less than thirty days nor more than seventy-five days after the notice is
delivered.
10.01.4    Termination Fee Following Termination by Owner. If a termination is
based on an Owner Termination Event, Owner shall pay Manager a termination fee
(the "Termination Fee") equal to the total Base Fees earned for the preceding
twenty-four full calendar months (or in the event there are less than
twenty-four full calendar months remaining on the then-current Term, an amount
equal to the average monthly Base Fees earned for the preceding twenty-four full
calendar months multiplied by the number of full calendar months remaining on
the then-current Term); provided, however, any Termination Fee payable in
connection with Section 8.03 shall be offset by amounts actually collected by
Manager as part of a condemnation award pursuant to Section 8.03.3. If the
Agreement is terminated less than twenty-four months after the Commencement
Date, the Termination Fee shall be equal to the average monthly Base Fee from
the Commencement Date to the date of termination multiplied by twenty-four.
Owner shall pay the Termination Fee on or before the termination date specified
in the notice. Payment of the Termination Fee is a condition precedent to
termination, and is payable in addition to all other fees and amounts payable
under Section 10.07(b). Notwithstanding the foregoing, Owner shall be required
to pay to Manager the Termination Fee required by this Section 10.01.4 only in
the event that within two years following the effective date of termination
pursuant to Sections 8.02 or 8.03 Owner elects to rebuild and restore the Hotel,
but fails to offer to Manager the opportunity to reinstate this Agreement upon
the same terms and conditions for the remainder of the Term, and in such event
that Termination Fee shall be payable within thirty days after demand by Manager
(provided such demand must be made no later than one year after the re-opening
of the Hotel).
10.02    Owner Event of Default and Manager Termination Event.
10.02.1    Owner Event of Default. Owner shall be in default if any of the
following occurs (each, an "Owner Event of Default"):

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-50-

--------------------------------------------------------------------------------

    

(a)    Owner (or Lessor) fails to provide funds to be deposited in the Hotel
Accounts within fifteen business days after Manager's request for additional
funds under Section 5.03;
(b)    Owner fails to keep, observe or perform any other material covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Owner, and the failure continues for thirty days after notice is received
from Manager;
(c)    an Insolvency Event occurs with respect to Owner;
(d)    Owner or any person or entity having a controlling interest or an Equity
Interest in Owner becomes a Specially Designated or Blocked Person or an entity
in which a Specially Designated or Blocked Person has an interest;
(e)    any guarantor of Owner’s obligations hereunder or any Mortgagee is or
becomes a Specially Designated or Blocked Person or an entity in which a
Specially Designated or Blocked Person has an interest;
(f)    any breach by Owner of Section 7.09; or
(g)    any breach by Owner of Sections 7.10.1(a) to 7.10.1(c) (inclusive).
10.02.2    Manager Termination Event. Manager may terminate this Agreement if
any of the following occurs (each, a "Manager Termination Event"):
(a)    if for any reason the Hotel is not ready to open to the general public
under the Brand Name by September 30, 2016 subject to any extensions as a result
of (a) a Force Majeure Event or (b) delays primarily caused by Manager,
provided, however, that in no event shall such date be extended beyond the
Outside Conversion Date unless due to delays primarily caused by Manager;
(b)    for any reason not caused by the act or omission of Manager or a Force
Majeure Event, any required licenses for the sale of alcoholic beverages are at
any time suspended, terminated or revoked for sixty or more consecutive days, or
if, for any reason not caused by the act or omission of Manager or a Force
Majeure Event, the right to serve alcoholic beverages in the Hotel is otherwise
suspended for sixty or more consecutive days;
(c)    a Mortgagee acquires title to the Hotel, through a foreclosure, a deed in
lieu of foreclosure, or otherwise, in a manner not permitted under the
applicable subordination, non-disturbance and attornment agreement;
(d)    any event occurs or state of facts exist with respect to the ownership or
management of the Hotel that in Manager's opinion would adversely affect any
gaming license or application for gaming license of Manager or its Affiliates
anywhere in the world or the current status of Manager or any of its Affiliates
with any gaming commission, board or similar governmental or regulatory agency;

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-51-

--------------------------------------------------------------------------------

    

(e)    Manager has a termination right under Section 7.09.6; or
(f)    Manager has a termination right under Sections 8.02 or 8.03.
A Manager Termination Event shall not constitute a breach of this Agreement.
10.02.3    Manager Termination Notice. If an Owner Event of Default or a Manager
Termination Event occurs, then Manager may exercise its right to terminate this
Agreement by delivering written notice to Owner at any time following the
occurrence of such event, or if a grace period is provided, then following the
expiration of the applicable grace period, and while such event shall be
continuing. This Agreement shall terminate upon the date specified therein,
which date shall be:
(a)    the date of the notice, for a termination based on a Manager Termination
Event specified in Section 10.02.2(e);
(b)    not less than five days nor more than seventy-five days after the notice
is delivered, for a termination based on an Owner Event of Default specified in
Section 10.02.1(a); and
(c)    not less than thirty days nor more than seventy-five days after the
notice is delivered, for any other termination.
10.02.4    Termination Fee Following Termination by Manager.
(a)    If Manager terminates this Agreement pursuant to Section 10.02.2(a) then
Owner shall pay Manager a termination fee equal to US$452,000.
(b)    If Manager terminates this Agreement pursuant to Section 10.02.2(f),
Owner shall pay Manager a termination fee equal to the Termination Fee.
Notwithstanding the foregoing, Owner shall be required to pay to Manager the
Termination Fee required by this Section 10.02.4(b) only in the event that
within two years following the effective date of termination Owner elects to
rebuild and restore the Hotel, but fails to offer to Manager the opportunity to
reinstate this Agreement upon the same terms and conditions for the remainder of
the Term, and in such event that Termination Fee shall be payable within thirty
days after demand by Manager (provided such demand must be made no later than
one year after the re-opening of the Hotel) Owner shall pay the Termination Fee
on or before the termination date specified in the notice. The Termination Fee
is payable in addition to all other fees and amounts payable under
Section 10.07(b).
10.03    Cure Period. Any default by Manager under Section 10.01.1(a) or Owner
under Section 10.02.1(b), as the case may be, which is susceptible of being
cured, shall not constitute a basis of termination if the nature of such default
shall not permit it to be cured within the cure period allotted, provided that
within such cure period either Manager or Owner has commenced to cure such
default and shall proceed to complete the same with reasonable diligence.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-52-

--------------------------------------------------------------------------------

    

10.04    Effect of Termination. The termination of this Agreement under this
ARTICLE X shall not affect the rights of the terminating party with respect to
any damages it has suffered as a result of any breach of this Agreement, nor
shall it affect the rights of either party with respect to liability or claims
accrued, or arising out of events occurring, prior to the date of termination.
10.05    Remedies. If a Manager Event of Default or an Owner Event of Default
occurs, neither the right of termination nor the right to sue for damages nor
any other remedy available to either party hereunder shall be exclusive of any
other remedy given hereunder or now or hereafter existing at law and/or in
equity. In addition, if Owner breaches any covenant under Sections 3.01,
10.07(g) or 10.07(h), Manager shall also have the right to injunctive relief.
10.06    Employee Termination Notice Requirements.
10.06.1    Notwithstanding any contrary provision of this Agreement, in
connection with any termination of this Agreement, other than pursuant to an
Owner Termination Notice under Section 10.01.3 that expressly requests Manager
to comply with any Employee Termination Notice Requirements and specifies a
termination date not less than fifteen days plus the number of days necessary
for Manager to comply with any Employee Termination Notice Requirements after
the notice is delivered, Owner shall take, or shall cause to be taken, any and
all action necessary with respect to Hotel Personnel (including rehiring, or
causing to be rehired, the Hotel Personnel) so that the Manager will not be
required to comply with any Employee Termination Notice Requirements and shall
indemnify, defend and hold Manager harmless from and against any and all Claims
asserted against or incurred by Manager related to the same. Owner shall also
indemnify, defend and hold Manager harmless from and against any and all Claims
asserted against or incurred by Manager related to Owner's failure to take, or
cause to be taken, the action necessary with respect to Hotel Personnel so that
the Manager will not be required to comply with any Employee Termination Notice
Requirements.
10.06.2    If an Owner Termination Notice expressly requests Manager to comply
with any Employee Termination Notice Requirements or Manager is otherwise
required to comply with any Employee Termination Notice Requirements, the
termination date specified by any notice under this ARTICLE X shall
automatically be deemed extended, to the extent necessary, to the date equal to
fifteen days plus the number of days necessary for Manager to comply with any
Employee Termination Notice Requirements. Manager may waive this automatic
extension for any termination based on an Owner Event of Default, in which case
Owner shall indemnify and hold Manager harmless from any and all Claims asserted
against or incurred by Manager as a result of any actual or alleged failure to
comply with any Employee Termination Notice Requirements.
10.07    Actions to Be Taken on Termination. Upon termination of this Agreement
for any reason:
(a)    Any and all expenses arising as a result of such termination or as a
result of the cessation of Hotel operations (including expenses arising under
this Section 10.07) actually and reasonably incurred by Manager shall be for the
sole account of Owner, and Owner shall reimburse Manager immediately on receipt
of

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-53-

--------------------------------------------------------------------------------

    

any invoice or invoices from Manager for any expenses (provided the foregoing
shall not constitute a waiver by Owner of any damages or any liability of
Manager as a result of any Manager Event of Default).
(b)    Within fifteen days after termination, Owner shall pay Manager all
Management Fees, reimbursable expenses and other amounts due Manager under the
terms of this Agreement through the termination date. This obligation is
unconditional and survives the termination of this Agreement. In addition,
Manager has the right to pay itself the foregoing Management Fees, reimbursable
expenses and other amounts due Manager under the terms of this Agreement out of
any available funds in the Hotel Accounts.
(c)    Manager shall peacefully vacate and surrender the Hotel to Owner on the
effective date of such termination.
(d)    Manager shall assign and transfer to Owner:
(i)    all books and records maintained under Section 5.05 that do not
constitute Manager's proprietary information, in the form of paper files
maintained at the Hotel and electronic Hotel termination reports; and
(ii)    all of Manager's right, title and interest in and to all liquor,
restaurant and any other licenses and permits, if any, held by Manager in
connection with the operation of the Hotel; but only to the extent such
assignment or transfer is permitted under the law of the state in which the
Hotel is located. If Manager has expended any of its own funds in the
acquisition of licenses or permits, Owner shall reimburse Manager for such
expenditure.
(e)    Owner shall honor all business confirmed for the Hotel with reservations
dates after the effective date of termination.
(f)    Manager shall assign to Owner its interest (if any) in, and Owner shall
confirm in writing its continuing responsibility for, all obligations and
liabilities relating to, any and all contracts (including collective bargaining
agreements and pension plans, leases, licenses or concession agreements and
maintenance and service contracts) in effect with respect to the Hotel as of the
date of termination of this Agreement.
(g)    Owner shall immediately take all steps reasonably requested by Manager to
disassociate the Hotel and Owner from the Manager-Owned Hotel Names, and shall
in any event delete all Trademarks from the Hotel name and cease to use all
FF&E, Operating Equipment and Operating Supplies bearing any Manager-Owned Hotel
Names within a reasonable period of time after termination, it being understood
that Owner has the right to use any and all items of Operating Equipment and
Operating Supplies then on hand bearing any Manager-Owned Hotel Names, but shall
not have the right to reorder any such items. Manager has the right to remove
from the Hotel, on or before the effective date of termination, the Intellectual
Property and all other written materials bearing Manager-Owned Hotel

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-54-

--------------------------------------------------------------------------------

    

Names. Under no circumstances shall Owner copy, reproduce or retain any of these
materials. If Owner does not remove Trademarks bearing Hotel signage on or prior
to the effective date of termination, Manager has the right, at Owner's expense,
to enter the Hotel and to remove and retain all such interior or exterior
signage without any liability to Owner for the cost to restore or repair the
Hotel or equipment for any damage resulting therefrom, except to the extent of
Manager’s Grossly Negligent or Willful Acts.
(h)    As of the effective date of termination, Manager shall remove the Manager
Software from the Hotel and disconnect the Hotel from the reservations systems
and the related software applications. Manager shall provide reasonable
assistance to Owner in facilitating the orderly transfer of Owner's records and
data contained in the Manager Software.
(i)    After termination of this Agreement, Owner shall return any of Manager's
books and records, files and correspondence remaining at the Hotel pursuant to
Section 5.05.
ARTICLE XI
PERFORMANCE TEST
11.01    Right of Termination. Subject to Sections 11.03 and 11.04, and so long
as no Owner Event of Default has occurred and is continuing, Owner has the right
to terminate this Agreement if there are two consecutive Operating Years which
occur after the 2nd Full Operating Year following the Brand Commencement Date
(each, a "Measurement Year") where for each Measurement Year:
(a)    the GOP is less than 90% of the budgeted GOP as set out in the Budgets;
and
(b)    the RevPAR Index is less than 95% (the "RevPAR Test").
provided, however, that as a condition to Owner exercising its right to
terminate this Agreement pursuant to this ARTICLE XI, Owner must be approved for
and enter into a then current form of franchise agreement with Manager’s
Affiliate on then current terms and conditions which provides for the continued
operation of the Hotel under the Brand Name for not less than the then-remaining
balance of the then current Term. Manager or its Affiliates shall not disapprove
of Owner as a franchisee so long as, at such time, Owner meets all criteria set
forth in Section 7.03.2(a) through (e), and has satisfied all conditions set
forth in Section 7.03.2(i) through (iii).
11.02    Termination. Owner may exercise its right to terminate this Agreement
under Section 11.01 by giving notice to Manager within sixty days after receipt
by Owner of the annual report required under Section 5.08.2 for the second of
the two Measurement Years (a "Performance Notice") and this Agreement shall
terminate on the day ninety days after the Performance Notice. If Owner does not
exercise its right strictly in accordance with the terms of this Section 11.02
(time being of the essence), Owner is deemed to have waived its right to
terminate this Agreement.
11.03    Payment of Cure Amount. If Owner provides Manager with the Performance
Notice and Manager pays the Cure Amount to Owner within sixty days after receipt
by Manager of

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-55-

--------------------------------------------------------------------------------

    

the Performance Notice, the Performance Notice is deemed to have been withdrawn
and Owner has no right to terminate this Agreement pursuant to Section 11.01
unless the Measurement Years relate to two consecutive Full Operating Years
after the two Measurement Years to which the Performance Notice was related.
Manager shall have the right to pay the Cure Amount two times during the Initial
Term and once during any Extension Term.
11.04    No Termination if Force Majeure. Owner cannot exercise the right of
termination under Section 11.01 if the applicable level of GOP or RevPAR is not
achieved as a result of: (a) a Force Majeure Event; (b) failure of Owner (or
Lessor) to provide working funds to maintain the Hotel after applicable notice
from Manager as provided in Section 5.03; (c) a casualty; or (d) a taking by
eminent domain. Additionally, Owner cannot exercise the right of termination
under Section 11.01 if the applicable level of RevPAR is not achieved as a
result of the performance of Capital Expenditure or Major Capital Expenditures
adversely affecting a material portion of the income generating areas of the
Hotel or any other area material to the operation of the Hotel.
11.05    Changes to the Competitive Set.
11.05.1    Request for Removal and Replacement. Notwithstanding anything to the
contrary contained in this Agreement, if at any time after the Commencement
Date: (a) a hotel in the then existing Competitive Set is no longer operating at
a level substantially equivalent to the Brand Standards; (b) information with
respect to a hotel in the then existing Competitive Set is no longer available
through the Smith Travel Research; and/or (c) a material change to a hotel in
the then existing Competitive Set occurs, including the cessation of operation
of a hotel or a change to the standards of operation of a hotel, then either
party may request that the other party consent to the removal and replacement of
such hotel in the Competitive Set.
11.05.2    Selection of Replacement. In the event that the removal of a hotel
from the Competitive Set is requested by either party and the other party
consents to such removal, Owner and Manager, each acting reasonably, endeavor to
agree upon one or more replacement hotels to be included in the Competitive Set
that consist of hotels in the Hotel's immediate market area that are most
comparable to the Hotel in quality, price and market position (with due
consideration given to location, age, quality, size, amenities, amount of
meeting space and business mix); provided that: (a) any replacement hotel must
have been in operation for at least five full years; (b) the Competitive Set
includes at least four hotels and no more than six hotels, and (c) a single
hotel in the Competitive Set does not account for more than 30% of the total
guest rooms of all hotels included in the Competitive Set (the "Replacement
Hotel Requirements"). If the parties are unable to reach agreement as to:
(i) whether a hotel should be removed from the Competitive Set, and/or
(ii) which hotels are to be included in the Competitive Set, either party may
submit the matter to an expert for resolution in accordance with Section 12.01.
11.05.3    Adjustment to RevPAR Test. In connection with the removal of a hotel
from the Competitive Set or the selection of a replacement hotel or hotels for
the Competitive Set, either party may also request that the RevPAR Test be
modified to account for the changes to the Competitive Set. If the parties are

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-56-

--------------------------------------------------------------------------------

    

unable to reach agreement as to a modification of the RevPAR Test, either party
may request that an expert resolve such dispute, concurrently with the
resolution of whether a hotel should be removed from the Competitive Set and/or
which hotels are to be included in the Competitive Set.
11.05.4    Adjustment to Competitive Set and RevPAR Test. In the event a hotel
or hotels are removed from the Competitive Set pursuant to the procedure set
forth in this Section 11.05, and the parties determine that the immediate market
area does not include a replacement hotel which meets Replacement Hotel
Requirements, either party may propose: (a) a replacement hotel which does not
meet the Replacement Hotel Requirements for the other party's consideration; and
(b) in connection with such proposal, a modification to the RevPAR Test to
account for the changes to the Competitive Set that result from the addition of
a hotel which does not meet the Replacement Hotel Requirements. If the parties
are unable to reach agreement as to: (i) the inclusion of a hotel which does not
meet the Replacement Hotel Requirements, and/or (ii) a modification to the
RevPAR Test in connection therewith, either party may submit the matter to an
expert for resolution in accordance with Section 12.01.
11.05.5    Annual Review of Competitive Set. The Competitive Set shall be
reviewed and amended as requested under this Section 11.05 and as part of the
approval of the Budgets.
ARTICLE XII
DISPUTE RESOLUTION
12.01    Expert Determination.
12.01.1    Matters for Expert Determination. All disputes relating to any of the
following matters shall be resolved according to this Section 12.01:
(a)    computation of the Management Fee;
(b)    amounts due to Manager under Sections 4.04 and 4.05.2;
(c)    adjustments in dollar amounts of insurance coverages required to be
maintained;
(d)    approval or modification of any Pre-Commencement Budget or Budget line
items, including approval or modification of the Competitive Set, except where
required to comply with Brand Standards (except to the extent Owner is otherwise
permitted to object to the necessity of expenditures to comply with the Brand
Standards pursuant to Sections 3.04 or 5.06.3); and
(e)    amounts due to Manager or Owner on termination of this Agreement
(excluding damages).
12.01.2    Selection of Expert. The party initiating the expert determination
shall give written notice to the other party setting out the items to

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-57-

--------------------------------------------------------------------------------

    

be determined. Within five business days, the parties shall agree upon a
mutually-acceptable Expert. If the parties are unable to agree upon an Expert,
the initiating party shall submit the matter to the Chairman of the
International Society of Hospitality Consultants ("ISHC"), who shall designate
an individual as the Expert.
12.01.3    Procedure. The Expert shall establish in its sole discretion the
procedure for resolving the dispute, including what evidence to consider,
whether to allow written submissions, and whether to hold a hearing, subject to
the following:
(a)    the Expert has the power to demand from either party whatever information
in that party's possession that the Expert deems necessary to resolve the
dispute;
(b)    except as specifically requested by the Expert, no party may present any
evidence that was not shared with the other party in a good faith attempt to
resolve the dispute before the arbitration was initiated;
(c)    no discovery may be conducted between the parties;
(d)    no attorneys may appear on behalf of either party (although either party
may use attorneys for their own consultation or advice); and
(e)    the Expert shall schedule and conduct all proceedings with the objective
of resolving the dispute as quickly and efficiently as reasonably possible.
12.01.4    Decision of Expert. All decisions of the Expert, absent fraud or
manifest error, are final and binding on the party (without appeal or review)
and are enforceable in any court of competent jurisdiction.
12.01.5    Fees and Expenses. During the pendency of the expert resolution
proceedings, the parties shall share equally the fees and expenses of the
Expert. In rendering its decision, the Expert shall designate the party whose
position is substantially upheld, who shall recover from the other party its
share of the fees and costs so paid. The Expert may determine that neither
party's position was substantially upheld. The parties shall otherwise bear
their own costs and expenses of the expert resolution proceeding.
12.02    Arbitration of Other Disputes. Except as provided in Section 9.04, all
disputes arising out of or relating to the relationship created by this
Agreement shall be resolved by arbitration in New York, NY as follows:
12.02.1    Selection of the Arbitrators. The party initiating the arbitration
shall give notice to the other party setting out the items to be arbitrated.
Within five business days, each party shall select and concurrently designate a
party-appointed arbitrator. The two party-appointed arbitrators shall select a
third, neutral arbitrator as soon as practicable thereafter and a panel
consisting of the three arbitrators shall resolve the dispute. Notwithstanding
the foregoing, for any

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-58-

--------------------------------------------------------------------------------

    

dispute the subject matter of which would be valued in an amount less than
US$150,000, if the parties mutually agree on a single arbitrator, the dispute
may be resolved by such sole arbitrator.
12.02.2    Administration. The arbitration shall be administered by JAMS and
held at a location mutually agreeable to the Owner, Manager and arbitrator(s),
and absent such mutual agreement, in New York, NY. If, at the time a dispute
arises, JAMS does not exist or is unable to administer the resolution of the
dispute, then the dispute resolution process shall be administered by the
American Arbitration Association ("AAA"). If, at the time a dispute arises, AAA
does not exist or is unable to administer the dispute resolution process and the
parties cannot agree on the identity of a substitute service provider, then
either party may petition the state or federal district court in New York, NY to
appoint an arbitrator to administer the arbitration. If the court refuses to do
so, either party may proceed by filing an action in any court of competent
jurisdiction.
12.02.3    Rules. The arbitration shall be conducted in accordance with the
rules of the service provider except to the extent inconsistent with this
Agreement. The arbitrators shall strictly limit discovery, motion practice and
collateral proceedings to resolve the dispute at issue as efficiently and
expeditiously as reasonably possible.
12.02.4    Equitable Relief. Subject to the applicable law, the arbitrators have
the power to grant equitable relief, both by way of interim relief or as a part
of its final award.
12.02.5    Fees and Expenses. During the pendency of the arbitration, the
parties shall pay the fees and expenses of their respective party-appointed
arbitrators and shall share equally the fees and expenses of the neutral
arbitrator. As part of the award, the arbitrators shall designate the party
whose position is substantially upheld, who shall recover from the other party
all of its reasonable attorneys' fees, costs and expenses, including its share
of the fees and costs paid to the neutral arbitrator, expert witness fees,
compensation for in‑house counsel, and all other fees and expenses incurred in
connection with the arbitration. The arbitrators may determine that neither
party's position was substantially upheld or otherwise allocate the fees and
expenses in accordance with the relative extent to which either party's position
was upheld.
12.03    Miscellaneous.
12.03.1    Authority. The authority of the arbitrators or the Expert, as the
case may be, is limited to deciding the matter submitted to it.
12.03.2    Venue and Jurisdiction for Enforcement Proceedings. Each party
submits to the non-exclusive jurisdiction of the state and federal courts of New
York, NY for the purpose of confirming or enforcing any arbitration award
rendered pursuant to this Agreement.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-59-

--------------------------------------------------------------------------------

    

12.03.3    Limitation on Remedies. ANYTHING HEREIN CONTAINED, AND ANYTHING AT
LAW OR IN EQUITY TO THE CONTRARY NOTWITHSTANDING, IN ANY ACTION OR PROCEEDING
BETWEEN THE PARTIES (INCLUDING ANY EXPERT OR ARBITRATION PROCEEDING) ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT OR IN ANY MANNER PERTAINING TO THE HOTEL
OR TO THE RELATIONSHIP OF THE PARTIES HEREUNDER, EACH PARTY HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASES ANY RIGHT, POWER OR
PRIVILEGE EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY HERETO ANY
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES (BUT
DOES NOT WAIVE THE RIGHT, POWER OR PRIVILEGE TO CLAIM OR RECOVER ACTUAL
DAMAGES), EACH PARTY ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN
PROVIDED, AND OTHER REMEDIES AT LAW AND IN EQUITY, SHALL IN ALL CIRCUMSTANCES BE
ADEQUATE (INCLUDING THE RIGHT TO RECOVER ACTUAL DAMAGES). THE FOREGOING WAIVER
AND RELEASE SHALL APPLY IN ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES
(INCLUDING ANY EXPERT OR ARBITRATION PROCEEDING) AND FOR ALL CAUSES OF ACTION OR
THEORIES OF LIABILITY, WHETHER FOR BREACH OF THIS AGREEMENT OR FOR VIOLATION OF
ANY OTHER DUTY OWING BY EITHER PARTY TO THE OTHER WHICH MAY IN ANY WAY RELATE TO
MANAGER'S MANAGEMENT OR OPERATION OF THE HOTEL. BOTH PARTIES FURTHER ACKNOWLEDGE
THAT THEY ARE EXPERIENCED IN NEGOTIATING AGREEMENTS OF THIS SORT, HAVE HAD THE
ADVICE OF COUNSEL IN CONNECTION HEREWITH, AND HAVE BEEN ADVISED AS TO, AND FULLY
UNDERSTAND, THE NATURE OF THE WAIVERS CONTAINED IN THIS SECTION 12.03.3 AND IN
SECTION 13.13. Furthermore, if Manager breaches any agency duty, Owner shall not
be entitled to: (a) disgorgement, forfeiture or restitution of any compensation
paid by Owner to Manager; (b) disgorgement, forfeiture or restitution of any
benefit received by Manager in connection with any transaction on behalf of
Owner or the Hotel unless the monetary value of such benefit could have been
calculated and passed through to Owner in a commercially reasonable manner;
(c) divestiture of any financial or other interest held by Manager; or (d) any
relief that does not take into account the benefits received by Owner from the
services provided by Manager.
12.03.4    Legal Proceedings. Notwithstanding anything in this ARTICLE XII to
the contrary, the parties have the right to commence litigation or other legal
proceedings with respect to any claims solely relating to: (a) preserving or
protecting the proprietary information of Manager; (b) emergency or injunctive
relief; or (c) enforcement of the dispute resolution provisions of this
Agreement; or (d) enforcement of the decision and/or award by any Expert or
arbitrator.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-60-

--------------------------------------------------------------------------------

    

ARTICLE XIII
GENERAL PROVISIONS
13.01    Notices. Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals and other communications required or
permitted to be given hereunder, or which are to be given with respect to this
Agreement, shall be in writing and shall be addressed to the party to be so
notified as follows:
If to Owner:    IC Myrtle Beach Operations LLC
c/o Integrated Capital LLC
11100 Santa Monica Boulevard, Suite 360
Los Angeles, California 90025
Attention: Kenneth H. Fearn
KBS Realty Advisors
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention: Chief Legal Officer
With a courtesy copy to:
Stroock & Stroock & Lavan LLP
2029 Century Park East, 18th Floor
Los Angeles, California 90067
Attention: Chauncey M. Swalwell, Esq.
Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626-1993
Attention: Scott Morehouse
If to Manager:    Doubletree Management LLC
7930 Jones Branch Drive
McLean, Virginia 22102
Attention: General Counsel
With a courtesy copy to:
DoubleTree Resort by Hilton Myrtle Beach Oceanfront
3200 South Ocean Boulevard
Myrtle Beach, South Carolina 29577
Attention: General Manager
Notices may be: (a) delivered by registered or certified mail, postage prepaid,
return receipt requested; (b) sent by overnight delivery by the United States
Postal Service, FedEx, UPS, or other nationally recognized delivery service; or
(c) hand delivered. Either party may change the address(es) for notice to such
party by delivering a notice by a means authorized by this Section 13.01.
Notices are deemed to have been duly delivered and to be effective: (i) upon

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-61-

--------------------------------------------------------------------------------

    

personal delivery thereof to the other party; (ii) on the next business day
following deposit by the sender via overnight delivery by the United States
Postal Service, FedEx, UPS, or other nationally recognized delivery service; or
(iii) three business days after deposit by the sender in the United States
Postal Service, or its successor, as registered or certified mail, postage
prepaid, return receipt requested. Refusal to accept delivery of a notice
constitutes delivery.
13.02    Modification and Changes. This Agreement cannot be changed or modified
except by another agreement in writing signed by the party sought to be charged
therewith, or by its duly authorized agent.
13.03    Entire Agreement. This Agreement constitutes all of the understandings
and agreements of whatsoever nature or kind existing between Owner and Manager
regarding the provisions set forth in this Agreement. Except as provided
otherwise, in entering into this Agreement, neither Owner nor Manager is relying
upon any statement, representation or promise, or the failure to make any
statement, representation or promise, of the other (or of any officer, agent,
employee, representative or attorney for the other).
13.04    References and Interpretations. Except as otherwise specifically
indicated, all references to Articles, Sections and paragraphs refer to
Articles, Sections and paragraphs of this Agreement, and all references to
Exhibits refer to the Exhibits attached hereto. Unless expressly stated to the
contrary, reference to any Section includes the subsections thereof. Article and
Section headings are for convenience and reference only and are not intended to
define, limit or describe the scope or intent of any provision. Pronouns and
their variations refer to the masculine, feminine, neuter, singular or plural,
as appropriate. The words "herein", "hereof", "hereunder", "hereinafter" and
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or paragraph. The terms "include" and "including"
shall each be construed as if followed by the phrase "without being limited to".
Neither party shall be deemed to have drafted this Agreement, and no provision
shall be interpreted in favor of or against either party as drafter.
13.05    Consents and Approvals. Except as specifically otherwise provided, any
consent required by this Agreement may not be unreasonably withheld, delayed or
qualified, and no request authorized by this Agreement may be made unreasonably.
13.06    Survival of Covenants. Any covenant, term or provision of this
Agreement which, in order to be effective, must survive the termination of this
Agreement, shall survive any such termination.
13.07    Third Party Beneficiaries. None of the rights or obligations created by
this Agreement shall run to or be enforceable by any third party.
13.08    Waivers. No failure by Manager or Owner to insist upon the strict
performances of any covenant, agreement, term or condition of this Agreement, or
to exercise any right or remedy consequent upon the breach thereof, shall
constitute a waiver of any such breach or any subsequent breach of such
covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-62-

--------------------------------------------------------------------------------

    

13.09    Partial Invalidity. Any provision of this Agreement prohibited by law
or by court decree in any locality or state shall be ineffective to the extent
of such prohibition without in any way invalidating or affecting the remaining
provisions of this Agreement, or without invalidating or affecting the
provisions of this Agreement within the states or localities where not
prohibited or otherwise invalidated by law or by court decree. Further, if any
provision of this Agreement is held unenforceable by virtue of its scope, but
may be made enforceable by a limitation thereof, such provision shall be deemed
to be amended to the minimum extent necessary to render it enforceable under the
laws of the jurisdiction in which enforcement is sought.
13.10    Applicable Law. This Agreement shall be construed in accordance with
and be governed by the laws of the State of New York without recourse to its
choice of law or conflict of law principles.
13.11    Representations and Warranties of Manager. Manager represents and
warrants to Owner, as of the Effective Date hereof, as follows:
(a)    Manager is duly organized, validly existing and in good standing under
the laws of the state of its organization, is duly qualified to do business in
the state in which the Hotel is located, and has full power, authority and legal
right to execute, perform and timely observe all of the provisions of this
Agreement to be performed or observed by Manager. Manager's execution, delivery
and performance of this Agreement have been duly authorized by all necessary
action on the part of Manager.
(b)    This Agreement constitutes a legal, valid and binding obligation of
Manager, does not and will not constitute a breach of or default under the
organizational and governing documents of Manager or the terms, conditions or
provisions of any law, order, rule, regulation, judgment, decree, agreement or
instrument to which Manager is a party or by which it or any substantial portion
of its assets is bound or affected and is enforceable against Manager in
accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law).
(c)    No approval of any third party that has not been obtained prior to the
execution of this Agreement is required for Manager's execution and performance
of this Agreement.
(d)    Manager, at its own expense, shall maintain in full force and effect
throughout the Term of this Agreement its legal existence and the rights
required for it timely to observe and perform all of the terms and conditions of
this Agreement.
(e)    There is no litigation or proceeding pending or threatened against
Manager that could adversely affect the validity of this Agreement or the
ability of Manager to comply with its obligations under this Agreement. Without
limiting the foregoing, no Insolvency Event has occurred with respect to
Manager.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-63-

--------------------------------------------------------------------------------

    

13.12    Representations and Warranties of Owner. Owner represents and warrants
to Manager, as of the Effective Date, as follows:
(a)    Owner is duly organized, validly existing and in good standing under the
laws of the state of its organization, is duly qualified to do business in the
state in which the Hotel is located, and has full power, authority and legal
right to execute, perform and timely observe all of the provisions of this
Agreement to be performed or observed by Owner. Owner's execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of Owner.
(b)    This Agreement constitutes a legal, valid and binding obligation of
Owner, does not and will not constitute a breach of or default under any of the
organizational or governing documents of Owner or the terms, conditions or
provisions of any law, order, rule, regulation, judgment, decree, agreement or
instrument to which Owner is a party or by which it or any substantial portion
of its assets (including the Hotel) is bound or affected and is enforceable
against Owner in accordance with its terms (except as such enforceability may be
limited by bankruptcy or insolvency laws and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law).
(c)    No approval of any third party (including the holder of any Mortgage)
that has not been obtained prior to the execution of this Agreement is required
for Owner's execution and performance of this Agreement.
(d)    Owner, at its own expense, shall maintain in full force and effect
throughout the Term of this Agreement its legal existence and the rights
required for it timely to observe and perform all of the terms and conditions of
this Agreement.
(e)    Owner holds (or will hold prior to the Commencement Date), or will
cooperate with Manager to hold (to the extent Manager is required to hold
pursuant to this Agreement) all approvals and permits necessary to permit the
ownership and operation of the Hotel in accordance with the terms of this
Agreement.
(f)    Lessor is the sole owner of the Land, the Hotel and the FF&E, and Owner
is the sole operating lessee of the Land, the Hotel and FF&E. Owner has full
power, authority and legal right to own or lease its property, including the
Hotel.
(g)    There is no litigation or proceeding pending or threatened against Owner
or the Hotel that could adversely affect the validity of this Agreement or the
ability of Owner to comply with its obligations under this Agreement. Without
limiting the foregoing, no Insolvency Event has occurred with respect to Owner.
(h)    No Equity Interest in Owner, the Hotel and/or the Land has been issued,
converted to or is held as, bearer shares or any other form of ownership, for
which there is no traceable record of the identity of the legal and beneficial
owner of such Equity Interest.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-64-

--------------------------------------------------------------------------------

    

13.13    Limitations on Fiduciary Duties.
13.13.1    The relationship between the parties is that of principal, in the
case of Owner, and agent, in the case of Manager. Nothing in this Agreement
constitutes, or shall be construed to constitute or create, a partnership, joint
venture or lease between Owner and Manager with respect to the Hotel.
13.13.2    This Agreement shall be interpreted in accordance with general
principles of contract interpretation without regard to the common law
principles of agency (except as expressly provided for in this Agreement), and
shall establish and create only duties and obligations enforceable against the
parties. It is the intent and desire of the parties that any liability between
them shall be based solely on principles of contract law and the express
provisions of this Agreement. To the extent any duties, fiduciary or otherwise,
that exist or may be implied for any reason whatsoever, including those
resulting from the relationship between the parties, and including all duties of
loyalty, good faith, fair dealing, care, full disclosure, or any other duty
deemed to exist under the common law principles of agency or otherwise, but
specifically excluding Corporate Personnel's handling of Owner's funds and the
covenant of good faith and fair dealing (unless the Agreement specifically
states that a party may perform a duty or obligation in that party's sole
discretion) (collectively, the "Implied Fiduciary Duties"), are inconsistent
with, or would have the effect of modifying, limiting or restricting, the
express provisions of this Agreement, the terms of this Agreement prevail.
13.13.3    For purposes of assessing Manager's duties and obligations under this
Agreement, and subject to Section 13.13.2, the parties acknowledge that the
terms and provisions of this Agreement and the duties and obligations set out in
this Agreement are intended to satisfy any fiduciary duties which may exist
between the parties. The parties also hereby unconditionally and irrevocably
waive and release any right, power or privilege either may have to claim or
receive from the other party any punitive, exemplary, statutory, or treble
damages or any incidental or consequential damages with respect to any breach of
the Implied Fiduciary Duties. Furthermore, Owner specifically consents to all
transactions and conduct by Manager and its Affiliates described in this
Agreement, including those set out below, and waives any Implied Fiduciary
Duties which Manager may owe to Owner now, or which may arise in the future, in
connection with such transactions or conduct.
(a)     Except as provided in Section 13.17, Manager and its Affiliates may
establish or engage in any business of any kind or participate in any investment
of any kind, whether using any of the Trademarks or any of the other proprietary
information of Manager, at any location, in Manager's sole discretion.
Furthermore, Manager and its Affiliates may exercise such rights even though
these businesses or investments may directly or indirectly compete with the
Hotel, with Owner or its Affiliates, or with any other business or investment of
Owner or its Affiliates.
(b)    Subject to Section 4.03.3, Manager may elect to use the services of its
Affiliates in fulfilling its obligations under this Agreement, as specifically
described in this Agreement.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-65-

--------------------------------------------------------------------------------

    

(c)    Subject to Section 4.04.2, Manager and its Affiliates may receive the
fees, charges and reimbursements specifically described in this Agreement in
connection with the provision of its management services and its Services to the
Hotel and for other properties operated, managed, licensed or owned by Manager
or its Affiliates.
(d)    Subject to Section 4.03.2, Manager and its Affiliates may receive the
payments, fees, commissions and reimbursements from vendors in connection with
Manager's purchasing services described in this Agreement for the Hotel and for
other properties operated, managed, licensed or owned by Manager or its
Affiliates.
(e)    Manager and its Affiliates may use the Hotel Guest Data in any manner;
however, Owner's use of the Hotel Guest Data is restricted during and after the
Term as described in this Agreement.
(f)    Subject to Section 5.01, Manager is permitted to use the funds in the
Hotel Accounts expressly in accordance with and solely for the purposes and to
the extent described in this Agreement (including without limitation 5.04.1 and
5.06.5) or any agreement between Manager, Owner and any lender (including
payment to Manager or its Affiliates of all fees, charges and reimbursements
described in this Agreement).
(g)    Subject to Section 4.02, Manager is permitted to institute, prosecute and
settle the legal actions or proceedings described in this Agreement, in its name
or in the name of Owner, as described in this Agreement.
(h)    Subject to Section 4.06, Manager has the right to determine all Hotel
Personnel policies, including transferring Hotel Personnel of the Hotel to other
properties owned, operated or licensed by Manager from time to time.
(i)    Subject to Section 4.06.3, Manager has the authority to negotiate and
make agreement with any labor unions and enter into or amend or modify in any
material respect any collective bargaining agreements with labor unions in
connection with the Hotel, as described in this Agreement.
Owner acknowledges and agrees that its consent to the transactions and conduct
by Manager described in this Agreement, including those specifically set out
above, and its waiver of any Implied Fiduciary Duties otherwise owed by Manager:
(i) has been obtained by Manager in good faith; (ii) is made knowingly by Owner
based on its adequate informed judgment as a sophisticated party after seeking
the advice of competent and informed counsel; and (iii) arises from the Owner's
knowledge and understanding of the specific transactions and actions or
inactions of operators that are normal, customary, and reasonably expected in
the hotel industry generally, and also arises from those specific transactions
and action or inactions of Manager that are normal, customary and reasonably
expected by Owner under this Agreement (the "Customary Actions").
13.13.4    Owner and Manager acknowledge that: (a) during the Term changes in
applicable Legal Requirements regarding the law of agency, or other law
potentially affecting the rights of parties to a contract like the Agreement,
are

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-66-

--------------------------------------------------------------------------------

    

likely to occur; and (b) such changes may result in the Customary Actions
constituting conduct which may be interpreted as a violation of a fiduciary duty
owed by Manager to Owner. In such event, at the request of either party then
subject to any limitations in applicable Legal Requirements that would prohibit
such an action, the parties shall execute an amendment to this Agreement to
incorporate such conduct in the specific list of permitted transactions and
conduct of Manager set out above, it being the specific intent of the parties
that the express terms of this Agreement shall govern and control the rights,
duties and obligations of the parties throughout the Term. Further, nothing in
this Agreement is deemed to constitute a waiver or the right of either party to
object to a future change in applicable Legal Requirements as an ex post facto
law.
/s/ Authorized Signatory
 
Manager Initials
Owner Initials

13.14    Confidentiality. Except as provided below, all matters disclosed in the
negotiation of this Agreement and the matters set forth in this Agreement are
strictly confidential. Owner and Manager shall otherwise keep strictly
confidential all information of a proprietary or confidential nature about or
belonging to the other party or to any Affiliate of the other party to which the
receiving party gains or has access by virtue of the relationship between Owner
and Manager established pursuant to this Agreement. Except as disclosure may be
required to obtain the advice of professionals or consultants, or financing for
the Hotel from an Permitted Lender, or in furtherance of a permitted or proposed
assignment of this Agreement, or as may be required by law or by the order of
any government, regulatory authority or tribunal or otherwise to comply with
Legal Requirements (including reporting requirements applicable to public
companies), Owner and Manager shall make every effort to ensure that such
information is not disclosed to the press or to any other third person without
the prior consent of the party which provided the confidential information. The
obligations set forth in this Section 13.14 shall survive any termination or
expiration of this Agreement. Owner and Manager shall cooperate with one another
on all public statements, whether written or oral and no matter how
disseminated, regarding their contractual relationship as set forth in this
Agreement or the performance of their respective obligations under this
Agreement.
13.15    Further Assurances. Owner and Manager shall do and cause to be done all
acts, and execute and deliver all documents and instruments, reasonably
necessary for each of them to perform their respective obligations under, and to
give effect to the transactions contemplated by, this Agreement.
13.16    Force Majeure. In the event of a Force Majeure Event, the obligations
of the Parties and/or the time period for the performance of such obligations
(other than the payment of money) shall be adjusted to the extent such Parties
are prevented, hindered, or delayed in such performance during the period of
such Force Majeure Event. Upon the occurrence of a Force Majeure Event, the
affected Party shall give prompt, written notice of such Force Majeure Event to
the other Party. If at any time during the Term either Party is unable to
perform its obligations under this Agreement due to a Force Majeure Event, or if
it becomes necessary, in Manager's and Owner’s commercially reasonable opinion,
to cease operation of the Hotel in order to protect the Hotel and/or the health,
safety or welfare of the guests and/or employees of the Hotel, then

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-67-

--------------------------------------------------------------------------------

    

Manager may close and cease or partially cease operation of all or any part of
the Hotel as necessary based on the occurrence of the Force Majeure Event,
reopening and recommencing operation of the Hotel when Manager and Owner
reasonably determine that the reopening and recommencement of operations may be
done pursuant to applicable Legal Requirements and without jeopardy to the
Hotel, its guests or Hotel Personnel.
13.17    Area Restriction. On or prior to December 30, 2022 (the "Restricted
Period"), Manager and its Affiliates shall not, without Owner's consent, open
(whether by ownership, lease, operation, management, license or franchise) a
Brand Name hotel within the following "Restricted Area":
That area which is within a nine mile radius of the main entrance to the Hotel.
This Restrictive Area is generally illustrated on the map attached to, and
incorporated by reference into, this Agreement as EXHIBIT E. The Restrictive
Area shall include the shore and/or side of the street currently closest to the
Hotel. If there is a conflict between EXHIBIT E and this narrative description,
this description will control.
The foregoing restriction shall not apply to any hotel that is, as of the
Effective Date, open, under construction or approved for development or opening
as a Brand Name hotel (or is a substantially equivalent replacement of such a
hotel).
The foregoing restriction shall not apply to any “Hilton” hotel, "Hilton Garden
Inn" hotel or to any hotel other than the Brand Name in which "Hilton" is
secondary to another brand name (for purposes of identifying such other brand as
having a relationship with Hilton Worldwide, Inc.). By way of example, a
"Homewood Suites by Hilton" hotel would be a hotel in which "Hilton" is
secondary to another brand name.
The foregoing restriction shall not apply to shared ownership properties
commonly known as vacation ownership or timeshare ownership (or similar real
estate projects).
The foregoing restriction shall not prohibit Manager or its Affiliates from
entering into agreements to construct, own, lease, operate, manage, license or
franchise a Brand Name hotel within the Restricted Area as long as such other
hotel does not open as a Brand Name hotel during the Restricted Period.
13.18    Non-Resort Land and Buildings. As of the date of this Agreement, Owner
and Manager acknowledge and understand that Manager shall manage the operations
of the entire Hotel, including the Non-Resort Land and Buildings, and the
Non-Resort Land and Buildings shall be deemed to be part of the Hotel until the
effective date of any termination contemplated in this Section 13.18. Owner may,
however, subject to satisfaction of the conditions set forth below, at any time
upon not less than sixty days prior written notice to Manager (subject in all
respects to the requirements set forth in Section 10.06, to the extent
applicable), elect to terminate Manager’s management of all or any portion of
the Non-Resort Land and Buildings. Effective upon the date of such termination
(as set forth in Owner’s notice to Manager, but subject to satisfaction of the
conditions set forth below and the requirements of Section 10.06 to the extent
applicable), this Agreement shall terminate with respect only to the portion of
the Non-Resort Land and Buildings designated in Owner’s termination notice, and
neither party shall have any further obligation to the other party hereunder
with respect to such portion of the Non-Resort Land and Buildings,

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-68-

--------------------------------------------------------------------------------

    

except for (a) Owner’s obligation to pay to Manager all fees and amounts payable
to Manager under this Management Agreement with respect to any portion of the
Non-Resort Land and Buildings through the date of such termination, and (b)
liabilities accruing, or based upon events occurring, prior to or concurrently
with the effective date of such termination with respect to such portion of the
Non-Resort Land and Buildings. As a further condition to such termination:
13.18.1    the applicable portion of the Non-Resort Land and Buildings shall not
be leased to, operated by or sold to a Specially Designated National or Blocked
Person;
13.18.2    the Owner and Manager shall agree, in good faith, to reasonably amend
this Management Agreement to delete all references to the applicable Non-Resort
Land and Buildings being terminated by Owner;
13.18.3    Owner shall provide for, subject to Manager’s reasonable approval as
set forth below, any facilities reasonably necessary to replace any laundry,
parking, maintenance, trash, registration, “back of house” or other similar
facilities located or operated on or in any of the Non-Resort Land and Buildings
as of the Brand Commencement Date (or would have been located or operated on or
in any of the Non-Resort Land and Buildings as of the Brand Commencement Date in
the event of a termination prior to the Brand Commencement Date) necessary for
the operation of the Resort Land and Buildings and Pier Area (as applicable, any
facilities being so replaced are referred to as “Replaced Facilities,” and any
facilities replacing such Replaced Facilities are referred to as “Replacement
Facilities”). Such Replacement Facilities shall be subject to Manager’s
reasonable approval, provided that such approval shall not be withheld with
respect to any such Replacement Facilities which are substantially similar in
quality and utility to the Replaced Facilities as the same exist on the Brand
Commencement Date (or would have existed on or in any of the Non-Resort Land and
Buildings as of the Brand Commencement Date in the event of a termination prior
to the Brand Commencement Date) and allow for the continued operation of the
Hotel in an efficient and reasonably uninterrupted manner in accordance with
this Agreement (“Complying Replacement Facilities”). For the avoidance of doubt
(i) Owner acknowledges that Manager may dispute whether any such Replacement
Facilities are substantially similar in quality and utility to the Replaced
Facilities as the same exist on the Brand Commencement Date or allow for the
continued operation of the Hotel in an efficient and reasonably uninterrupted
manner in accordance with this Agreement, (ii) to the extent Manager has deemed
as of the Brand Commencement Date the Brand Standards have been satisfied (or
Manager has waived the Brand Standards) with respect to any Replaced Facility,
the Brand Standards similarly shall be deemed satisfied or waived with respect
to any Complying Replacement Facilities to the extent such Complying Replacement
Facility is substantially similar in quality and utility as the Replaced
Facility as the same exist on the Brand Commencement Date and (iii) such
Complying Replacement Facilities shall be operational as of the effective date
of the termination relating to the Replaced Facilities as a condition to such
termination.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-69-

--------------------------------------------------------------------------------

    

13.19    Campground Area. As of the date of this Agreement, Owner and Manager
acknowledge and understand that Manager shall manage the operations of the
Campground Area, the Campground Area shall be deemed to be part of the Hotel and
shall be operated by Manager until delivery of any notice by Owner or Manager
pursuant to this Section 13.19, and the Campground Area Revenue will not be
included in Total Operating Revenue (but such Campground Area Revenue will be
used in calculating the CAR Fee). Owner may, however, at any time upon not less
than thirty days and not more than seventy-five days prior written notice to
Manager (subject in all respects to Section 10.06 to the extent applicable),
elect to terminate Manager’s management of all of the Campground Area.
Additionally, Manager may, at any time upon not less than ninety days prior
written notice to Owner, elect to terminate Manager’s management of all of the
Campground Area. Effective upon the date of such termination (as set forth in
Owner’s notice to Manager or Manager’s notice to Owner, as applicable), this
Agreement shall terminate with respect only to the Campground Area, and neither
party shall have any further obligation to the other party hereunder with
respect to such portion of the Campground Area (including the obligation to pay
CAR Fees for the period after the date of such termination), except for (a)
Owner’s obligation to pay to Manager all amounts payable to Manager under the
Management Agreement with respect to the Campground Area through the date of
such termination, and (b) liabilities accruing, or based upon events occurring,
prior to or concurrently with the effective date of such termination with
respect to the Campground Area. In the event of such termination.
13.19.1    the applicable portion of the Campground Area shall not be leased to,
operated by or sold to a Specially Designated National or Blocked Person and;
13.19.2    the Owner and Manager shall agree, in good faith, to reasonably amend
this Management Agreement to delete all references to the Campground Area and
CAR Fee.
[SIGNATURES ON FOLLOWING PAGES]

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-70-

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
"OWNER"
IC Myrtle Beach Operations LLC (f/k/a IC Myrtle
Beach TRS LLC), a Delaware limited liability
company
By:
IC Myrtle Beach Manager LLC, a Delaware

limited liability company, its managing
By:
/s/ Kenneth H. Fearn
 
Name:
Kenneth H. Fearn
 
Title:
President

"MANAGER"
Doubletree Management LLC, a Delaware limited
liability company
By:
Hilton Worldwide, Inc., as "Operator"

By:
/s/ Authorized Signatory
 
Authorized Person

[party initials required on page 67]













Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
-71-

--------------------------------------------------------------------------------

    

EXHIBIT A
Legal Description of the Land
Parcel 1
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
I, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, reference to which is hereby craved for a more complete description.
Also being shown on that certain ALTA/ACSM LAND TITLE SURVEY prepared by by
Robert L. Bellamy & Associates, Inc., under seal of Donald E. Thomas, SCPLS
#17575, dated September 5, 2014, and last revised December 17, 2014, and more
fully described as follows, according to said plat:
Commencing at the intersection of the southern right-of-way of South Ocean
Boulevard (South Carolina Highway No. 73) and the northwestern right-of-way of
Springmaid Boulevard; thence along the right-of-way of Springmaid Boulevard in a
southwesterly direction for approximately 442.4 feet to a PK nail, at the Point
of Beginning (P.O.B.) for Parcel 1; thence S43°38’56”W for a distance of 1000.12
feet to a PK nail; thence S46°21’04”E for a distance of 2.50 feet to a PK nail;
thence S43°38’56”W for a distance of 431.34 feet to a concrete monument; thence
N48°00’04”W for a distance of 500.40 feet to an iron pin; thence N43°40’08”E for
a distance of 1213.69 feet to an iron pin; thence N80°23’21”E for a distance of
128.94 feet to an iron pin; thence S47°33’02”E for a distance of 76.40 feet to a
PK nail; thence N43°59’16”E for a distance of 25.54 feet to a PK nail; thence
N22°46’52”E for a distance of 16.02 feet to a PK nail; thence N03°12’54”W for a
distance of 32.14 feet to an iron pin; thence N80°21’04”E for a distance of
80.85 feet to an iron pin; thence S46°20’26”E for a distance of 324.45 feet to a
PK nail being the point of beginning. Said parcel contains 15.93 acres and is
located in Socastee Township, Horry County, South Carolina.
TOGETHER with those certain easements, rights, and agreements as set forth in
that certain Joint Access, Easement and Maintenance Agreement by and between
Leroy Springs & Company, Inc., and City of Myrtle Beach dated November 12, 2014,
and recorded December 12, 2014, in Book 3785, Page 229 in the Office of the
Register of Deeds for Horry County.
Parcel 2
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
2, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, reference to which is craved more a more complete description.
Also being shown on that certain ALTA/ACSM LAND TITLE SURVEY prepared by by
Robert L. Bellamy & Associates, Inc., under seal of Donald E. Thomas, SCPLS
#17575, dated September 5, 2014, and last revised December 17, 2014, and more
fully described as follows, according to said plat:
Commencing at the intersection of the southeastern right-of-way of Springmaid
Boulevard and the northeastern right-of-way of Nash Street at an iron pin at the
Point of Beginning (P.O.B.) for Parcel 2; thence N43°38’56”E for a distance of
169.38 feet to an iron pin; thence N46°21’04”W for a distance of 2.50 feet to an
iron pin; thence N43°38’56”E for a distance of 1000.10 feet to an iron pin;
thence S46°22’26”E for a distance of 437.92 feet to an iron pin; thence
S33°20’32”W for a distance of 417.22 feet to a computed

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
A-1

--------------------------------------------------------------------------------

    

point; thence S44°03’33”W for a distance of 384.10 feet to a computed point;
thence S41°55’07”W for a distance of 260.85 feet to a computed point; thence
N46°51’22”W for a distance of 25.92 feet to a computed point; thence S41°39’49”W
for a distance of 110.18 feet to a computed point; thence N46°48’57”W for a
distance of 493.12 feet to an iron pin being the Point of Beginning. Said parcel
contains 13.32 acres and is located in Socastee Township, Horry County, South
Carolina.
For Informational Purposes Only: Parcels 1 and 2 – TMS # 186-12-01-008
Parcel 3
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
3, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, reference to which is craved for a more complete description.
Also being shown on that certain ALTA/ACSM LAND TITLE SURVEY prepared by by
Robert L. Bellamy & Associates, Inc., under seal of Donald E. Thomas, SCPLS
#17575, dated September 5, 2014, and last revised December 17, 2014, and more
fully described as follows, according to said plat:
Commencing at the intersection of the southeastern right-of-way of Davis Street
and the southwestern right-of-way of Nash Street; thence along the right-of-way
of Nash Street S46°48’57”E for a distance of 130.01 feet to an iron pin at the
Point of Beginning (P.O.B.) for Parcel 3; thence S46°48’57”E for a distance of
150.00 feet to a computed point; thence S41°33’07”W for a distance of 199.89
feet to a computed point; thence N46°45’25”W for a distance of 150.00 feet to an
iron pin; thence N41°33’02”E for a distance of 199.74 feet to an iron pin being
the Point of Beginning. Said parcel contains 0.69 acres and is located in
Socastee Township, Horry County, South Carolina.
For informational purposes only: TMS # 186-12-01-001
Parcel 4
All those pieces, parcels or lots of land, situate, lying and being in Socastee
Township, Horry County, South Carolina, being shown and designated as “LOT 1
1,636 sq. ft. 0.04 AC”, “LOT 2 1,615 sq. ft. 0.04 AC.”, “LOT 3 1,615 sq. ft.
0.04 AC”, “LOT 4 1,638 sq. ft. 0.04 AC”, “LOT 5 1,696 sq. ft. 0.04 AC”, “LOT 6
2,016 sq. ft. 0.05 AC”, “LOT 7 1,891 sq. ft. 0.04 AC”, “LOT 8 1,622 sq. ft. 0.04
AC”, “LOT 9 1,649 sq. ft. 0.04 AC”, “LOT 10 1,602 sq. ft. 0.04 AC”, “LOT 11
1,617 sq. ft. 0.04 AC” and “COMMON AREA (DRIVE & ACCESS EASEMENT) 7,399 sq. ft.
0.17AC” on a plat entitled “SUBDIVISION PLAT OF CAMPGROUND II (NASH) MADE UP OF
LOTS 4, 5, & 6, AND 30’ ALLEY (FORMERLY BEACH STREET), SOCASTEE TOWNSHIP, HORRY
COUNTY, SOUTH CAROLINA PREPARED FOR: LEROY SPRINGS & COMPANY, INC.”, prepared by
Robert L. Bellamy & Associates, Inc., dated June 27, 2011, and recorded in Plat
Book 253, Page 262 in the Office of the Register of Deeds for Horry County,
reference to which is craved for a more complete description.
For Informational Purposes Only:
TMS # 186-12-01-058 – Lot 1                TMS # 186-12-01-067 – Lot 10
TMS # 186-12-01-059 – Lot 2                TMS # 186-12-01-068 – Lot 11
TMS # 186-12-01-060 – Lot 3                TMS # 186-12-01-069 – Common Area
TMS # 186-12-01-061 – Lot 4

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
A-2

--------------------------------------------------------------------------------

    

TMS # 186-12-01-062 – Lot 5
TMS # 186-12-01-063 – Lot 6
TMS # 186-12-01-064 – Lot 7
TMS # 186-12-01-065 – Lot 8
TMS # 186-12-01-066 – Lot 9

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
A-3

--------------------------------------------------------------------------------

    

SCHEDULE 1 TO EXHIBIT A
Description of Hotel components and facilities


1.
Total number of guest rooms    approximately 491 (to be reduced to 452 on or
prior to the Brand Commencement Date)

2.
Meeting space    approximately 35,000 square feet

3.
F&B facilities    approximately 5,000 square feet of food and beverage
facilities including:

The Pier Restaurant Currently known as BARnacles
The restaurant currently known as “Marlins” restaurant
4.
Spa /fitness center    Gym center

5.
Campground Area    As depicted on Schedule 2 of this EXHIBIT A (subject to
exclusion pursuant to Section 13.19) including bath house structures located
thereon.

6.
Parking    approximately 643 parking spaces

7.
Other facilities and amenities    8 water features including 6 pools (2 indoor)
and 2 lazy rivers; arcade building; miniature golf course, separate registration
building which contains back office facilities; single story maintenance
building; approximately 1060 linear foot pier area extending into the Atlantic
Ocean (subject to applicable exclusions pursuant to Section 13.18).

Any such other additional facilities and amenities in existence at the Hotel as
of the Commencement Date or as otherwise required pursuant to the PIP.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
A-4

--------------------------------------------------------------------------------

    

SCHEDULE 2 TO EXHIBIT A
See Attached



Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
A-5

--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg83.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg84.jpg]



--------------------------------------------------------------------------------

    

EXHIBIT B
Permitted Mortgages


Loan in the original principal amount of up to $38,000,000 made by Wells Fargo
Bank National Association, as of the Effective Date, to Owner and Lessor and
secured by, amongst other things, a certain Fee and Leasehold Construction
Mortgage with Assignment, Security Agreement and Financing Statement dated as of
the Effective Date.

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
B-1

--------------------------------------------------------------------------------

    

EXHIBIT C
Property Improvement Plan



Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
C-1



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg87.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg88.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg89.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg90.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg91.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg92.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg93.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg94.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg95.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg96.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg97.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg98.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg99.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg100.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg101.jpg]



--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg102.jpg]



--------------------------------------------------------------------------------

    

EXHIBIT D


Form of Owner Agreement

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
D-1

--------------------------------------------------------------------------------

    

OWNER AGREEMENT
THIS OWNER AGREEMENT ("Agreement") is being entered into as of this ___ day of
December, 2014 by and among IC MYRTLE BEACH LLC, a Delaware limited liability
company ("Lessor"), IC MYRTLE BEACH OPERATIONS LLC, a Delaware limited liability
company ("Lessee"), and DOUBLETREE MANAGEMENT LLC, a Delaware limited liability
company ("Manager").
RECITALS:
WHEREAS, as of the date hereof, Lessor is acquiring (the "Acquisition") certain
real property in Myrtle Beach, South Carolina (the "Land") that is the current
site of the Springmaid Resort, located at 3200 South Ocean Boulevard (the
"Hotel");
WHEREAS, in connection with the Acquisition, Lessor is entering into a lease
agreement, dated as of the date hereof (the "Lease"), leasing to Lessee the
Land, the Hotel and certain furniture, fixtures and equipment used in connection
therewith (the “FF&E”);
WHEREAS, Lessee is entering into a management agreement, dated as of the date
hereof, with respect to the Hotel ("Management Agreement") with Manager;
WHEREAS, Lessor, Lessee and Manager desire to set forth certain obligations of
the parties with respect to the ownership and operation of the Land, the Hotel
and the FF&E and to address certain portions of the Management Agreement that
affect the rights and obligations of all three parties.
NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound agree
as follows:
1.     Definitions. Capitalized terms that are not specifically defined herein
shall have the meaning ascribed to such terms in the Management Agreement.
2.     Landlord Consideration. Lessor hereby acknowledges that it: (i) expects
to derive benefits from this Agreement, and (ii) has determined that its
execution, delivery and performance of this Agreement directly or indirectly
benefit Lessor, are within its organizational purposes of Lessor, and are in its
best interest.
3.     Acknowledgement of Lease. The Lease shall not be construed to impose any
additional obligations or liabilities upon Manager, and shall not be construed
to modify or amend any of the rights and duties of the parties under the
Management Agreement. To the extent that any of the provisions of the Management
Agreement impose a greater or inconsistent obligation on Lessee than the
corresponding provisions of the Lease, Lessee shall be obligated to comply with
the relevant provisions of the Management Agreement. Manager shall have no duty,
obligation or liability to Lessor or Lessee to (i) make any determination as to
whether any expense required to be paid by Manager hereunder is a cost of Lessor
or a cost of Lessee or (ii) require that any costs or expenses of Lessor be paid
from funds that can be identified as belonging to Lessor, or that other costs
and expenses required to be paid by Lessee be paid from funds that can be
identified as belonging to Lessee; it being the intent of the parties to this
Agreement that (x) Lessee and Lessor shall look only to each other and not to
Manager with

Page 1

--------------------------------------------------------------------------------

    

respect to moneys that may be owed one to the other under the Management
Agreement or the Lease and (y) Manager need only look to Lessee to perform
"Owner" obligations under the Management Agreement.
4.     Lessor and Lessee Representations and Warranties.
a.    Lessor and Lessee each hereby represents and warrants that Lessor or its
affiliates has and will maintain a direct or indirect controlling and majority
interest in Lessee.
b.     Lessor represents and warrants that to Lessor's knowledge: (a) neither
Lessor (including its directors and officers), nor any of its Affiliates,
subsidiaries, respective shareholders, beneficial owners of non-publicly traded
shareholders or, to Lessor 's knowledge, the funding sources for any of the
foregoing is a Specially Designated National or Blocked Person; (b) neither
Lessor nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non-publicly traded shareholders is directly or indirectly
owned or controlled by the government of any country that is subject to an
embargo or economic or trade sanctions by the United States government; (c)
neither Lessor nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non-publicly traded shareholders is acting on behalf of a
government of any country that is subject to such an embargo; and (d) neither
Lessor nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non-publicly traded shareholders is involved in business
arrangements or otherwise engaged in transactions with countries subject to
economic or trade sanctions imposed by the United States government. Lessor
shall notify Manager in writing immediately upon becoming aware of the
occurrence of any event which renders the foregoing representations and
warranties of this Section 4b incorrect.
5.     Termination of the Lease. The parties agree that the Management Agreement
and the rights and benefits of Manager thereunder shall not be terminated or
disturbed in any respect except in accordance with the terms of the Management
Agreement, and not as a result of any termination or expiration of the Lease.
Accordingly, if during the term of the Management Agreement the Lease is
terminated for any reason, including, without limitation, expiration of the term
thereof or the "rejection" thereof following Bankruptcy (as defined below) of
Lessee (collectively, a "Lease Termination"), then, so long as (1) the
Management Agreement is then in full force and effect, and (2) Manager attorns
to Lessor as “Owner” under the Management Agreement (subject in all respects to
Manager’s rights under Section 7.03 of the Management Agreement), Lessor: (a)
shall recognize Manager’s rights under the Management Agreement, (b) agrees that
Manager shall not be named as a party in any eviction or other possessory action
or proceeding, and that Manager shall not be disturbed in its right to manage
the Hotel pursuant to the Management Agreement, and (c) shall at the time of or
prior to such Lease Termination either (i) elect not to take either of the
actions described in clause (c)(ii) below, in which case all of "Owner’s"
rights, benefits, privileges and obligations under the Management Agreement with
respect to periods after the Lease Termination shall be assumed directly by
Lessor, or (ii) cause a successor lessee, consented to by Manager, which consent
shall not be unreasonably withheld or delayed, to (x) succeed to and assume
Lessee’s rights and obligations under the Lease, the Management Agreement, and
this Agreement, or (y) enter into a new lease with Lessor in substantially the
same form as the Lease, and assume the rights and obligations of the Lessee
under the Management Agreement and this Agreement, the intent being that the
relationship between any successor Lessee, Lessor and Manager be under the

Page 2

--------------------------------------------------------------------------------

    

same terms and conditions as the relationship between Lessee, Lessor and Manager
hereunder and under the Management Agreement and the Lease.
6.     Guaranty. Lessor hereby guarantees the complete and satisfactory payment
and performance of each and every obligation of Lessee as "Owner" under the
Management Agreement (the "Guaranteed Obligations"). Lessor hereby absolutely,
irrevocably, and unconditionally guarantees that the Guaranteed Obligations
which are monetary obligations shall be paid when due and payable and that the
Guaranteed Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Management Agreement. This guaranty is an absolute, irrevocable and
unconditional guaranty of payment and performance and the liability of Lessor
hereunder shall be absolute and unconditional irrespective of: (i) any lack of
validity, irregularity or enforceability of the Management Agreement or this
Agreement; (ii) any change in the time, manner, place or any other term or
condition of payments due under the Management Agreement or this Agreement, or
any other amendment or waiver of, or consent to, or any departure from, the
Management Agreement or this Agreement; (iii) any failure of Manager to enforce
the provisions of the Management Agreement or this Agreement against Lessee; or
(iv) any other circumstances that might otherwise constitute a defense available
to Lessor with respect to, or a discharge of, any of the Guaranteed Obligations
(other than because, or to the extent, the same have been previously discharged
in accordance with the terms of the Management Agreement). If all or any part of
the Guaranteed Obligations shall not have been paid when due and payable or
performed at the time performance is required, Lessor (without first requiring
the Manager to proceed against Lessee or any other party or any other security)
shall pay or cause to be paid to Manager the amount thereof as is then due and
payable and unpaid (including interest and other charges, if any, due thereon
through the date of payment in accordance with the applicable provisions of the
Management Agreement) or perform or cause to be performed such obligations in
accordance with the Management Agreement, within ten (10) business days after
receipt of written notice from the Manager of the failure by Lessee to make such
payment or render such performance within the period required by the Management
Agreement including the passage of any applicable notice and cure periods. If
for any reason Lessor fails to perform or cause to be performed such
obligations, Manager shall have the right to exercise any and all of the
remedies available at law or in equity, and Lessor hereby agrees to pay any and
all reasonable expenses (including counsel fees and expenses) incurred by
Manager in enforcing its rights under this Agreement. The guaranty contained in
this Agreement: (A) is a continuing guaranty and shall remain in full force and
effect until the indefeasible satisfaction and discharge in full of Lessee’s
obligations as "Owner" under the Management Agreement and Lessor’s and Lessee’s
obligations under this Agreement, and (B) shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment under the
Management Agreement or this Agreement becomes unrecoverable from Lessee by
operation of law or for any other reason or must otherwise be returned by
Manager upon the insolvency, bankruptcy or reorganization of Lessor or Lessee.
The provisions of this Section shall survive the expiration or termination of
the Management Agreement and this Agreement.
7.     Certain Lessor Obligations. Lessor agrees that it shall comply with and
be bound by the provisions of the Management Agreement, as it may be amended, in
accordance with the terms thereof and hereof, which relate to restrictions on
transfer and restrictions on financing, as if Lessor were "Owner" thereunder.
8.     Lease Modifications. Manager agrees that the Lease may be amended or
modified from time to time by agreement between Lessor and Lessee, and Lessor
may exercise any one or more of its

Page 3

--------------------------------------------------------------------------------

    

rights under the Lease from time to time at Lessor’s sole discretion (subject,
in all events, to the terms and conditions of Section 5 above), all without
consent of Manager, and this Agreement shall continue in full force and effect
as to all such renewals, extensions and/or modifications and all such exercise
of rights; provided, however, that the prior consent of Manager shall be
required for any amendment or modification to the Lease with respect to any
provision that, if amended, would be inconsistent with the obligations of the
Lessor or Lessee hereunder or under the Management Agreement. Lessor and Lessee
agree to deliver copies to Manager of any amendments or modifications of the
Lease promptly following the execution and delivery thereof.
9.     Consents Under Management Agreement. Manager will look solely to Lessee
to satisfy Owner’s obligations and duties under the Management Agreement, except
as otherwise specifically provided in this Agreement. Without limiting the
foregoing, Manager shall seek all approvals and/or consents required from
"Owner" under the Management Agreement, and elections to be made by "Owner"
under the Management Agreement, solely from Lessee, and shall be entitled to
rely and act on all approvals and/or consents obtained or received from, or
elections made by, Lessee under any provisions or requirements of the Management
Agreement, without any obligation to confirm the granting of any approval or
consent or the making of such election by Lessor that may be required under the
Lease or to obtain the signature of any representative of Lessor, and Manager
shall not be required to grant any additional time for Lessor to instruct the
Lessee with respect to such matters. Lessor agrees that, in its exercise of
rights under the Lease that pertain to Lessee’s exercise of rights under the
Management Agreement, Lessor shall exercise such rights under the same
conditions and principles that apply to Lessee’s exercise of the same rights
under the Management Agreement, and shall, where a dispute is referred for
resolution in accordance with the Management Agreement, agree to be bound by
such resolution.
10.     Agreements Relating to Tenancy. In order to address the fact that
Lessee’s interest in the Hotel is leasehold, and to address certain other
related matters, the parties agree to the following modifications of the
Management Agreement, to be effective for so long as Lessee’s interest in the
Hotel is held through a leasehold:
A.     In connection with a sale, assignment, or transfer of the Hotel, Lessor
and Lessee agree that an agreement in form and substance substantially similar
to this Agreement (or an assumption of this Agreement) will be required from the
transferee lessor and lessee.
B.     Lessor agrees, where applicable, upon request by Manager pursuant to the
terms and conditions of the Management Agreement, not to unreasonably withhold,
condition or delay the prompt signing, without charge, of applications for
licenses, permits or other instruments necessary for operation of the Hotel,
which applications shall be prepared by Manager as necessary from time to time.
C.     Lessor covenants that it holds good and marketable fee simple title to
the Hotel free and clear of any and all liens, encumbrances or other charges
arising by, through or under Lessor, except for those specifically permitted
pursuant to the Management Agreement. 11. Certain Provisions Regarding
Bankruptcy. In the event the Lease shall be rejected on behalf of Lessor under
Section 365 of the United States Bankruptcy Code ("Code") or any other
applicable law or authority ("Rejection"), Lessee shall promptly notify Manager
in writing of such
11.     Certain Provisions Regarding Bankruptcy. In the event the Lease shall be
rejected on behalf of Lessor under Section 365 of the United States Bankruptcy
Code ("Code") or any other applicable law or authority ("Rejection"), Lessee
shall promptly notify Manager in writing of such

Page 4

--------------------------------------------------------------------------------

    

Rejection and Lessee shall, as directed by Manager, either treat the Lease as
terminated by such Rejection or retain its rights under the Lease as permitted
by the Code or other applicable law or authority. In the event the Management
Agreement is terminated as a result of Rejection on behalf of Lessee, the
Management Agreement shall be assumed by Lessor, and Lessor shall, if directed
by Manager (but only to the extent such right may be exercised under the Code or
other applicable law and authority), terminate the Lease, subject to the
provisions of Section 5 hereof. Lessor and Lessee each agree that it will not
join in any involuntary petition against the other under the Code or any other
similar federal or state law providing for debtor relief, without the consent of
Manager.
12.     Term. The term of this Agreement shall commence on the date set forth
above and shall run concurrently with the term of the Management Agreement,
except as otherwise expressly set forth herein.
13.     Deleted.
14.     Notices. All notices and other communications provided for hereunder
shall be in writing, and shall be sent or delivered by the methods and to the
addresses for Lessee and Manager as required under the Management Agreement. The
address for Lessor for purposes of such notices is, as of the date hereof:
IC Myrtle Beach LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Brian Ragsdale
With a copy to:
c/o Integrated Capital, LLC
11100 Santa Monica Boulevard
Suite 360
Los Angeles, California 90025
Attention: Stewart C. Cushman
15.     REIT Compliance. Manager has been advised that Lessor is indirectly
owned by KBS Strategic Opportunity REIT II, Inc., a Maryland corporation (“REIT
Parent”), a REIT, and that Lessee is indirectly owned by a “taxable REIT
subsidiary” within the meaning of Section 856(1) of the Internal Revenue Code of
1986, as amended, together with all regulations promulgated thereunder (the
“Code”). Manager agrees that the provisions of this Section 15 shall apply for
so long as the Hotel is owned by Lessor and leased to Lessee as part of any
ownership structure that is subject to REIT tax requirements.
A.     Lessor has advised Manager that in order for REIT Parent to qualify as a
REIT, and Lessee’s ownership structure to qualify as a taxable REIT subsidiary,
Manager must be an "eligible independent contractor" with respect to REIT Parent
and the Hotel must constitute a “qualified lodging facility,” as each such term
is defined in Section 856(d)(9) of the Code. For purposes of this Section 15.A,
if the Manager is currently disregarded as an entity separate from its owner for
federal income tax purposes, any reference to “Manager” shall include the

Page 5

--------------------------------------------------------------------------------

    

Manager’s owner for federal income tax purposes. To that end, Manager and Lessor
hereby agree as follows:
(i)Manager shall not permit wagering activities to be conducted at or in
connection with the Hotel by any person who is engaged in the business of
accepting wagers and who is legally authorized to engage in such business at or
in connection with the Hotel throughout the term of the Management Agreement.
Lessor, Lessee and Manager agree that Manager shall not be deemed in breach of
this Section 15.A(i) if Manager used commercially reasonable efforts to comply
with this Section 15.A(i) and, notwithstanding such efforts, was not aware of
such wagering activities taking place at the Hotel, or if Manager was aware of
such wagering activities at the Hotel, Manager used reasonable efforts to cause
such activities to cease at the Hotel;
(ii)As of the date of this Agreement, Manager represents to Lessor that it is
actively engaged in the trade or business of operating “qualified lodging
facilities” (defined below) for a person who is not a Related Person (defined
below) with respect to (a) REIT Parent, (b) Lessor or (c) any direct or indirect
subsidiary of the foregoing (“Unrelated Persons”).
(A)     “qualified lodging facility” means a “lodging facility” (defined below),
unless wagering activities are conducted at or in connection with such facility
by any person who is engaged in the business of accepting wagers and who is
legally authorized to engage in such business at or in connection with such
facility.
(B)     “lodging facility” means a hotel, motel or other establishment more than
one‐half of the dwelling units in which are used on a transient basis, and
includes customary amenities and facilities operated as part of, or associated
with, the lodging facility so long as such amenities and facilities are
customary for other properties of a comparable size and class owned by other
owners unrelated to Lessor.
(C)     “Related Person” shall have the same meaning as provided in Section
856(d)(9)(F) of the Code.
Notwithstanding the foregoing, Manager shall not be required to agree to actions
which impair its rights or increase its obligations under the Management
Agreement or this Agreement, shall have no independent obligation to be or
remain familiar with requirements arising from REIT Parent’s status as a REIT
and shall be entitled to reimbursement by Lessor or Lessee of all reasonable
costs incurred by Manager in connection with, or as a result of, cooperation
pursuant to this Section 15.A; provided, however that (i) Manager agrees to
cooperate with Lessor and Lessee in the event either Lessor or Lessee requests
confirmation of Manager’s operations for purposes of determining whether
Manager’s operations jeopardize REIT Parent’s status as a REIT and (ii) in the
event Manager’s operations jeopardize REIT Parent’s status as a REIT, Manager
shall take reasonable efforts to adjust its operations solely to the extent
necessary for REIT Parent to comply with REIT requirements.

Page 6

--------------------------------------------------------------------------------

    

B.     Manager agrees that Manager shall not enter into any assignment, lease,
sublease or license (including, but not limited to, with Manager or an affiliate
of Manager) with respect to the Hotel (or any part thereof), but expressly
excluding the rental of Hotel rooms and meeting or banquet space in the ordinary
course of business of the Hotel, without first providing Lessor with a copy
thereof. Lessor shall have twenty (20) days from the date of its receipt of such
proposed assignment, lease, sublease or license to give written notice to
Manager indicating whether such assignment, lease, sublease or license could, in
Lessor's reasonable judgment, cause Lessor to receive or accrue any amount that
would fail to qualify as "rents from real property" within the meaning of
Section 856(d) of the Code, or any similar or successor provisions thereto. If
Lessor provides timely notice of its determination that such proposed
assignment, lease, sublease or license could cause Lessor to receive such an
amount, then Manager will not enter into such proposed assignment, lease,
sublease or license. If Lessor shall fail to give Manager such written notice
within such twenty (20) day period, Lessor shall be estopped from claiming that
such assignment, lease, sublease or license violates the terms of this Section
15.B..
16.     Miscellaneous.
A.     Modification of this Agreement. No amendment, modification, alteration or
waiver of any provision of this Agreement shall be effective unless it is in
writing and signed by the party against whom enforcement of such amendment is
sought, and no waiver of any provision of this Agreement by any party hereto,
and no consent to any departure therefrom by any party hereto, shall be
effective unless it is in writing and signed by the party against whom
enforcement of such waiver or consent is sought, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
B.     No Waiver. No failure by any party hereto to exercise, and no delay in
exercising, any right under the Management Agreement or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right preclude any other or further exercise thereof or the exercise of any
other right.
C.     Remedies Cumulative. The rights and remedies of any party hereto provided
in the Management Agreement and this Agreement are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law or
equity.
D.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
E.     Severability. The invalidity, illegality or unenforceability of any one
or more phrases, sentences, clauses or sections contained in this Agreement
shall not affect the validity, legality or enforceability of the remaining
portions of this Agreement.
F.     Successors and Assigns. The parties hereto shall not assign or transfer
or permit the assignment or transfer of this Agreement without the prior written
consent of the other parties hereto, except that Lessee and Manager shall each
have the right and obligation to assign its respective interest in this
Agreement to any party to which its respective interest in the Management
Agreement may be assigned under the terms of the Management Agreement, and
Lessor shall have the right and obligation to assign its interest in this
Agreement to any party to

Page 7

--------------------------------------------------------------------------------

    

which its interest in the Hotel may be assigned, subject to the requirements of
the Management Agreement.
G.     Captions. The captions and headings of the sections and subsections of
this Agreement are for purposes of convenience and reference only and shall not
limit or otherwise affect the meaning hereof.
H.     Time of the Essence. Time shall be of the essence in the performance of
this Agreement.
I.     Incorporation of Recitals. The recitals hereto are incorporated herein as
part of this Agreement.
J.     Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but each of which,
taken together with the others shall constitute one and the same instrument.
K.     Assignee. Manager agrees that Lessor is a permitted assignee of Lessee’s
interest in the Management Agreement so long as, at the time Lessor assumes the
interest of “Owner” under the Management Agreement, Lessor has complied with
Section 7 of this Agreement and the Lessor is not a Specially Designated
National or Blocked Person or a person or entity that would expose Manager or
its Affiliates to potential civil or criminal liability under anti-bribery,
anti-corruption, anti-money laundering, fraud or similar laws.
[SIGNATURES FOLLOW ON NEXT PAGE]

Page 8

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the date first written above.


LESSOR:


IC MYRTLE BEACH LLC, a Delaware limited
liability company


By:     IC Myrtle Beach Manager LLC, a Delaware
limited liability company, its manager


By:
 
 
Name:
Kenneth H. Fearn
 
Title:
President



LESSEE:


IC MYRTLE BEACH OPERATIONS LLC (f/k/a IC
Myrtle Beach TRS LLC), a Delaware limited liability
company


By:     IC Myrtle Beach Manager LLC, a Delaware
limited liability company, its manager


By:
 
 
Name:
Kenneth H. Fearn
 
Title:
President



MANAGER:


Doubletree Management LLC, a Delaware limited
liability company


By:     Hilton Worldwide, Inc., as “Operator”


By:
 
Its:
Vice President














Page 9

--------------------------------------------------------------------------------

    

EXHIBIT E
Map of Restricted Area



Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
E-1

--------------------------------------------------------------------------------

    

[kbssoriiq42014ex1016pg114.jpg]

Double Tree Resort by Hilton Myrtle Beach Oceanfront - MA
E-2